Contrato No ENHERIA.03-4601,2017

CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN
YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS,
Y
IBEROAMERICANA DE HIDROCARBUROS CQ,

EXPLORACIÓN £ PRODUCCIÓN DE MÉXICO,
S.A. DE C.V.

08 DE DICIEMBRE DE 2017

ÁREA CONTRACTUAL BG-01

BURGOS y)

ÁMIA CONTRACIMAN MG») $
Contraro Ma ONH-ROD LOBA 17

ÍNDICE
CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓN

rraronocorrrenanns Y

CLÁUSULA 2. OBJETO DEL CONTRATO.

21... Modalidad Licencia. .............. EG
pa ..No Otorgamiento de Derechos de Propiedad. —..
2.3. Reporte Contable de Beneficios. ....coccoacoacirico

CLÁUSULA 3. PLAZO DEL CONTRATO sssrossorsacoraocinanosrassasasreniosesorsaninssss Vs
Fl Vigencia. ,

p . Esapa de Transición de Arranque...
JA. Renuneta del Comtratista. .......

CLÁUSULA 4. EXPLORACIÓN O

.. Perlodo Adicional de Exploración.
.. Actualización del Plan de Exploración...
Retraso en la Presentación del Plan de Explorac
.Msumplimiento de los Compromisos de Trabajo. —.
- Pruebas de Formación. .. .

»- Notificación de Descubrimiento. .....

CLAUSULA 5. EVALUACIÓN.

AT
- Programa de Evaluación...
- Descubrimiento de Gas Natural No Asociado
34. Hidrocarburos Extraidos Durame Pruebas.
5.5... Informe de Evaluación... rn

CLÁUSULA 6. DESARROLLO

— Descubrimiento Comercial.
. Plan de Desarrollo. ...........
- Observaciones al Plan de Desarrollo por Parte de CNH.,
. Actualización del Plan de Desarrollo. ...

Actividades de Exploración Adicionales...

CLÁUSULA 7, REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA .

7.1... Reglas de Reducción y Devolución. .....-
72... No Disminución de Otras Obligaciones. -.
73 —-—-- Disminución del Porcentaje de Reducción y Devolución... 27

ta ÁMBA CONTRACTIAL BG-01

Ek
Contrato No, ONZA 03047

CLÁUSULA 8, ACTIVIDADES DE PRODUCCIÓN .,....

Bl. Perfil de Producción,
$2 + Instalaciones, .,-.<.-

CLÁUSULA 9. UNIFICACIÓN .......

.. Procedimiento de Unificación. . 5
, Unificación sin Contratista o Asignarario Contiguo

CLÁUSULA 10. AVANCE DE LAS ACTIVIDADES PETROLERAS oscsiicoooo. 29
Perforación de Pozos...
Reportes de Perforación y “Geofisicos. 30
Programas de Trabajo Indicativos
Informes de AVANCE... ocacicconioso»
Actividades Exentas de Aprobación.
CLÁUSULA 11. COSTOS

11. Contabilidad de Costos del Contratista
112. Presupuestos Indicativos. .
113. Procura de Bienes y Servicios.

A |

LAR AR RARA ee I GOGO Ara raton sien ren

HA, Obligación de Mantener Registros.
¡(AA De las Operaciones del Contratista con Tarcoros.
CLÁUSULA 12. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS

NETOS ossicoos ri |

12.1............. Procedimientos de Medición. . Pa 0.2

2.  Instilación, Operación, Mantenimiento. y “Calibración de los: Sistemas

de Medición...
23d o. Registros,
124 -— Mal Funcionamiento de los Sistemas de Medición.

12.5... Punto de Medición Fuera del Área Contractual. ....
CLÁUSULA 13. MATERIALES

13.1... Propiedad y Uso de Materiales.
132.

14,1.
14,2,
14,3.

ad al. Seguridad Operativa.
Protección al Ambiente y Salud cn el Teaabajo

14.4 —......... Daños Preexistentes. ......

14,5. "Derecho de Acceso de Terceros al Área Contractual.

CLÁUSULA 15. DISPOSICIÓN DE LA PRODUCCIÓN

15 occ. ooo. Hidrocarburos de AUtOCONSUMO. ....—«<»=»
15.2. . Comercialización de la Producción del Contramista.

mi ÁRIA CONTRACTUAL BG01
Contra No ONU 12017

Ao Dispontción de los Subproductos. e ccacororiariconrrrncric rro IO
CLÁUSULA 16. CONTRAPRESTACIONES,

— Valor Contractual de los Hidrocarburos -

.- Revisión de las Contraprestaciones. ...

CLÁUSULA 17. GARANTÍAS 40
WT Carmntia de St e fines
172.0... Garantía Corporativa. ......10.

CLÁUSULA 18, ABANDONO Y ENTREGA DEL ÁREA LA CONTRACTUALAA
Bl... Requerimientos del Programa. ... dl
182... Notificación de Abandono... 44
183... Fideicomiso de Abandono. .. q
18.4... Fondeo del Fideicomiso de Abandono 44
18.5.......... Fondos insuficientes... 46
18,6. Sustitución Solicitado por la CNI. 46
Mi Erpa de Transición Final... “

CLÁUSULA 19, RESPONSABILIDAD LABORAL; SUBCONTRATISTAS A

CONTENIDO NACIONAL .. ureocenrsos DS

- Preferencia de Bienes y Servicios de Orgen Nacional.
Capacitación y Transferencia Tecnológica... ”

CLÁUSULA 20. SEGUROS
Disposición General. ..

CLÁUSULA 21. OBLIGACIONES DE CARÁCTER FISCAL.

21.1...-—— Obligaciones de Carácter Fiscal. ...
21.2.......... Derechos y Aprovechamientos. .. se
CLAUSULA 22, CASO FORTUITO O FUERZA MAYOR oocccccciracocccoonssrianos 53

ZA... Casó Fortuito o Fuerza Mayor
Carga de la Prueba. ........

2.3. Notificación de Caso Fortuito w Fuerza Mayor.
24... Derecho de Terminación. .. ra
225... Situaciones de Emetgencia o Siniestro.

ly Anta ComtuAcrizar, BG0)1
Contrato No. ENH-ALO02-4 08-40-01, 2017

CLAUSULA 23. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN

CONTRACTUAL osovoicicoraciiónecionoorasoricnincónadonó
... Rescisión Administrativ:
Investigación Previa. ....
Procedimiento de Rescisión Administrativa. ..
Rescinido Contractual. ..

Efectos de la Cesión o el Cambio de Control...
Prohibición de Gravámenes. .
Invalidez. ..

CLÁUSULA 25. INDEMNIZACIÓN

nccinecicoteres E
CLÁUSULA 26, LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS 63

26.1.
26.2.
26.3
26.4.
26,5...
26,6.

26.7

Normatividad Aplicable. ..
Conciliación...
Requisitos del Conciliador y del Experto Independiente
Tribunales Federales...
Arbitraje.
Consolidac
No Suspensión de Actividades Petroleras.
26.8, Renuncia Via Diplomática.
26.9 Tratados Internacionales...

CLÁUSULA 27. MODIFICACIONES Y RENUNCIAS esccccinararisoiscasseciocicnons OÓ
CLÁUSULA 28. CAPACIDAD Y DECLARACIONES DE LAS PARTES..... 66

28.1. ... Declaraciones y Garantías.
pl de A Relación de las Partes...

CLÁUSULA 29. DATOS Y CONFIDENCIALIDAD oococccrararrorsscconoenreciccrinesssa 67

Propiedad de lu Información. ,
Posesión y Uso de la Información Técnica.
Aprovechamiento de la Información Técnica resultado de las
Actividades de Reconocimiento y SAA: Superficial... 67
+ Información Pública. a

Confidencialidad...
¿Excepción a la Confidencialidad. in

y ÁMLA CONTHACTIAL 11404
Contrato No ONH-R024 03-RG0U2017

CLAUSULA 30. TABULADORES SOBRE LOS VALORES PROMEDIO >

LA TIERRA pe
CLAUSULA 31. NOTIFICACIONES PP. A >]
CLÁUSULA 32. TOTALIDAD DEL CONTRA TOoccoocrorrcarrroroniaaconenonnansarsrseeesso TÓ
CLÁUSULA 33, DISPOSICIONES DE TRANSPARENCIA ooancaconconnoenionensnoss Y]
ES 4 Auceso a la Información: ro ¿10
332........ Conducta del Contratista y Filiales. mn
333... Notificación de la emm

3,4... Conflicto de Interés. ...

CLÁUSULA 34. COOPERACIÓN EN MATERIA DE SEGURIDAD
NACIONAL. ..ncorasrorsicciiescnencionesio enamores 72

CLÁUSULA 35, IDIOMA...
CLÁUSULA 36. EJEMPLARES

A

PP

vi ÁMLA CONTRACTUAL BG-)0

as
Comino No. ONHROZ DAGA 011 7

CONTRATO CNH-R02-.03-8G-01/2017

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA

Este Contrato para lo Exploración y Extracción de Hidrocurburos en Yacimientos
Convencionales Terrestres bajo la Modalidad de Licencia (el “Contrato”) se celebra el 08 de
diciembre de 2017, entre, por una parte, los ESTADOS UNIDOS MEXICANOS (“Mexico”.
el “Estado” o la “Nación”), a través del Ejecutivo Federal por conducto de la COMISIÓN
NACIONAL DE HIDROCARBUROS (la “CNH"), representada por el E Juan Carlos
Zepeda Molina, en su curácter de Comisionado Presidente; por el €. Martin Alvarez Magaña,
Titular de la Unidad Jurídica, y por el C. Fausto Alvarez Hernández, Titulur de la Unidad de
Administración Técnica de Asignuciones y Contratos, y por li otra parte,
IBEROAMERICANA DE HIDROCARBUROS CO, EXPLORACIÓN 4 PRODUCCIÓN
DE MÉXICO, S.A. DE C-Y,, una sociedad mercantil constituida de acuerdo con las leyes de
los Estados Unidos Mexicanos (en lo sucesivo “IBEROAMERICANA CO”), representada
por el C. Eduardo López Ortiz, en su carácter de apoderado legal al tonor de las siguientes
Declaruciones y Cláusulas:

DECLARACIONES

La CNH declara que:

L Es un Organo Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad jurídica propia,
autonomía técnica y de gestión, de conformidad son los artículos 28, vttavo párrafo, de la
Constitución Palítica de los Estados Unidos Mexicanos (la “Constiltución”), 2, fracción I, y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética.

ll Conforme a los artículos 27, séptimo párrafo, de la Constitución: 15 y
23 de la Ley de Hidrocarburos y 38, fracción ll, de la Ley de los Órganos Reguladores
Coordinados en Materia Energética, tiene capacidad legul para celebrar, en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a cubo las actividades estratégicas de Exploración y
Extracción del Petróleo y demás hidrocarburos sólidos, Vquidos o gaseosos en el territorio
MEXICANO;

HL Deconformidad con las disposiciones aplicables de la Constitución, la
Ley de Midrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia
Energética y los lineamientos establecidos por la Secretaria de Energia y la Secretaria de
Hacienda y Crédito Público en el ámbito de sus respectivas competencias, el 15 de noviembre
de 2016 publicó en el Diario Oficial de la Federación la Convocatoria No, UNH-R02-
C03/2016 para la licitación pública internacional CNH-R02.1.03/2016 de un Contrato para
la Exploración y Extracción bajo ln Modalidad de Licencia para el Árca Contractua! descrita
en el Anexo 1, y que de acuerdo con el procedimiento establecido en las Bases de Licitación

23

| ARPA COWTRACTNAS 001

)

es
Contrato No. ONDA GA 7

emitidas pare dicho procedimiento de licnación, en la Trigésima Tercera Sesión
Exunordinaria. el Órgano de Gobierno de la CNM emitió el Fallo el 14 de julia de 2017
mediante el cual adjudicó el Contrato a IBEROAMERICANA DE HIDROCARBUROS,
S.A. DEC Y, en Consorcio con SERVICIOS PJP4 DE MÉXICO, S.A. DE C.V.. mismo que
fue publicado el 21 de julio de 2017 en el Diario Oficial de la Federación, y

Iv Sus representantes esti ficultados para cclobrar este Contrato
conforme ul articulo 24. fracción 111, de la Ley de los Organos Rexuladores Coordinados en
Mnteria Energética; 10, fracciones Il, IV y VII, 14, fracción XVI, y 20 y Segundo Transitorio
4el Roplamento Interno de la CNH.

IBEROAMERICANA CQ declara que:

1 Es una sociodad mercantil constituida y con personalidad juridica de
conformidad von las leyes de México, cuyo único objeto social ex la Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

UN Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tríbuta en el régimen fiscal opcional para grupos de sociedades a que
so refiere el Capitulo Vi del Titulo Segundo de la Ley del Impuesto sobre la Renta;

MI Conoce las leyes de México, asi como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV. Tiene la organización, la experiencia y la capacidad tecnica, financiera
y de ojecución para cumplir con sus obligaciones en virtud del presente Contrato;

v Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otr naturaleza $ cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en maguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI. La capacidad juridica de su representante para celebrar el
Contrato se acredita mediante el poder protocolizado en la Escritura Pública No. 43,278,
Libro 1,317, otorgada ante Notario Público No. 24 de Nuevo León, Lic. Alida Enriqueta del
Carmen Bonifaz Sánchez. de fecha E de noviembre del 2017.

LOS OBLIGADOS SOLIDARIOS, declaran que:
IBEROAMERICANA DE HIDROCARBUROS, S.A, DE C.Vot

1 Es una sociedad dobidarmente constituida y existente de acuerdo con
las leyes de la República Mexicana y tiene la capacidad legal para celebrar y cumplir con lus
obligaciones derivadas de este Conraus en su carácier de obligado solidario de
Iberoamericana de Hidrocarburos CQ, Exploración £ Producción de México, SA. de CV,
en cumplimiemo a lo establecido en el numeral 223 de la Sección 111 de las Bases de
Licitación para la Adjudicación de Contratos de Licencia para la Exploración y Extracción

do 1 ÁREA CONTRACINAL MG011
Contrato No, CNH-R024.03:BG411/21017

de Hidrocarburos en Y aclmientos Convencionales Terrestres, lo cual se acredita con la Póliza
No, 13,960, otorgada ante el Corredor Público No, 25 de la Ciudad de México, Lic. Pedro
José Canseco Malloy. de fecha 20 de marzo de 2007.

tl La copucidad jurídica de su representante pura celebrar el presente
Contrato se acredita mediante poder general otorgado en la Escriwura Pública No. 78,010,
Volumen 1,902 otorgada ante Notario Público No. 1 de la Ciudad de México. Lic. Roberto
Núñez Y Bandera, de fecha 14 de octubre de 2016.

SERVICIOS PJP4 DE MÉXICO, S.A, DE CV;

1 Es una sociedad debidamente constituida y existente de acuerdo con
las leyes de la República Mexicana y tiene la capacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrato en su carácter de obligado solidario de
Iberoamericana de Hidrocarbums CO, Exploración « Producción de México, S,A. de CN.
en cumplimiento a lo establecido en el numeral 22.3 de la Sección 111 de las Bases de
Licitación para la Adjudicación de Contruos de Producción Compartida para la Exploración
y Extrucción de Hidrocarburos en Aguas Someras, lo cual se ncredita con la Escritura Público
No.11,759, Libro 222, otorgada ante el Noturio Público No. 212 de la Ciudad de México,
Lic. Francisco L Hugues Vélez, de fecha 23 de febrero de 2004.

ll La enpacidad juridica de su representante pura celebrar el presente
Contrato se acredita mediante poder protocolizado en la Escritura Pública No. 27,224, Libro
536, otorgada ante Notario Público No, 212 de la Ciudad de México, Lic. Francisco 1. Hugues
Vélez. de fecha 18 de julio de 2008, así como la Escritura Pública No, 312, Volumen XJl,
otorgada ante Notario Público No, 312 de Tamaulipas, Lic. César Hiram Mascorro García,
de fecha 7 de julio de 2011.

Con base en las decinraciónes anteriores, las Partes ucuerdan las siguientes:

CLAUSULAS
CLÁUSULA 1.

Para los efectos de este Contrato, los siguientes términos tendrán los
significados mencionados 4 contintiación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de
los Materiales, incluyendo sin limitación. el inponamiento definitivo y cierre técnico de
Pozos, el desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y
equipo suministrado o utilizado por el Contratista en ln realización de las Actividades
Petroleras, así como la resmuración de los Daños Ambientales en el Arca Contract

3 ÁNKLA CUNTRACTIAL CH

¿
Canrmiraatas Mos CAUDAL 21

autectada por el Contratista en la realización de las Actividades Petroleras. de conformidad
von los terminos de este Contrato. las Mejores Prácticas de lo Industria, la Normatividad
Aplicable y el Sistema de Administración

“Actividades Petroleras” significa el Reconocimiento y Exploración
Superficial, asi como las actividades de Exploración, Evaluación, Extracción y Ahandono
que realice el Contratista en el Área Contractual conforme a este Contrato.

"Agencia" siunifica la Agencia Nacional de Seguridad Industria) y de
Protección al Medio Ambiente del Sector Midracarburos.

” Almacenamiento” significa el depósto y reseuardo de Hidrocarburos sn
depositos e instalaciones confinadas que puedan ubicarse en la suporficio, el mar o el
subsuelo.

“Año” siunifica un año calendario.

Aportación Anual” significa ul monto total del cálculo anal de las
aportaciones para las operaciones de Abandono en el Área Contractual.

“Área Contractual” significa la superficie descrito en el Anexo 1, incluyendo
las formaciones geológicas contenidas en la proyocción vertical de dicho superficie hast la
profundidad establecida en dicho Anexo E, en la cual el Contratista está autorizado y obligado
en virmd del presente Contrato a levar a cabo las Actividades Petroleras, en el entendido
que: (1) este Contrato no le concede al Contratista ningún derecho real sobre el Area
Contractual ni sobre los recursos naturales en el subsuelo, y (161 el Área Contractual será
reducida de conformidad con los términos de este Contruto.

“Área de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el área dentro del Arca Comractual que cubre la totalidad de las estrucinras del
subsuelo o cierres estratigráficos que definen el yacimiento o el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

“Área de Evaluación” tendra el significado previsto en la Cláusula 5.2

“Autoridad Gubernamental” significa cualquier órgano gubernamental a
nivel federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo Jos
órganos constitucionales autónomos del Estado.

"Barril" significa una unidad de medida equivalente a un volumen igual a
158,09 litros a una temperatura de 15.56 grudos Celsius en condiciones de una armostera de
presión.

“Bases de Licitación” significa las buses de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a fas mismas, expedidas
por la CNH,

0d 4 AMA CONTRACTUAL HG-0)

pS
Contrato No, ENIAM02-1 05 140)-0112017

“BTU" significa la unidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de una lbra de agua (0,4535 kilogramos) un
grado Fahrenheit (0,5556 grados centigrados), en condiciones armosféricas normales.

“Campo” significa el área dentro del Ares Contractual consistente en uno o
múltiples yacimientos, agrupados o relacionados de acuerdo a los mismos aspectos
geológicos estructurales y condiciones estratigráficas, pudiendo existir dos o más
yacimientos en un campo delimitados verticalmente por un estrato de roca impermeable o
Interalmente por barreras geológicas, o por ambas.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto 4 hecho que
impida u la Purte afectada cumplir con sus obligaciones de conformidad con el presente
Contrato si dicho acto o hecho va más alla de su control y no es resultado del dolo-o culpa de
la Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando
hcciones diligentes. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Forwito o Fuerza Mayor incluirá en forma enunciativa, mas no Iimitativa, los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de la naturaleza tales como tormentas,
huracanes, inundaciones, deslaves, relámpagos y terremotos; incendios; actos de guerra
(declarada v no); disturbios civiles, motines, insurrecciones, sabotujes y terrorismo: desastres
por traslado de Muteriales; restricciones por cuarentenas, epidemias, huelgas u otras disputas
Inborales que no sean con motivo de incumplimiento de algun contrato laboral por parte de
la Parte afectada, Queda expresamente entendido que Caso Fortuito y Fuerza Mayor nu
incluirá dificuliud económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital y Franciamuento)

“Condensados” significa liquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos más pesados,

"Contraprestación” significa, conjunta o separadamente, la Contraprestación
del Estado o la Contraprestación del Contratista, según sea el cano,

“Contraprestación del Contratista” significa, en relación con cualquier
Mes, comenzando con el Mes en ul que se inicio la Producción Comercial Regular, la
transmisión onerosa de los Hidrocarburos Netos, de conformidad con lo previsto en la
Cláusula 16,3 y en el Anexo 3,

"Contraprestación del Estado” ajgnifica, en relación con cualquier Mes,

comenzando con el Mes en el que se inicie la Producción Comercial Regular, los pagos en
efectivo derivados de la producción de Hidrocarburos en el Área Contraciual, as) como

"Contratista" significa IBEROAMERICANA CQ.

s Aura Cosrracrual BG.0)

e

aquellas otras contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto
en la Cláusula 16,2 y en el Anexo 3.

Y
Corntrmo No ENHA AAA  DUNT

“Contrato” significa el presente Contrato para la Exploración y Extracción
de Hidrocarhuros en Yacimientos Convencionales Terrestres bajo la Modalidud de Licencia,
incluyendo los anexos que se adjuntan al misimo (que constituirán parte integral del presente
Contrato). usí como todas Ins modificaciones que se hagan al mismo de conformidad con sus
términos y condiciones.

Control” significa la capacidad de una Persona a grupo de Personas, de
llevar a cabo cualquiera de los autos siguientes: 11) imponer, directa o indirectamente,
decisiones en las axamibicas generales de accionistas, de socios u organos equivalentes. o
nombrar o destituir a la mayoría de los consejeros, administradores v sus equivalentes, del
Contratista, (11) mantener la titularidad de derechos que permitan, directa o indirectamente,
ejercer el voto respecta de más del cincuenta por ciento del capital social del Contratista, y
(111) dirigir, directa o directamente, la administración, la estrategia o las principales políticas
del Contratista. ya aca a través de la propiedad de valores, por contrato y de cualquier otra
forma.

“Convocatoria” significa la convocaloria publica internacional numero
CNH-R024032016 publicada en el Diario Oficial de la Federación por la CNH el 15 de
noviembre de 2016.

“Costos” significa todas lap erogaciones, gastos, inversiones u obligaciones
relacionados con las Acuvidades Petroleras.

"Cuenta Operativa” significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para lax Actividades Petroleras

"Cuvta Contractual para la Fase Exploratoria” significa el pago mensual
en favor del Estado Mexicano por la parte del Area Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNH, conforme a lo establecido en el presente Contrato y
demás Normatividad Aplicable.

“Dalo Ambiental” significa el dado que ocurre sobre los elementos bióticos
vabióticos a consecuencia de un impacto ambiental producto de actividades humanas.

“Daños Preexistentes” significa los Daños Ambientales Y pasivos
ambientales presentes en el Ares Conteuctual vcasionados por la actividad del sector
hidrocarburos identificados y documentinlos en la Linea Base Ambiental por el Contratista
de conformidad con lo establecido en las Cláusulas 3,3 y 144.

“Descubrimiento” significa cunlquier acumulación 4 conjuma de
acumulaciones de Hidrocarburos en el subsuelo, que mediante lus actividades de perforación
exploratoria, ye haya demostrado que contienen volúmenes de Hidrocarburos, clasificados
como Reservas y Recursos Contingentes.

“Descubrimiento Comercial” significa un Descubrimiento declarado por el
Contratista con tal enrácter a la CNH, de conformidad con lo dispuesto en la Cláusula 6.1

h ARA CONTRACTUAL MD
Contrata No. CNI-RO24.03-164) 12147

"Desenbrimiento de Gas Natural No Asociado” significa un
Descubrimiento por métodos directos de una acumulación o acumulaciones de Hidrocarburos
en el Subsuelo, que por cualesquiera procedimientos de muestreo, prueba, análisis o
mediciones de fujo en sitio, se observe una proporción superior a 3,300 pies cúbicos de Gas
Natural por cada Barril de Condensados a ser producidos, medido a condiciones de superficie
y cuyo contenido de componentes más pesados que el metano es de cantidad tal que permite
su proceso comercial.

“Descubrimiento Sub-salino" significa un Descubrimiento por métodos
directos de una acumulación o acumulaciones de Hidrocarburos en el Subsuelo, en el que
existún áreas prospectivas en formaciones sedimentinas por debajo de domos salinos,

Dia” significa un dío natural

“Din Hábil” significa cualquier Día con excepción de súbados, domingos y
cunlquior Dia de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa, de manera enunciativa más no limitativa,
todos los estudios, reportes, hojas de cálculo y bases de datos, reportes de avance y
cunlesquierá otros documentos relucionados con la terminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Área Contractual, en cualquier forma.

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América

"Etapa de Transición de Arranque” significa la etapa que se llevará a cabo
ile conformidad con lo establecido en la Cláusula 33 y la Normatividad Aplicable.

"Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 18.7 y ln Normatividad Aplicable,

"Evaluación” significa todas las actividades y operaciones llevadas a cabo
por el Contratista después de un Descubrimiento para determinar los limites, caracterización
y capacidad de producción de algún Descubrimiento, así como pura determinar sí el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (1)
actividades adicionales de Reconocimiento + Exploración Superficial y de Exploración; (10)
estudios geológicos y geofisicas: (11) perforación de Pozos de prueba: (iv) estudios de
Reservas y similares, y (v) todas las operaciones auxiliares y actividades requeridas pura
optimizar las actividades anteriormente indicadas o las que sean resulindo de éstas.

deberá entregar a la Secretaría de Energía, en términos de lo dispuesto por la Normatividad

Aplicable, el cual contiene la identificación de las comunidades y pueblos ubicados en el área

de influencia de un proyecto en materia de Hidrocarburos. la idemificación, caracterizac! .
predicción y valoración de las consecuencias a ln población que pudieran derivarse del mismo

y las medidas de mitigación y los planes de gestión social correspondientes.

"Evaluación de Impacto Soctal” significa el documento que el Contratista E

1 ÁRLA CONTRACTUAL BG14)1

4
RW
Contrato Mo ONIL

"significa la actividad o conjunto de actividades que se valen
de métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación.
descubrimiento y evaluación de Hidrocarburos en el Subsuelo en el Área Contractual.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburos incluyendo lo perforación de Pozos de producción, la inyección
y In estimulación de yacimientos, la Recuperación Avanzada, Ja Recolección, el
acondicionamiento y separación de Hidrocarburos, la eliminación de aguo y sedimentos.
dentro del Arcu Contractual, asi como la construcción, localización, operación, uso,
Abandono y desmantelamiento de instalaciones para la producción.

“Fecha Efectiva” significa la focha de firma del presente Contrato

"Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula
18.3.

"Filiaf” significa, en relación con cualquier Persona, cualquier otra Persona
que la Controle directa o indirectamente, que esté Contralada por dicha Persona, o que se
encuentre bajo el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo paro lo Estabilización y el
Deswerolla,

“Garante” significa la empresa matriz en última instancia del Contratista, y
la empresa que ejerza Control sobre el Contratista y que se encuentre bajo el Control común
de la Persona que ejerza el Control sobre el Contratista, quien otorgará la Garantia
Corporativa simultáneamente con la suscripción del presente Contrato, previa aprobación de
la NH

"Garantía Corporativa” significa la garmntis que será otorgada por el
Garante de conformidad con lo establecido en la Cláusula 172 y el modelo del Anexo 2. Esta
garantía se ejercerá en última instancia para exigir el cumplimiento puntual y oportuno de
todas y cada una de las obligaciones del Comratista en virtud de este Contrato que no huyan
sido pagadas y/o cumplidas en su totalidad por el Contratista, según corresponda, previa
£jecución de las Garantlius de Cumplimiento y en su caso, posterior a la ejecución de las
pólizas de seguros a las que hace referencia la Cláusula 20.

“Garantín de Cumplimiento” significa, conjunta e separadamente, según el
contesto del Contrato lo requiera. la Garantia de Cumplimiento Inicial y la Garantía del
Periodo Adicional.

"Garantía de Cumplimiento Inicial” siunifica el instrumento entregado a
favor de la CNI, el cual asegura el debido, adecuado y pleno cumplimiento de lus
compromisos adquiridos para cubrir el Programa Minimo de Trabajo y el Incremento en el
Programa Minimo.

e B Anna Comrnactuas 10-01

Es
Contrato No. ONM-RID-. 0511041120117

“Garantia del Período Adicional” significa el instrumento entregado en
favor de la CNH que asegura el debido, adecuado y pleno cumplimiento del Incremento en
el Programa Minimo no realizado durante el Periodo de Exploración, asi como el
compromiso adicional de trabajo para el Periodo Adicional de Exploración.

Gas Natural" significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano, propano y butanos, as como dióxido de carbono, nitrógeno y
ácido sulíhidrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociudo.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Perróleo de
un yacimiento, bajo las condiciones de presión y de temperatura originales

Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados e hidratos de
metano.

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
¿omo combustible en las Actividades Petroleras, o reinyectados al yacimiento, pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable,

“Hidrocarburos en el Subsuelo” sienifica los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraídos que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción, usí como aquellas
cantidades estimadas en ucumulaciones aun por descubrir.

"Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, quemados y ventendos, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la
Industria, los cunles serán auditudos y supervisados por la CNH

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
esiraldos por el Contratista del Área Contractual

“Incremento en el Programa Minimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo 5, que el Contratista se comprometió a realizar
a través del incremento en el Programa Minimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato.

“Información Técnica” menifica todos los ditos e información obtenidos
como resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas m
limitativa; información ecológica, gcofísica, petrofísica. petroquímica y peoquímica,
incluyendo la adquisición, procesamiento, reprocesamiento. interpretación y contro)

9 ÁMDA CONTRALTUAL MC 01

$

Y
Contesto Na. ENHRUDAA GA2017

geológico de la sismica 2D. 3D y multicomponente 30; el pre-proceso, interpretación de
datos sísmicos. modelo de velocidades y migración, en tiempo y en profundidades;
adquisición mugnética, gravimétrica, gevelóctrica y mugnetotelórica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados, de ingeniería, registros de bitácora
de Pozos, reportes de avance, Documentos Técnicos, y cualquier información relacionada
con la terminación, producción, mantenimiento y conducción de las Actividades Petroleras,
asi como cualquier otra considerada de conformidad son la Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarños para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas
Natural. bombas, compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la
entrada de un sisterma de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento,
compresores, ductos, bombas y cualquier otro equipo necesario para la Recolección de
Hidrocarburos

“Instituto” significa el Instituto de Administración y Avalúos de Bienes
Nacionales.

“Inventario de Activos” significa la lista de Pozos y líneas de descarga.
descrita en el Anexo 9 que estarán disponibles a la Fecha Efectiva para que el Contratista
lleve a cabo las Actividades Perroleras dentro del Area Contractual, misma que podrá
modificarse una vez que se determine su utllidad conforme a la Clawsula 33

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

"Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de ngosto de 2014,
incluyendo sus refurmas y adiciones.

“Lleltación” significa la licitación pública internacional CNH-R02-1.03/2016.

“Linea Base Ambiental” signitica las condiciones ambientales en lus que se
encuentran los habitats, ecosistenras, elementos y recursos naturales, así como las relaciones
de interacción y los servicios ambientales, existentes en el Área Contractual preyio a lo
ejecución de las actividades previstas en el Contrato.

Materiales” significa todas las maquinarias, herramientas, equipos.
articulos, suministros, tuborias, plataformas de perforación o producción, artefactos navales,
plantas, infraestructura y otras instalaciones adquiridas, surrunistradas, urrondadas o poseidas

ta AMIA CONIRACTUAL 16-011
Cunteato Na ONH-RO3=L A J9411/21117

de cualquier otra forma para su utilización en las Actividades Petroleras, incluyendo las
Instalaciones de Recolección.

”Materiales Inmuebles” sinifica aquellos Materiales utilizados en lus
Actividades Petroleras que: (1) estén unidos de manera fija al Área Contractual: (11) no puedan
separase sin deterioro de ésta o del Material adherido, y (4) que no puedan trasladarse de
un lugar a otro por sí mismos o como producto de una fuerza exterior

"Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
gue modifica los parámetros que determinan la Contraprestación del Estado,

"Mejores Prácticas de la Industria” significan los metodos. estándares y
procedimientos peneralmente aceptados, publicados y sentados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración, Evaluación, desarrollo,
Extracción de Hidrocarburos y Abandono, los cuales, en el ejercicio de un entero razonable
y a la luz de los hechos conocidos al momento de tomar una decisión. se consideraría que
obtendrían los resultados planeados e incrementarlan los beneficios económicos de la
Extracción de los Hidrocarburos dentro del Arca Contractual

“Mex” significa un mes calendario.

“Metodología” xignifica la metodologia establecida por la Secretaria de
Economía para medir el contenido nacional en Asignaciones y Contratos para la Exploración
y Extracción conforme al artículo 46 de ln Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos.
disposiciones admimistrativas de carácter general, decretos, órdenes administrativas y demás
normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate,

"Obligaciones de Carácter Fiscal” significa todos y cada uno de los
impuestos. contribuciones, derechos, aprovechamientos, aranceles y retenciones de cunlquier
naturaleza, federales. estatales o municipales, así como todos y cada uno de los accesorios,
recargos, actunlizaciones y multas, cobrados o determinados en cunlquier momento por
cualquier Amoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo. o bien, antes ¿de concluir
con los tmmbajos de perforación programados, ocurren, entre otros, un accidente, un incidente,
un Caxo Fortuito o Fuerza Mayor, o bien, algunos de los siguientes eventos: (1) se encuentre
una formación geológica más antigua que la formación más profunda que se haya planteado
como objetivo; (11) se determine que continuar perforando presenta un peligro, incluyendo
peligros asociados a una presión anormalmente alta o derive en pérdidas excesivas de fluidos
de perforación: (fi) se encuentre una formación impenetrable que impida alcanzar la
profundidad plunenda, o (lv) se encuentre con una formación geológica con presencia de
Hidrocarburos que deba ser protegida de acuerdo a Ins Mejores Prácticas de la Industria.

” Aria Coser 1144, Bi 111

4
Costrato No OM AA 1/20 7

“Partes” significa el Estado (por conducto de la UNH) y el Contratista.

"Pasivo Social” significa el conjunto de obligaciones derivadas de
afectaciones relacionadas con lus actividades de Exploración y Extracción de Hidrocarburos
que el asignatario o contratista que estuviera a cargo del Áres Contractual con anterioridad a
la Fecha Efectiva w a la terminación del Contrato, respectivamente, tenga documentadas
como procedentes 0 se encuentren en proceso de atención en su sistema, programa o
mecanismo de atención a reclamaciones y/o de gestión social.

“Periodo” significa un Mex, en el emendido que cuando las Actividades
Petroleras se realicen en un período que no comprenda un Mes completo, el Periodo será el
número de Dias que efectivamente operó el Contato,

“Periodo Adicional de Exploración” significa el perlodo de hasta dos (2)
Años Contracuwles comenzando en lu fecha de terminación del Periodo Inicial de
Exploración, que la CNH puede otorgar al Contratista para continuar llevando a cubo
actividades de Reconocimiento y Exploración Superficial. Exploración y Evaluación en el
Area Contracual, de conformidad con lo establecido en la Cláusula 44 y la Normatividad
Aplicable.

“Periodo de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el periodo que inicia con la aprobución del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Período de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Período de Exploración” significa el periodo concedido al Contratista para
realizar actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
y que se compone del Periodo Inicial de Exploración, del Periodo Adicional de Exploración
1de haberlo) y del Pertodo de Evaluación (de haberlo).

“Periodo Inicial de Exploración” significa el periodo concedido al
Contratista. para realizar lus actividades de Reconocimiento y Exploración Superficial.
Exploración y Evaluación en terminos de lo previsto en la Cláusula 43.

“Persona” significa cualquier persona fisica o moral de cualquier tipo.
incluyendo cunlquior sociedad. asociación, fideicomiso, coinversión, gobierno o cualquier
Organismo o agencia perteneciente ¡ Éste

"Petróleo" significa la mezcla de carburos de hidrogeno que existe en fase
liguida en los yacimientos y permanece así en condiciones originales de presión y
temperatura, y que puede inclvir pequeñas cantidades de sustancias que no son carburos de
hidrógeno

12 AREA VONTRACIVAL BG
Contrato o EONH-R024.03-309-0112017

“Plan de Desarrollo” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividados Petroleras y
programas asociados a éstas, u desarrollar durante el Poriodo de Desarrollo de conformidad
a la Normatividad Aplicable.

"Plan de Exploración” significa un documento indicativo aprobado por la
ONH, en el que el Contratista describe de manera secuencial, lus Actividades Petroleras y
programas asoctudos a éstas a desarrollar durante el Período de Exploración de conformidad
a lo Normatividad Aplicable

"Pluzo Adicional” significa cada una de las prórrogas otoruadas al plazo del
presente Contrato de conformidad con lo establecido en la Cliusula 3.2.

“Pozo” significa la perforación efectuada en el subsuelo para comunicar la
superficio con el vacimiento con hmrrenas de diferentes diámetros a diversas profundidades,
llomudas etapas de perforación, para la prospección v extracción de hidrocarburos del
yacimiento, se pueden clasificar dependiendo de su objetivo. ubicación, trayectoria o
función.

"Precio Contractual” significa el valor monetario en Dólares que se usigne
por unidad de medida a casa Hidsrocarburo conforme lo dispuesto en el Anexo 3,

“Procedimientos de Contabilidad” significa los procedimientos de
contabilidad y de registro de Costos que se adjuntan bl presente Contrato como Anexo y.

“Producción Comercial Regular” significa la producción regular sostenida
de cualquier Campo con el objeto de hacer uso comercial de dicha producción

"Programa de Evaluación” tendrá el significado previsto en las Clausulas
5.1 y 5,2.

"Programa Minimo de Trabajo” significa las Unidades de Trabajo a que se
hace referencia en el Anexo S, las cuales el Contratista deberá llevara cubo durante el Periodo
Inicial de Exploración, en el entendido que el Programa Minimo de Trabajo es solamente un
programa de trabajo minimo y que el Contratista puede llevar a cabo actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación adicionales durante el
Periodo de Exploración.

“Puntos de Medición” significa los lugares propuestos por el Contratista +
aprobados por la CNH, o en su caso determinados por ln CNH, ya sea dentro O fuera del Área
Contractual, en Jos que se medirán, verificarán y entregarán los Hidrocarburos Netos según
lo establece el presente Contrato y la Normatividad Aplicable. /
J

“Recolección” significa el acopio de los Hidrocarburos de cadu Pozo del
yacimiento una vez que hun sido extraidos del subsuelo, mediante un sistema de líneas d

13 Ana Corrmaciral 101 Y

RU
Contrato Yo. UNH-RO024.03.80-091/2017

descarga que van desde el cubezal de los Pozos hasta las primeras baterías de separación 0,
en su guxo, hasta los sistemas de transporte,

“Reconocimiento y Exploración Superficial” significa todos aquellos
estudios de Evaluación que se valen únicamente de actividades sobre la superficie del terreno
uv del mar para considerar la posible existencia de Hidrocarburos en el Área Contractual.
incluyendo los teubajos para la adquisición, así como el procesamiento, reprocesamiento o
interpretación de información,

"Recuperación Avanzada” significa los procesos de recuperación secundaria
0 lerciaria consistentes con lus Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área de Desarrollo, incluyendo, sin Timitar, el
Incremento en lu presión del yacimiento y/o redueción de la viscosidad de los Hidrocarburos.

'Regalía” significa la parte de la Contraprestación del Estado determmada en
función del Valor Contractual de los Hidrocarburos. según la establecido en el Anexo 3

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en ¡gunldud de
condiciones por interés propio

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado
a unn fecha dada a condiciones almosfericas que se estima será producido Iéenica y
económicamente bajo el regimon fiscal aplicable con cualquiera de los métodos y sistemus
de Extracción aplicables a la fecha de Evaluación.

Secretaría de Hacienda” significa ln Secretaria de Hucionda y Crédito
Público.

Sistema dde Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la preyención, control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial,
seguridad operativa y de protección al medio ambiente en el sector hidrocarburos.

“Subcontratistas” significa aquellas Personas que lleven a cabo las
Actividades Petroleras a solicitud del Contratista, conforme a la Cláusula 19.2

“Subproductos” significa aquellos elementos o componentes Jistintos a lus
Hidrocarburos, tal como el azufre o cualquier otra mineral o sustancia contenidos en el
Petróleo a Gas Natural que a su vez puedan ser sepurados de los Hidrocarburos.

“Trimestre” significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año, siendo el final de cuda Trimestre en los Meses de marzo, junio, septiembre
y diciembre respectivamente, Cuundo las Actividades Petroleras se realicen en un periodo
que no comprensla un Trimestre completo, el Trimestre será el número de Días o Meses que
elcctivamente operó el Contrato.

SE lA Ala ontema Tai 1d
Cuntrato Na, CNM-R02-.03-4103411/2017

“Unidad de Trabajo” se refiere a la mognitud unitaria utilizada como
referencia para establecer y evaluar el cumplimiento de las actividades del Programa Minimo
de Trabajo, el Incremento en el Programa Minimo y los compromisos adicionales adquiridos
para el Periodo de Exploración conforme a lo previsto en la Cláusula 4 y el Anexo 3.

“Valor Contractual de los Condensados” significa el resultado de
multiplicar, en el Periodo que se trate: (1) el Precio Contractual de los Condensados, por (11)
el volumen de los Condensados medido en Barriles en los Puntos de Medición. determinado
conforme a lo previsto en el Anexo 3

"Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3.

“Valor Contractual del Gas Natural” smnifica el resultado de multiplicar,
en el Periodo que se trate: (1) el Precio Contractual del Gas Nutural. por (15) el volumen
medido en millones de BTU de Gas Natural en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual del Petróleo” stenifica el resultado de multiplicar, en el
Período que se trate: (1) el Precio Contractual del Perróleo, por (11) el volumen de Petróleo
medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el
Anexo 3

12 Singular y Plural.

Los términos definidos en la Cláusula 1,1 podrán ser utilizados en el presente
Contrito tanto en sgular como en plural.

13 Encubezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
Únicamente por conveniencia y no afectarán en forma alguna la interpretación del mismo,
Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Clausulas y Anexos del presente Contrato, salvo que se indique lo contrario,

CLAUSULA 2.
OBJETO DEL CONTRATO

bajo la modalidad de contratación de licencia en virtud del cual se otorga al Contratista el
derecho de explorar y extraer a su exclusivo como y riesgo los Hidrocarburos propiedad del

24 Musalidud Licencia.
El objeto del presente Contrato es la realización de las Actividades Petroleras ye 4

Estado en el Área Contractual, de conformidad con la Normatividad Aplicable, las Mejores
Prácticas de la Industria y los términos y condiciones del presente Contrato. El Contratista

poa 15 AMA CONTRACTUAL BG-01
Conteo No, CNUE-RIZ0I 0412017

tendrá derecho a la transmisión onerosa de las Hidrocarburos Producidos, siempre que,
conforme a los términos del Comuuto, se encuentre al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16,2,

El Contratista será el unico responsable y cubrirá todos los Costos y provecrá
todo el personal, tecnología, Matermles y financiamiento necesarios para la realización de
Ins Actividades Petroleras, El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Área Contractual sujeto a lo establecido en el presento Contrato
y en la Normatividad Aplicable. La CNH no huce declaración ni garantía alguna de ningún
Mpo respecto 1) Área Contractual y el Contratista reconnee que no ha recibido garantía alguna
por parte de ninguna Autoridad Gubermunental respecto a que: (1) en el Area Contractual
habrá Descubrimientos; (11) de darse algún Descubrimiento, éste será considerado um
Descubrimiento Comercial, a que (111) recibirá Hidrocarburos en volumenes suficientes para
cubrir los Costos en que incurra durante la realización de las Actvidados Potroluras

22 — Nu Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere al Contranista derecho de propiedad alguno sobre
los Hidrocarburos en el Subsuelo, los cuales son y permanecerán en todo momento propiedad
de la Nación. Asimismo, en ningún caso los recursos minerales distintos a Hidrocarburos
existentes en el Área Contractual (sean o no descubiertos por el Contratista) serán propiedad
del Contratista y este no tendrá derecho en virtud del Contrato a explotar o utilizar dichos
recursos. En caso que durante lo conducción de Actividades Petroleras el Contratista
descubra en el Área Contractual recursos minerales distinos a Hidrocarburos, deberá
notificarlo a la CNH dentro de los quince (15) Días siguientes de dicho descubrimiento. Nada
de lo establecido en este Contrato limita el derecho de la Nación de conceder a un tercero
cualquier tipa de concesión, licencia, contrato o cualquier otro instrumento juridico para la
explotación de los recursos minerales distimios a Hidrocarburos de conformidad con la
Normatividad Aplicable. El Contratista duberá dar acceso al Área Contractual a cualquier
Persona que reciba cualquier concesión, licencia o contrato para explotar o utilizar recursos
distimos a Hidrocarburos en el Arca Contractual, en los términos prevista por la
Normatividad Aplicable,

23 Reporte Contable de Heneficios.

Sin perjuicio de lo establecido en la Cláusula 2.2. el Contratista podrá reportar
para efectos contables y financieros el presente Contrato y los beneficios esporados del
mismo en términos de la Normatividad Aplicable.

CLÁUSULA 3,
PLAZO DEL CONTRATO
31 Vigencia.

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
términos y condiciones del presente Comrato, la duración del presente Contrato será de
treinta (30) Años a partir de la Fecha Efectiva, en el entendido que continuarán vigentes las

E 16 ÁMLA CONTRACTUAL BC)

E <=
Comrato No. CNH-ROZ-LOJAMGA 217

disposiciones que por su naturaleza tengan que ser cumplidas después de la terminación del
presente Contrato, incluyendo, sin Jimitar, las relativas al Abandono y a la indermización.

32 Prórroga.

A partir del quinto Año previo a la ferminación del plizo del Contrato y
siempre que el Contratista esté al corriente de sus obligaciones conforme al mismo, éste podrá
solicitar a la CNM hasta dos (2) prórrogas del plazo del Contrato ("Plazos Adicionales”) pura
una parte 6 la totalidad de las Arcas de Desarrollo de conformidad con lo siguiente:

4as Los Plazos Adicionales tendrán una duración de hasta cinco (5) Años
o hasta el limite económico de las Arcas de Desarrollo en caso que este último ses menor.

(by El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses antes de la fecha de terminación del pluzo origial del presente Contrato u del
Plazo Adicional.

tc) Con lus solicitudes de prórroga, el Contratista deberá entregar a la
CNA una propuesta de modificación a los Planes de Desarrollo que incluirá el proyecto del
Sistema de Administración y que considere el grado de madurez de los yacimientos.

4d) — El Contratista deberá comprometerse 4 muntener la Producción
Comercial Regular durante cada Plazo Adicional.

La CNH revisará las solicitudes de prórroga y resolverá, si se aceptan o no las
propuestas de prórroga del Contratista y. en su caso, bajo qué condiciones técnicas y
económicas. En caxo que la ONI autorice las prórrogas y el Contmtista acepte las
condiciones técnicas y económicas de las mismas, las Partes modificarán por escrito los
srérminos del presente Contrato para reflejar tales condiciones.

33 Etapa de Transición de Arranque.

A partir de la Fecho Efectiva, iniciará una etapa con duración de hasta ciento
ochenta (180) Días en la cual se llevará a cabo lo entrega del Area Contractual al Contratista
por parte de la CN o de un tercero designado para tal efecto, Dicho plazo podrá extenderse
en una sola ocusión a solicitud del Contratista y previa autorización de la CNÉ hasta por
noventa (90) Días adicionales. Lo anterior we conducirá conforme a la Normatividad
Aplicable y a lo siguiente:

(a) Entrega de Información del Área Contractual. La CNH proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual a la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos; las

autorizaciones ambientales, de seguridad industrial y seguridad operativa; el Estudio def”

Impacto Social que hubicre elaborado la Secretaria de Energía, y la información relativa
Pasivos Sociales.

17 Ara CONTRACTUAL 8-01
Contrato Mn. ONDA DT

(bj Pozos y lineas de descarga. El Contratista estará obligado a
documentar la existencia y estado de integridad de los Pozos y lineas de descarga y a
presentar dicha documentación a la CNI junto con un estudio de viabilidad técnica y
económica para el proyecto, mismo que servirá al Contratista como soporte para determinar
su utilidad. Serán considerados útiles para las Actividades Petroleras todos las Pozos y lineas
de descarga existentes dentro del Área Contractual hasta que sean determinados como no
útiles conforme 4 este inciso (b), así como aquellos que, en su caso, se documenten después
de esta Etapa de Transición de Arranque. Los Pozos y líneas de descarga determinados como
no útiles por el Contratidia no podrán ser uperados por el mismo durante el periodo previo a
su Abandono.

tc) Abundono. La ÓNH en coordinación con Ja Secretaria de Energia y
von asistencia técnica de lo Agencia vigilará, en términos de la Normatividad Aplicable. que
el contratínta o asigrutario que estuviera a cargo del Area Contractual von amerioridad a la
Fecha Efevtiva lleve a cabo las actividades de Abandono de Pozos y lineas de descarga que
no sean útiles para las Actividades Petroleras.

(dy Evaluación de Impocrio Social, El Contratista deberá presentar la
Evaluación de Impacto Social, que deberá elaborarse conforme a lo previto en la
Normatividad Aplicable,

El resarcimiento del Pasivo Social xera obligación del contratista o asienatario
que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva, lo cual
debera establecerse en un acta de entrega recepción, la cual formará parte de la información
que ses proporcionada al Contratista, de conformidad con el inciso (1) de la presente Cláusula
33

(e) Deupación Superficial. El Contratista debera iniciar las negociaciones
para el uso, goce, afectación o, en su caso, adquisición de los terrenos. bienes o derechos
necesarios pura llevar a cabo las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

(M— Linea Base Ambiental. El Contratista deberá iniclar los estudios que
permitan establecer la Linca Base Ambiental de acuerdo con los requerimientos que defina
la Agencia al Contratista previo al inicio de las Actividades Petroleras, con la finalidad de
identificar las Daños Preexistentes.

ta) Daños Preexistemes Se reconocerán como Daños Preexistentes
aquéllos que huyan sido identificados por el Contratista en la Línea Base Ambiental de
conformidad con el inciso (4) de esto Cláusula 3.3 y que hayan sido determinados como tales
por la CNH y la Agencia de conformidad a la Cláusula 144. La ONH con asistencia técnica
de la Agencia vigilará, en términos de la Normatividad Aplicable, que el contratista o
asipnatario que estuviera a cargo del Ares Contractual con anterioridad a la Focha Efectiva
asuma la responsabilidad y los gastos relacionados con los Daños Preexistentes.

hi  —R lidad del Cimrrarista. El Contratista asumirá total
tespomabilidad sobre el Contractual, sobre todos los Pozos y lineas de descarga útiles

113 ÁNLA COstRACTIAL 186-401
Contrato No. ONM-ROZL AGS 12007

para las Actividades Petroleras, excluyendo los Pasivos Sociales y Daños Preexistontes
determinados de conformidad con lo previsto en la Cláusula 14,4 de este Contrato y en la
Normatividad Aplicable. Sin perjuicio de lo anterior, el Contratista será responsuble de
cualquier daño que cause a los Pozos y Materiales. así como a los materiales que so
encuentren dentro del Área Contractual, y a los Pozos y líneas de descarga declarados no
útiles hasta su Abandono conforme al inciso (+) de la presente Cláusula, y Daños Ambientales
ocasionados durante la realización de las Actividades Petroleras.

La CNH tendrá la facultad de peompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado u efecto de revisar y
validar que las actividades llevadas a cabo durante la misma sean realizadas de acuerdo con
las Mejores Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

No obstante lo señalado en la Cláusula 19.2. con el objeto de lograr la
continuidad operativa en el Área Contractual y Únicamente durante la Erapa de Transición de
Arranque, el Contratista tendrá derecho de subcontratar los Acuvidades Petroleras al
operador anterior, previa autorización de la CNH. Lo anterior nu exime al Contratista de ser
responsable de lus obligaciones contenidas en el presente Contrato, de conformidad con lo
previsto en la citada Cláusula,

34 Renuncia del Contratista.

Sin perjuicio de lo previsto por la Cláusula 18, el Contratista podrá en
cualquier momento tenuinciar a la totalidad o una(s) parte(s) del Área Contracuwal. y con ello
dar por terminado este Contrato en relación con la(s) partets) del Área Contractual en
cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito con por lo
menos tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha renuncia
no afectará las obligaciones del Contratista relacionadas con: (1) la terminación del Programa
Minimo de Trabajo, el Incremento en el Programa Minimo y los compromisos minimos para
el Periodo Adicional de Exploración (de haberlo) o en su caso, ol pago de las penas
convencionales correspondientes de conformidad con la Cláusula 4; (11) el Abandono y la
entrega del árca de acuerdo con lo establecido en ln Cláusula 18, y (11) la renuncia y
devolución del Área Contractual de acuerdo con lo establecido en la Cláusula 7. En caso de
ln terminación anticipada del presente Contrato por parte del Contratista conforme a esta
Cláusula 3.4, éste no tendrá derecho a recibir indemnización alguna.

CLÁUSULA 4.

41 Programa Provisional.

£l Contratista deberá implementar. a partir de la Fecha Efectiva, un programa
provisional previumente aprobado por la CNH de conformidad ¿on lo establecido en las
Buses de Licitación que deberá: (1) incluir uma propuesta de actividades que permitan dar
continuidad operativa a las actividades de Extracción en dichos Campos durmnte el primer

19 ANA CONVRAETUAL IO -0)

Comenta No. ONIL A 19/2001 7

Año a partir de la Fecha Efectiva y (11) definir los procedimientos de entrega y recepción de
Midrocurburos en el Area Contractual de conformidad con la Normatividad Aplicable.

42 fiun de Exploración.

Dentro de los viento ochente (180) Dias siguientes a la Fecha Efectiva, ol
Contratista deberá presentar a la CNI para su aprobación el Plan de Exploración. Dicho
plazo podrá modificarse en una sola ocavión a solicitud del Contratista y previa autorización
de lo CNH hasta por noventa (90) Dias adicionales. El Plan de Exploración deberá
contemplar, por lo menos, ln realización de todas las actividades previstas pura ol Poríodo de
Exploración e incluira la solicitud de Autorización del Sistema de Administración
implementar ingresada a la Agencia.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que
no excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en
los términos de la Normatividad Aplicable, En caso que la NH no emita una resolución
dentro del plazo establecido, ésta se entenderá en sentido favorable

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Cláusula 4,2, la CNH podrá emitir observaciones relativas a dicho Plan
de Exploración, cuando éste: 11) no se elabore de conformidad con las Mejores Prácticas de
la Industria para la evaluación del potencial de Hidrocarburos, incluyendo estándares en
seguridad industrial, seguridad operativa, protección ambiental y de salud en el trabajo, o (1)
no prevea la incorporación de Reservas ni la delimitación del área correspondiente a la
Exploración dentro del Área Contractual. El Contratista será quien proponga las soluciones
operativas y los mjustes correspondientes al Plan de Exploración para atender las
vbservaciónes de la CNH. La CNH y el Contratista podrán celébrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia Iócnica que exista al respecto
de las observaciones al Plan de Exploración, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable

43 Periodo Inicial de Exploración.

El Periodo Inicial de Exploración tendrá una duración de hasta dos (2) Años
4 partir de la aprobación del Plan de Exploración, El Contratista estará obligado » concluir,
Al menos el Programa Minimo de Trabajo durante el Periodo Imcial de Exploración. El
Contrutista podrá llevar a cabo on el Periodo Inicial de Exploración la totalidad ú una parto
de lay Actividades Petroleras contempladas en el Incremento en el Programa Minimo, ten
su caso, realizarlas en el Período Adicional de Exploración. Asimismo. podrá llevara cubo
Unidades de Trabajo adicionales en términos del Plan de Exploración, mismas que serán
acreditadas en caso que la NH otorgue el Periodo Adicional de Exploración de conformidad
con lo previsto en la Cláusula 4.4.

El Contratista podrá salicuar a la ONIL, mediante notificación par escrito
realizada cuando menos sesenta (60) Días provios a la terminación del Pertodo Inicial de
Exploración, la prórroga de exe poriodo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por mzanes no imputables al Contratista cun

e 20 Ana CONTRA CTA GA

$
a W
Comrato No. ONV-ROZ-L003-18054) 100147

de imposible conclusión dentro del período a que se refiere esta Cláusula 4.3. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

44 Periodo Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.4, el Comtratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Dias
previos a la terminación del Periodo Inicial de Exploración, la ampliación del Periodo de
Exploración por hasta dos (2) Años adicionales (el “Periodo Adicional de Exploración”). El
Contratista solamente podrá solicitar dicha ampliación en caso que: (1) huya cumplido con el
Programa Mínimo de Trabajo durante el Periodo Inicial de Exploración; (11) se comprometa
a cumplir con el Incremento en el Programa Minimo no realizado durante el Período Inicial
de Exploración, y (111) se comprometa a ejecutar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio durante el Periodo Adicional de Exploración de conformidad con el
Anexo 5. La ONH aprobará dicha ampliación en caso que se cumplan las tres (3) condiciones
antos mencionadas, siempre que el Contratista se encuentre al corriente con todas las demás
obligaciones conforme al presente Contrato y condicionado a que la CNH reciba la Garantía
del Periodo Adicional dentro de los siguientes diez (10) Dias Hábiles a que la CNH apruebe
la ampliación,

El Contratista podra solicitar a la CNH, mediante notificación por escrito
realizada cuundo menos sesenta (60) Días previos a la terminación del Período Adicional de
Exploración, la prórroga de este periodo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista seun
de imposible conclusión dentro del periodo a que se refiere esta Cláusula 44, La CNA
aprobará la prórroga en términos de la Normatividad Aplicable

En caso que durante el Periodo Inictal de Exploración, el Contratista realice
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula
43, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para el
Periodo Adicional de Exploración. Dicha solicitud deberá incluirse en la solicitud de
ampliación del Periodo de Explotación, conforme a lo previsto en esta Cláusula 4.4.

45 — Actualización del Plan de Exploración.

El Contratista deberá desarrollar las actividades de Exploración de
conformidad cón el Plan de Exploración aprobado. De considerarlo necesario, el Contratista
podrá someter a aprobación de la CNH modificaciones al Plan de Exploración. La CNHM
podrá consultar a la Agencia y a la Secretaria de Economía, en el ámbito de sus atribuciones
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte
(120) Días a partir de que reciba la información necesaria en terminos de la Normatividad

En caso que el Contratista presente para la aprobación de la CNH el Plan de

Aplicable
46 — Retraso en la Presentación del Plan de Exploración. y
Exploración una vez transcurrido el plazo establecido para su presentación, el Es

21 ÁlLA CONTRACTUAL BG] q

RO y
Cuntraro No. ONM-AIO+ RAMA] 2017

deberá pugar al Fondo una pena convencional equivalente a diez mil (10,000) Dólares por
Dia de retraso.

4.7 Incumplimiento de los Compromisos de Trabajo.

En caso de incumplimiento de los compromisos de trabajo establecidos de
conformidad con Ins Cláusulas 4,3 y 444 el Contratista deberá pagar ul Fondo como pena
convencional:

tu) El monto necesario para llevar a cabo las Unidades de Trabajo no
ejecutadas del Programa Minimo de Trabajo al término del Periodo Inicial de Exploración,
así como las Unidades de Trabajo no ejecutadas del Incremento en el Programa Minimo en
vaso que al Contratista no se le haya otorgado e! Periodo Adicional de Exploración al termino
de dicho periodo, de conformidad con lo establecido en esta Clíusula 4. calculado de
conformidad con lo establecido en la Cláusula 17.1 (a) y en cl Anexo $, hasta por el monto
de lo Garantía de Cumplimiento Inicial

(b) El monto necesario para llevar a cabo las Unidades do Trabajo que el
Contratista se comprometió a realizar durante el Periodo Adicional de Exploración conforme
a lu Cláusula 44 y que no haya llevado a cabo al término de dicho periodo calculado de
conformidad con lo establecido en la Cláusula 17.1 (c) y en el Anexo $, hasta por el monto
de la Garantía del Periodo Adicional

(e) Encaso que el Contratista renuncie a la totalidad del Arca Contractual
conforme a la Cláusula 3,4, se considerará que la fecha de la renuncia corrospondorá al
término del Poriodo Inicial de Exploración a del Período Adicional de Exploración, según
sea el caso, y se aplicarán las penas convencionales que correspondan conforme a los meisos
(as y 1h) de esta Cláusula 4.7

ídi La CNH podrá hacer efectiva la Garantia de Cumplimiento en los
montos de las penas convencionales que correspondan en caso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Dias siguientes a la terminación del Periodo
Inicwd de Exploración o del Periodo Adicional de Exploración, sewún sea el caso.

Sin perjuicio de lo establecido en el presente Contrato, una vez que el
Contratista reulice el pago de los montos descritos en los incisos (0) y (b), 0 en ol caso que
se haga efectiva la Garantín de Cumplimiento de conformidad con el inciso (d) de costa
Cláusula 4.7, se considerara que el Contratista ha subsanado el incumplimiento del Programa
Minimo de Trabajo, del Incremento en el Programa Mínimo o de los compromisos
adicionales que se adquirieron para el Periodo Adicional de Exploración.

48 — Pruebas de Formación.
El Contratista remitirá a la CNT roda la información relevante y los estudios

tecnicos relarivos a cualquier prueba de formación, incluyendo aquellos datos que surjan
directamente de la misma en los plazos establecidos en la Normatividad Aplicable.

pl 2 AMBA CONTRACTUAL. M0
Contrato No. ENLAMOB LIGA

49 — Notificación de Descubrimiento.

El Contratista tendrá la obligación de dar aviso a la CNH sobre cualquier
Descubrimiento que se confirme, previo a la notificación a cualquier tercero. Dentro de los
treínto (30) Dias siguientes a que se confirme cualquier Descubrimiento, el Contratista deberá
notificar a la CNH y remitir: (1) toda la Información Técnica disponible relacionada con el
Descubrimiento incluyendo los detalles de la calidad, Mujo y Formaciones geológicas; (hi) un
repone analizando dicha información y estableciendo los detalles neerca de un posible
programa de prueba de Pozos, y (111) sus criterios preliminures sobre la conveniencia de
realizar uctividades de Evaluación de dicho Descubrimiento, de conformidad con la
Normatividad Aplicable,

El plazo para la presentación del Programa de Evaluación iniciará a partir de
la notificación del Descubrimiento de conformidad con lo establecido en la Cláusula 5.1

CLÁUSULA 5.

51 Evulunción.

En caso de un Descubrimiento dentro del Periodo de Exploración, el
Contratista presentará para la aprobación de la CNH el programa de actividades de
Evaluación de dicho Descubrimiento (el “Programa de Evaluación”), en un plazo de hasta
noventa (90) Días contados a partir de la notificación del Descubrimiento, en cuyo caso
aplicarán las disposiciones de la Cláusula 5.2

52 Propramu de Evaluación.

El Progroma de Evaluación presentado conforme a lo previsto en la Cláusula
5.1 y ln Normatividad Aplicuble deberá establecer el contenido de las actividades de
Evaluación con una duración de hasta veinticuatro (24) Meses contados a partir de la
aprobación de dicho programa (el “Periodo de Evaluación”), salvo en el caso de un
Descubrimiento de Gas Natural No Asociado, cuya duración estará sujeta a lo previsto en la
Cliusula 5.3. El Programa de Evaluación del Descubrimiento deberá cubrir la extensión
completa de la estructura en la que se realizó el Descubrimiento (el “Área de Evaluación”),
y elaborarse conforme 4 la Normatividad Aplicable, con un alcance suficiente para
determinar si el Descubrimiento puede ser considerado un Descubrimiento Comercial. El
Programa de Evaluación podrá contemplar la reevaluación de cualquier Descubrimiento
dentro del Área Contractual que no haya sido declarado como Descubrimiento Comercial.

El Contratista podrá solicitar a la CNHL mediante notificación por escrito
realizada cuando menos sesenta (60) Dias previos a la terminación del Periodo de
Evaluación, la prórroga de este periodo a fin de concluir actividades en proceso contempladas
en el Programa de Evaluación que por razones no imputubles al Contratista sean de imposible
conclusión dentro del periodo a que se refiere esta Cláusula 5.2. La UNH aprobará la prórroga
en términos de la Normatividad Aplicable.

3 Ana CONTRACTUAL BG 01

4
Contraro No. ONH-ROZLOIG 012417

La ONM resolverá sobre la propuesta del Programa de Evaluación en un plazo
yue ny excederá los sesenta (60) Dias a partir de que reciba ta información necesaria en los
términos de la Normatividad Aplicable.

En caso que la CNH miogue ln aprobación del Programa de Evaluación
propuesto, la CNH fundara y motivará su resolución.

$3 — Descubrimiento de Gas Natural No Asociado,

El Periodo de Evalunción para un Descubrimiento de Gas Natural No
Asociado tendrá una duración de hasta treinta y sets (36) Meses, previa aprobación de la
ENIL

54 Hidrocarburos Extraidos Durante Pruebas.

El Contratista deberá hacer uso comercial o aprovechar, de conformidad con
la Normatividad Aplicable, los Hidrocarburos obtenidos durante cualquier prueba realizada
para determinar las caracteristicas del yacimiento y los caudales de producción. Lo anterior
sin peguicio del pago de Contraprestaciones correspondientes a dichos Hidrocarburos de
conformidad con lo establecido en el Anexo 3.

55 Informe de Evaluación.

A más tardar treinta (30) Dias contados a partir de la terminación del Período
de Evaluación para cualquier Descubrimiento, el Contratista deberá entregar a la ONH un
informe de todas las actividades de Evaluación llevadas a cabo durante dicho Periodo de
Evaluación, de conformidad con la Normatividad Aplicable.

El plazo para la declaración de un Descubrimiento Comercial iniciará a paris
de la terminación de cusiquier Periodo de Evaluación, de conformidad con la Cláusula 6.1

CLAUSULA 6.
DESARROLLO
61 Descubrimiento Comercial.

Durante el Periodo de Evaluación y hasta sesenta (60) Días después de la
torminación de dicho pertodo, el Contratista deberá informar a la CNH si considera que el
Descubrimiento es un Descubrimiento Comercial, en cuyo vaso el Contratista deberá
presentar el Plan de Desarrollo pura dicho Descubrimiento Comercial, de conformidad con
lo previsto en la Cláusula 6.2. sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
conforme al Plan de Exploración en el resto del Área Contractual hasta la terminación del
Periodo de Exploración o la conclusión del Programa Minimo de Trabajo, el Incremento en
el Programa Minimo o los compromisos de trabajo adquiridos para el Periodo Adicional de
Exploración. La declaración de un Descubrimiento Comorcial deberá incluir la delimitación
y características del Área de Desarrollo. la cual deberá contar con la aprobación de la CNH.

E Y AREA CONTRACTUAL HU+d 1
Enmrato No. ONH-ROZ-LOIANGA 217

El plazo para la presentación del Plan de Desarrollo iniciará a parir de la
declaración de cualquier Descubrimiento Comercial.

62 Plaa de Desarrollo.

Dentro de los ciento veinte (120) Dias siguientes a la declaración de un
Descubrimiento Comercial. el Contratista deberá presentar a la CNH para su aprobación el
Plan de Desarrollo correspondiente. El Plan de Desarrollo deberá: (1) contemplar la totalidad
del Área de Desurrollo; (11) prever la utilización de métodos y procesos adecuados para
obtener el máximo factor de recuperación final de las Reservas de conformidad con las
Mejores Prácticas de la Industria; (111) contar con el programa de aprovechamiento de Gas
Natural correspondiente y los mecanismos de medición de la producción de Hidrocarburos,
y (iv) elaborarse de conformidad con la Normatividad Aplicable, La CNH otorgará o negará
su aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento
veinte (120) Dias a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicable. En caso que la CNH no emita una resolución dentro del plazo
establecido, ésta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la
CNH en el plazo establecido en la Cláusula 6,2, lu CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por cl Contratista. cuando «determine que: (1) se
modifican los sistemas de medición y/o los Puntos de Medición; (ii) se modifican los
programas de aprovechamiento de Gas Natural; (111) las Reservas de Hidrocarburos en el
Área de Desarrollo se explotarian a tusas excesivas v insuficientes: (iv) ocurriria una perdida
excesiva de presión en el yacimiento o no se alcanzaría la distancia óptima de separación
entre los Pozos; (w) el proyecto del Plan de Desyrrollo no sea consistente con las Mejores
Practicas de la Industria. incluyendo estándares en seguridad industrial, seguridad operativa,
protección ambiental y de sulud en el trabajo; (vi) el proyecto del Plan de Desarrollo na
incluya un programa de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viii) se incumpliria con la Normatividad
Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa. protección
ambiental y de salud en el trabajo: (ix) se asumiria un nivel de riesgo operativo y ambiental
que no seu aceptable conforme a la Normatividad Aplicable, (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables o no
se aplica, o (xi) se incumpliria con el Sistema de Administración o se causaria un impacto
adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que pará tal efecto indique. La CNH y cl Contratista podrán celebrar audiencias 0
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista ul respecto

Industria y la Normatividad Aplicable, La CNM podrá consultar a la Agencia y 4 Ja Secretaria

de lus observaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la P
de Economía, en el ámbito de sus respectivas atribuciones.

25 ARPA CONTRACTHAS 13C1414

h
Ry
Contro No. ONHRODA ASA

54 Acinalización del Flan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan de Desarrollo aprobado. El Contratista podrá proponer modificaciones al Plan de
Desarrollo, en tErminos de lo previsto en la Normatividad Aplicable y sujeto a la aprobación
de la CNH, La CNH podrá consultar a la Agencia y a la Secretaria de Economía, en el ámbito
de sus atribuciones y resolverá sobre la propuesta de modificación en un plazo que no
excederá los ciento veinte (120) Dias a partir de que reciba la información nocesaria en los
términos de la Normatividad Aplicablo

65 Actividades de Exploración Adicionales.

Finalizados los Periodos de Evaluación, una vez que se lleve a cabo la
reducción y la devolución del Arca u ln que se refiere el inciso (d) de la Cláusula 7.1 y en el
supuesto de que el Contratista determine la posibilidad de que existen Hidrocarburos en una
estructura del subsuelo o cierre estratigráfico en el Area Contractual remanente, el Contratista
deberá dar aviso a la ONH y presentar para su aprobación un nuevo Plan de Exploración con
el propómto de llevar a cabo las Actividades Petroleras que considere convenientes en dicho
estructura del subsuelo o cierre ostratigráfico. Lo anterior de conformidad con lo establecido
en este Contrato y en la Normatividad Aplicable.

CLÁUSULA 7.

7. Heglas de Reducción y Devolución.

El Contratista deberá renunciar y devolver el Área Contractual vonforme a lo
establecido a continuación:

ta) Si al Contratista no se le concedió el Periodo Adicional de
Exploración, al finalizar el Período Inicial de Exploración el Contratista deberá devolver el
cjen por ciemo (100%) del Área Contractual que no esté contemplada en un Programa de
Evaluación o en un Plan de Desarrollo aprobado por la ONH,

(b) Si al Contratista se le concedió el Periodo Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Pozo
exploratoria de conformidad con el Anexo 5, y realizó las Unidades de Trabajo equivalentes
a un (1) Pozo exploratorio durante el Periodo Inicial de Exploración, deberá renunciar y
devolver el cincuenta por ciento (50%) del Arcs Contractual que no esté contemplada en un
Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH al finalizar el
Periodo Inicial de Exploración.

4e) — Sial Contratista se le concedió el Periodo Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Pozo
exploratorio de conformidad con el Anexo 5, y realizó al menos las Unidades de Trabajo
equivalentes a dos (2) Pozos esploraiorios durante el Periodo Inicial de Exploración, mu

5

AA CONTRACTIAL, I90701)
Contrato No. ONIRO0394 01-46 -01:2017

deberá devolver porcentaje alguno del Ares Contractual al finalizar dicho Periodo Inicial de
Exploración.

1d) Al finalizar el Periodo Adicional de Exploración, el Contratista deberá
renunciar y devolver el cien por cuento (100%) del Ares Contractual que no esté contemplada
en un Programa de Evaluación v en un Plan de Desarrollo aprobado por la NM

te) Al finalizar el o los Periodos de Evaluación correspondientes, el
Contratista deberá renunciar y devolver el clen por ciento (100%) de las Areas de Evaluación
de que se trate si: (1) conforme a los plazos previstos en el presente Contrato, no declara un
Descubrimiento Comercial: o si: (11) habiendo declarado el Descubrimiento Comercial no
presentara un Plan de Desarrollo para aprobación de la CNH, o (111) hubiéndolo presentado
no seu aprobado por la CNH conforme a la Normatividad Aplicable;

m En caso que se otorgue una prórroga a la vigencia del presente Contrato
el Contratista, a solicitud de la CNH. deberá renunciar y devolver el cien por ciento (100%)
de las estructuras del subsuelo o cierres estratigráficos que no seán parte del Plan de
Desarrollo que se modifique de conformidad con lo establecido en la Cláusula 32, y

tg) Al darse porterminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Área Contractual. incluyendo cualquier Área de Evaluación y Área de
Desarrollo.

72 No Disminución de Otras Oblizaciones.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos de trabajo pura el Periodo de
Exploración a con sus obligaciones respecto a las actividades de Abandono y demás previstas
en este Contrato.

13

En el caso excepelonal de la notificación de un Descubrimiento Sub-salino, el
Contratista podrá someter a la aprobación de la CN, hasta con sesenta (60) Días previos a
la terminación del Periodo Inicial de Exploración o del Periodo Adicional de Exploración.
según corresponda. una disminución del porcentaje mencionado en la Cláusula 7.1 (b) o (d).
Dicha solicitud deherá estar acompañada de un programa de trabajo y compromiso de
inversión adicional debidamente garantizado que justifique lu retención del área donde se
localizó dicho Descubrimiento Sub-salino.

CLÁUSULA 8.

5.1 Perfil de Producción. ,
A partir del Año en que se prevea el inicio de la Producción Comercial
Regular, el Contratista incluirá en sus programas de trabajo un pronóstico de producción

27 AREA CONTRACIHAL MG+01 y:

Comas No OXUMUDLO ADA

conformidad con la Normauvidad Aplicable. Los programas de trabajo deberán contumplar
la producción de Hidrocarburos a la tnsa óptima de conformidad con las Mejores Prácticas
de la Industria.

$2 Instalaciones.

El Contratista estará obligado a realizar todas las actividades de construcción.
instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de Recolección y
cualesquiera otras instalaciones necesarias pura las actividades de producción de
conformidad con el Sistema de Administración El Contratista mantendrá todas las
Materiales utilizados en les Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración, las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales.

CLÁUSULA 9.
LNIFICACIÓN

9.1 Procedimiento de Unificación.

El Contratista deberk dar aviso u la Secreraría de Energia y a lo CNI on un
plazo que no excederá los sesenta (60) Dias Hábiles posteriores a habor reunido los olementos
suficientes que permitan inferir ln existencia de un yacimiento compartido, Dicho aviso
deberá contener por lo menos: (1) el análisis 1eenico sustentado que determine la posible
existencia del yacimiento compartido: (11) las caracteristicas generales de dicho yacimiento
compartido; (11) los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido, incluyendo, en su caso, la información
obtenida de la perforación de Pozos mediante los cuales 36 determinó que el yacimiento de
que se trate excede los límites del Arca Comractual: ((v) uma propuesta de programa de
trabajo para las Actvidados Petroleras previas al acuerdo de unificación entre el Contratista
y ellos) tercero(s) involucrado(s), y Cv) la información adicional que el Contratista considere
necesaria.

Una vez recibido el aviso se llevará u cabo lo siguiente:

(far La CNI remitirá a la Secretaria de Energía en un plazo no mayor a
cuarenta y cinco (45) Dias Mábiles cantados a partir de la recepción de la información
correspondiente, el dictamen técnico sobre la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (1) anterior, la
Secretaria de Energía contará con hasta diez (10) Dias Hábiles para enviar u la Secretaría de
Hacienda el dictamen que al efecto elabore la CNH, y demás información que considere
necesaria a efecto que esta última emita su opinión respecto de la unificación en un plazo que
no exceda los tremta (30) Dias Habiles.

tc) Una vez recibida la opinión de la Secretaría de Hacienda, la Secreraria
de Energía contara con hasta treinta (30) Días Hábiles para instruir al Contratista la

AN
28 AMIA CONTRACTUAL H0+0)

Sy
Contrato Na. ONHROZLO0IAIMGA01 217

unificación del yacimiento compartido y solicitará al Contratista la información referida en
la Normatividad Aplicable relativa al acuerdo de unificación. El Contratista contará con hasta
ciento veinte (120) Días Hábiles para remitir dicha información.

td) En caso que el Contratista no remita a la Secretaria de Energía la
información referida en el inciso (e) anterior y demás que se prevea en la Normutividad
Aplicable, la Secretaría de Enerala determinara los términos y condiciones bajo los cunles se
Mevará a cabo la unificación: Lo wntterior, durante el siguiente Año, contado a partir de que
concluya el plazo referido en el inciso (c) anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Extracción en el área del yacimiento compartido, de forma tal que las Unidades de Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
participación establecida en ol acuerdo de unificación, Asimismo, las actividades
desarrolladas pura la determinación de la existencia de un yacimiento compartido serán
consideradas para acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento
en el Programa Minimo o los compromisos de trabajo adquiridos para el Periodo Adicional
de Exploración.

9.2

De conformidad con lo previsto en la Cláusula 9.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación o un contrato para la Exploración y Extracción, el Contratista deberá notificar «
la CNH Jos estudios geológicos, geofisicos y demás utilizados para determinar la existencia
de dicho yacimiento compartido, incluyendo, en su caso, la información obtenida de la
perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate
excede los limites del Área Contractual. El Contratista podrá continuar con los trabajos
dentro del Área Contractual mismos que deberán estar considerados en los Planes de
Exploración y los Planes de Desarrollo aprobados por la CNH. Por su parte, la Secretaria de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo las
Actividades Petroleras en el área en la que no se encuentre vigente una asignación o contrato
para la Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a
consideración de la Secretaria de Energía las áreas en las que se extiendan los yacimientos
compartidos, de conformidad con lo establecido en el artículo 29, fracción 1 de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgara derechos preferenciales en
relación con la adjudicación de los contratos para la Exploración y Extracción que resulten,

CLAUSULA 10.

MW.1 Perforación de Pozos. ,
ñ:
Antes de inicíar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme a la Normatividad Aplicable. Una
f

e 29 ÁRLA CONTRACTUAL MO-0)

Re
Contrato No UNT-ROZA 03007

vez recibida la autorización para la perforución de cualquier Pozo, el Contratista estará
obligado a cumplir con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas en el Plan de Exploración, Programa de Evaluación o
Plan de Desarrollo, excepto sí existen Obstáculos a la Continuación de la Perforación

10,2 Reportes de Perforación y Geofísicos.

Durante la perforación de cunlquicr Pozo y husta la terminación de las
actividades de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá entregar u la CNH una copia de dicha
información, incluyendo los registros de bitácora de los Pozos.

A la terminación de cualquier Pozo el Contratista deberá presentar un informe
final de terminación de Pazo que contenga cuando menos la información requerida por la
Normatividad Aplicable.

10,3 Programas de Trubmjo lodicativos.

El Contratista proporcionara a la CNHM, a más tardar el primor Día Hábil del
cuarto Trimestre de cada Año, programas de trabajo indicativos que deberán contener una
lista de las actividades que planea realizar y el tiempo estimado para cada una de estas
actividades de conformidad con la Normatividad Aplicable.

10.4 Informes de Avance.

El Contratista proporcionara a las Autoridades Gubernamentales los informes
de avance relativos a las Actividades Petroleras de conformidad con la Normatividad
Aplicable

10.5 Actividudes Exentas de Aprobación,

Salvo por lo previsto en la Normatividad Aplicable, una vez aprobado el Plan
de Exploración, el Programa de Evaluación o el Plan de Desarrollo por la CNH, el Contratista
no tendrá que obtener la aprobación particular de la CNH de los detalles del diseño, ingenicria
y construcción de las instalaciones contemplados en dichos planes aprobados, ni el detalle de
la manera en que serán operadas.

CLAUSULA 11.
COSTOS

11.1 Contubilidad de Costos del Contratista,

Toda operación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de pago, deberá ser consignada en la Cuenta Operativa. conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable.

30 ÁREA CONTRACTUAL 11041
Contrato No, ONIRRO2-.05-80411 20147

11.2 Presupuestos Indicativos.

El Contratista proporcionará para fines informativos a la CNH, 4 más tardar
el primer Dia Hábil del cuarto Trimestre de cada Año, presupuestos indicativos que deberán
contener una lista detallada de las actividades que planca realizar y el costo estimado de cada
una de estas actividades, sín perjuicio que el Contratista pueda presentar actualizaciones
posteriores.

113 Procura de Blenes y Servicios.

Foda la procura de los bienes y servicios relacionados son las Actividades
Petroleras se sujetará a los principios de transparencia, economia y eficiencia. y deberá
eumplir con lo establecido en el Anexo 7

114 Obligación de Muntener Registros.

El Contratista deberá mantener en sus oficinas en México todos los libros de
contabilidad, documentos de soporte y otros registros relacionados con las Actividades
Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en fisico y en electrónico para ser Inspeccionados, revisados y uuditados
por cuniquier Persona designada por la Secretaría de Hacienda o por cualquier otra Autoridad
Gubemamental competente, Los registros en los cuales se aprecian lus operaciones en la
Cuenta Operativa, deberán muntenerse desde la Fecha Efectiva y hasta cmco (5) Años
posteriores a la terminación del presente Contrato,

11.5 De las Operaciones del Contratista cun Terceros.

El Contratista se compromete a pactar con los terceros que realice operaciones
vinculadas con este Contrato, la obligación de dichos terceros de entregar directamente al
Fondo, la Secretaria de Hacienda o la CNH, cuando lo soliciten, la información sobre sus
operaciones con el Contratista por virtud del Contrato.

La obligación a que se refiere el párrafo anterior será aplicable a cualquier
contrato de procura de bienes y servicios que el contratista suscriba a partir de la adjudicación
de este Contrato, En caso de que el Contratista demuestre que los contratos de procura de
bienes y servicios hayan sido suscritos con anterioridad u la adjudicación del Contrato y
cumplan con lo dispuesto en el Anexo 7, se tomará por desahogudo el compromiso
mencionado en la presente cláusula,

CLÁUSULA 12,

ON DE LOS

El Contratista deberá proponer a la CNH en el Plan de Desarrollo para
aprobación los procedimientos que deberán regular la programación, Almacenamiento, y la

31 ÁRLA CONTRACTUAL MG+01
Comento No. ONHROB LB 17

medición y monitoreo de culidad y volumen de los Hidrocarburos Netos en los Puntos de
Medición, de conformidad a lu Normatividad Aplicable

122 Im
Medición,

Lu instalación, operación, mantenimiento y calibración de los sistemas de
medición estará y cargo del Contratista, bajo la supervisión de la ONH y de conformidad con
lo dispuesto en la Normatividad Aplicable

11.3 Registros.

El Contratista debera llevar registros completos y exnctos de todas las
mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia Mel de los
mismos. Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable.

12.4

Si derivado de una prueba o supervisión se muestra que cualquiera de Jos
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto o
calibrado incorrectamente, el Comtratista deberá repararlo y/o realizar Jos ajustes para
corregir la inexactitud de las mediciones conforme a lo establecido por la Normarividad
Aplicable,

En la medida en que el periodo de ajuste incluya un período durante el cual se
hubiera pagado la Contraprestación del Estada como porcentaje del Valor Contractual de los
Hidrocarburos, las mediciones ya corregidas de conformidad con esta Cláusula 12,3 serán
utilizadas para recalcular la cantidad debida por el periodo de inexactitud conforme a lo
establecido en el Anexo 3, En caso que camo resultado de la aplicación de las mediciones
corregidas, se requiera ajustar el balance pagado de Contraprestaciones un favor del Estado,
dichos ajustes se realizarán de conformidad con lo establecido en el Anexo 3.

El Contratista deberá sujetarse a lo previsto en la Normatividad Aplicable con
respecto al reempluzo del Sistema de Medición, así como, el acceso que deberá permitir a la
CNH para levar a cabo la supervisión en el marco de sus facultades a dicho sistema.

125 Punto de Medición Fuera del Área Cuntractual.

El Puntu de Medición podrá ubicarse fuera del Arca Contractual de
conformidad con lo dispuesto en la Normatividad Aplicable. En caso que se prevea que el
Punto de Medición se compartirá con áreas bajo la pperación de algún tercero, distintas al
Área Contractual correspondiente, el Contratista deberá presentar para aprobación de la CNHM
un proyecto de acuerdo para el iso compartido de las instalaciones de conformidad con el
Anexo 10. La CNH aprobará el acuerdo correspondiente en términos de la Normatividad
Aplicable

Es] ÁRLA CONTRACTHAL BC01

Contrata No. ENHERO2403-4G-011/2017

CLÁUSULA 13,
MATERIALES

13.1. Propiedad y Uso de Materiales.

Durante la vigencia del presente Contrato, el Contratista mantendrá la
propiedad de todos los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras. El Contratista no podrá usar los Materiales para un objeto distinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de los Materiales Inmuebles pasará de forma automática a la
Nación libre de gravamen, sin cargo, pago o indemnización alguna, a la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato
y sin perjuicio del finiquito que en cada caso corresponda, en el entendido que el Contratista
debera realizar la transferencia de los Materiales Inmuebles en buen estado de conservación
y funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos
en las Actividades Petroleras, en términos de los artículos 28, fracción VII y 33 de la Ley de
Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durame la Etapa de
Transición Final. El Contratista deberá llevar a cabo cualquier acto necesario o apropiado
para formalizar dicha transferencia.

132 Muteriales lomucbles Exentos de Transferencia.

Se excluyen de la transferencia de Materiales prevista en la Clausula 13.1. sim
perjuicio de lo establecido en el Anexo 10. aquellos Materiales Inmuebles que presten
servicio 4 más de un Área contractual o de asignación, husta en tanto finalice la prestación del
servicio correspondiente, siempre que se cuente con las autorizaciones o permisos de
conformidad con la Normatividad Aplicable

133 Arrendamiento.

El Contratista no podrá arrendar las lineas de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Área Comiractual, lo anterior sin
perjuicio de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 10,

CLÁUSULA 14.
14,1 Obligaciones Adicionales del Contratista,

Además de las otras obligaciones establecidas en el Contrato, el Contratista

deberá:

3 AMIA CIN PRALTRAS FUGA)

=Y
Cumirato Mo. ONIL MA EA

fu) Conducir las Actividades Petroleras de forma continma y eficiento de
acuerdo con el Plan de Exploración, Programa de Evaluación, Plan de Desarrollo y las
Mejores Prácticas de la Industria, así vamo todos los demás términos y condiciones del
presente Contrato, el Sisiema de Administración y la Normatividad Aplicable:

(b) Llevar a cabo, bajo su responsabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos husta el Punto de Medición:

to) Suministrar todo el personal y todos los recursos tócnicos, financioros
y otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras:

(di — Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras.

te) Obtener oportimamente lodos los Muterisles requeridos para la
realización de las Actividades Petmieras y asegurarse que sean adecuados para su objeto;

1 — Estaral corriente respecto de sus Obligaciones de Carácter Fiscal, de
acuerdo con la Normatividad Aplicable, st comu ser residente pura efectos fiscales en
Mexico, tuner por objeto exclusivamente la Exploración y Extracción de Hidrocarburos y lux
demás que sean necesarias para lu adecuada consecución del mismo, y no tributar en el
régimen fiscal opcional para grupos de sociedades a que se refiere el Capítulo VI del Título
Segundo de la Ley del Impuesto sobre la Renta;

(e) — Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos cientificos y técnicos obtenidos
en mzón de sus trabajos, perfiles eléctricos, sónicos, radiactivos entre otros; cintas y lineas
sísmicas: muestras de Pozos, núcleos y formaciones: mapas e informes topográficos.
geológicos, geoflsicos, geoquímicos y de perforación; así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento;

(bj  Mamiener demro del terriorio nacional, preferemememe en su
domicilio fiscal, registros completos en fisico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato;

(11 Comar con la certificación de la cuumificación de lu» Keservas
correspondientes al Area Contractual de conformidad con la Normatividad Aplicable;

0) Suministrar a la CNH toda la información sobre la existencia de
recursos mineros, hidricos y de otros tipos que se descubran como resultado de las
Actividades Petroleras;

(Kk) — Abstenerse de perforar, desde el Área Contractual, Pozo alguno que

pueda ir más allá de lá proyección vertical del Arca Contractual, salvo que se trate de
yacimientos unificados de conformidad con lo instruido por la Secretaria de Energía;

E M ANDA CONTRACTIAL M0)

=r
Comento Nu CONTAR OA NIT

tl) Identificar cada Pozo de conformidad con la Normatividad Aplicable
€ incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por
el Contratista;

tm) — Taponar debidamente los Pozos antes de abundonarlos a fin de evitar
contaminación, daño ul medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable:

tm) Facilitar que los representantes de la Agencia, de la CNH, de la
Secretaria de Hacienda y de cunlquier otra Autoridad Gubernamental, puedan realizar
inspecciones de las Actividades Petroleras y de todas las instaluciones, oficinas. registros y
libros contables, así como de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes, sin costo alguno, las facilidades necesarias para el ejercicio
de sus facultades en virtud de este Contrato, incluyendo (tratándose de operaciones de
Campo) transporte, alojamiento, alimentación y demás servicios, en jgunldad de condiciones
a aquellas que suministre el Contratista a su personal;

to) Cumplir con los requerimientos de información que Je hagan las
Autoridades Gubernamentales competentes, incluyendo la ONIL la Agencia. la Secretaria de
Energía, la Secretaría de Hacienda y el Fondo;

tp) Emplear personal calificado, así como Materiales y tecnología de
punta, de acuerdo con las Mejores Prácticas de lo Industria:

1g) Adoptar y asegurarse que los Subcontratistas apliquen medidas
apropiadas para proteger lu vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable:

tr) Ejecutar los planes de respuesta a emergencias previstos en vl Sistema
de Administración en lus situaciones de emergencia y de Caso Fortuito o Fuerza Mayor
(incluyendo explosiones, rupturas. fugas u otros mcidentes que causen o pudieran causar
daño al ambiente o presenten o puedan presentar una amenaza a la seguridad y sulud de las
Personas) con el fin de mitigar sus efectos, así como reportar a la Agencia y la CNH con el
detalle apropiado ln situación de emergencia y las medidas tomadas al respecto;

(s) Comunicar semestralmente u la CNH de cunlesquiera procedimientos
Judiciales o administrativos en que esté involucrado, en relación con el presente Contrato o
con ls Actividades Petroleras, con excepción de aquellos procedimientos iniclados ante
juzgados Federales, los cunles deberán ser notificados inmediatamente por el Contratista,

Presentar su Evaluación de Impacto Social, conforme a la
Normatividad Aplicuble, y mantener actualizado un sistema, programa o mecanismo de
atención a reclamaciones y/o de gestión social [

tu) Tomar las medidas pertinentes par prevenir o reducir pérdidas.
mitigar y remediar cualquier daño causado por las Actividades Petroleras, y

de 35 Arca Coxrracruas 80-01 4
Comrato No. ENHARIDAAGA 7

Iv) Mantener al menos las mismas condiciones financiems, de
experiencia, técnicas y de ejecución que fueron establecidas en las Bases de Licitación pura
fines de precalificación, hasta la terminación de este Contrato, con excepción del requisito
relativo al capital contable mínimo que en su oportunidad el Contratista acreditó en su calidad
de interesado en términos de las Bases de Licitación, para el cual se deberá mamener de
manera anual un capital contable minimo promedio equivalente al solicitado durante la etapa
de precalificación de la Licitación.

14.2 Aprobaciones de la CNM.

El Contratista deberá entregar a la CNH la información aplicable de forma
vompleta, en todos los supuestos en los que conforme al presente Contrato esta última deba
revisar, proporcionar comentarios y aprobar planes, lo cual deberá hacer dentro del plazo
previsto en la Normatividad Aplicable, en el entendido que la afirmativa ficta operará
solamente en los supuestos expresamente previstos en la Normatividad Aplicable

La CNH podrá negar la aprobación de planes en caso que los mismos: (1) no
cumplan con el Programa Minimo de Trabajo, el Incremento en el Programa Mínimo o los
compromisos de trabajo adquiridos para el Período Adicional de Exploración, o (11) no se
ajusten a las Mejores Prácticas de la Industria y a la Normatividad Aplicable. Lo anterior, sin
perjuicio de la previsto en la Normatividad Aplicable

143 Responsabilidad en Seguridad Industriul, Seguridad Operativa, Protección al
Ambiente y Salud eu el Trabajo.

El Comratista será responsuble del cumplimiento de todas las obligaciones,
compromisos y condiciones de seguridad industrial. seguridad operativa y protección
ambiental y salud en el trabajo previstas en la Normatividad Aplicable y en las Mejores
Prácticas de la Industria. además de obtener y cumplir con las autorizaciones. permisos.
concesiones, licencias y registros ambientales obligatorios, así como responder por los Daños
Ambientales que cause con la realización de las Actividades Petroleras

El Contratista deberá complir con los controles y las medidas de prevención
«n materia de seguridad industrial, seguridad operativa, protección al ambiente y salud en el
trabajo requeridos por la Agencia en el Sistema de Administración o por la Normatividad
Aplicable,

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y
de protección ambiental del Contratista y sus Subcontratistas prevista en esta Cláusula 14.3
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(fa) Realizar las Actividades Petroleras de conformidad con la» Mejores
Prácticas de la Industria en materia de seguridad industrial y seguridad operativa, respetando
la sustentabilidad ambiental para preservar y/0 conservar el medio ambiente, sin cuusar daño
a la propiedad pública o privada y con apego al Sistema de Administración:

po 36 ARA COMTRACINAL IAE
Contrato No. ONH-RO24 1 -110-1/2019

(bj) Realizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencias. concesiones y registros
ambientales de las Autoridades Gubernamentales competentes para la realización de las
Actividades Petroleras. de conformidad con el Sistema de Administración y la Normatividad
Aplicable:

te) Cumplir con todos los términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales compotentes y mantener el Área Contractual
en las mejores condiciones que permitan un desarrollo sustentable;

fd) Emplear — personal — culificado, Materiales, procedimientos
operacionales y en general las tecnologías mús actualizadas que cumplan con las Mejores
Prácticas de la Industria para lu preservación de los recursos naturales, aplicando los
principios de prevención, precaución y preservación de los recursos naturales, considerando
la seguridad industrio). seguridud operativa, la salud de la población y de su personal:

fe)  Serresponsables de cualquier afectución o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

(Efectuar las labores de remediación, restiuración, compensación y
resarcimiento que correspondiar

En caso de derrames al suelo, subsuelo y cuerpos de agua causidos por las
Actividades Petroleras, el Contratista y Subcontratistas deberán levar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controlar Jos efectos
contaminantes, incluyendo la limpieza. neutralización, remediación, recuperación,
caracterización y restauración de las áreas afectadas en términos de lo dispuesto por la
Normatividad Aplicable:

te) Colaborar con la Agencia, Autoridades Gubernamentales y los
organismos estatales encargados de lu protección ul medio ambiente y el desarrollo
sustentable del Área Contractual, en el entendido que el Contratista; (1) dar acceso al
person! de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en lus Actividades Petroleras para su imspección: (1) emregará a la Agencia
oportunamente toda la informución y documentación que le requiera en la materia de su
competencia, de acuerdo an lo establecido en el Sistema de Administración, y (11
comparecerá ante la Agencia cuando ses requerido conforme a la Normatividad Aplicable;

(h) — Muntener actualizado el Sistema de Administración y apegarse y lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas, y
r
(1) Como parte de las actividades de Abandono, realizar la actunlización
del estudio de Línea Base Ambiental responsabilizandose de los Daños Ambiemales en ol

y ARA CONTRACTUAS 180401) 74

Q y
Contrao No. ONTLAO2L AA

Arca Contractual y cumplir von todas las obligaciones ambientales que pudieran existir como
resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable del Daño Ambiental en el Área Contractual
que no haya sido reportado en el estudio de Linea Base Ambiental conforme a lo establecido
en la Cláusula 14.4 y la Normatividad Aplicable

144 Daños Preesistentes.

EJ Contratista deberá iniciar los estudios que permitan establecer la Linca
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con lo previsto
en la Cláusula 3,3, inciso (1) y la Normatividad Aplicable. A más tardar ciento ochenta (180)
Días siguientes u la Fecha Efectiva, el Contratista deberá presentar a ln CNH y a la Agencia
un informe detallado de la Lines Base Ambiental. incluyendo la identificación de cualquier
Daño Preexistente. Dicho plazo podrá ampllarse por una sola ocasión previa autorización de
la CNH a solicitud del Contrutista hasta por noventa (90) Dias adicionales, La CNH y la
Agencia podrán objetar los Daños Preexistentes identificados por el Contratista dentro de los
noventa (901 Dias siguiemes a la recepción del informe, Durante dicho periodo, la CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista respecto a los Daños Preexistontes identificados, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

Concluido el pertodo de noventa (90) Días siguientes a la recepción del
informe, en un plazo no mayor a treinta (30) Dias, la CNH y la Agencia determinarán la
existencia de los Daños Preexistemes de conformidad a la Normanvidad Aplicable y
deslindaran de toda responsabilidad ambiental al Contratista respecto de los Daños
Preexistentes, lo cual será notificado al Contratista demro de los cinco ($) Días Hábiles
siguientes a la determinación de los mismos.

En caso que las Partes no lleguen 4 un acuerdo respecto a los Dios
Preexistentes, los diferencias se resolverán conforme a los procesos establecidos en la
Cláusula 26.2

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente notificados conforme a lo establecido en
esta Cláusuls 144 y la Normatividad Aplicable.

ms

De ser necesario, el Contratista permitirá a la CNH, a cualquier otro contratista
de actividades de Exploración y Extracción, asignatario, autorizado, o permisionario, el uso
b paso sobre cualquier parte del Ares Contractunl, sín costo alguno, siempre que ello no
interfiera con las Actividades Petroleras realizadas por el Contratista, sen técnicamente
posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable

0 38 ARA CONTRACTUAL 6411

Gr
Contrato No. ONHARO2 5464112017

CLAUSULA 15,

15.1 Hidrocarburos de Autoconsumo.

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petroleras (incluyendo su uso como parte de cuniquier proyecto de Recuperación Avanzada),
como combustible o para inyección o levantamiento neumático, sin costo alguno, hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. El Contratista no podrá
quemar ni ventear el Gas Natural, excepto dentro de los limites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para provenir
o mitigar uns emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable.

El Contratista podrá comercializar los Hidrocarburos Netos por sí mismo o a
través de cualquier otro comercializador, debiendo contar con permiso vigente expedido por
la Comisión Reguladora de Energía, de conformidad con la Normatividad Aplicable

15.3 Disposición de los Subproductos.

En caso que durante lu realización de las Actividades Perroleras en el Area
Contractual y como parte del proceso de separación de los Hidrocarburos se obtengan
Subproductos éstos permanecerán bajo la propiedad del Estado, El Contratista deberá
notificar a la CNH el volumen estimado de dichos Subproductos y la forma en que éstos
serán recolectados, — transportados, almacenados, desechados, procesados y/o
comercializados,

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 16.
CONTRAPRESTACIONES
16.1
A partir de que inicie la Producción Comercial Regular, el cálculo, la

dererminación y el pago de las Contraprestaciones señaladas en la Cláusula 16.2 se realizarán
de conformidad con lo establecido en los Anexos 3. 4 y 8, sin perjuicio de los pagos u los que
hace referencia la Cláusula 5.4 del preseme Contrato.

16.2 Contraprestación del Estado.

De conformidad con el Anexo 3 $ los ajustes que conforme a dicho Anexo
correspondan, las Contraprestaciones del Estado estarán integradas por:

39 ÁREA CONTRACTUAL BG) Y

QU
Contrato No: CNH-R02.1.03-40+01/2017

14) La Cuota Contractual para la Fase Exploratoria;
(b) Las Regalías, y

te) El veinticinco por ciento (25%) del Valor Contractual de los
Midrocurburos para el Mes de que se trate, misma que será ajustado de conformidad con el
Mesanismo de Ajuste.

16,3 Contraprestación del Contratista,

La Contraprestación del Contratista, para el Mes de que se trate, corresponderá
a la transmisión onerosa de los Hidrocarburos Netos en dicho Mex, siempre que, conforme a
lo: establucido en el Comtrato, el Contratista esté al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16.2 que sean exigibles a partir de la
Fecha Efoctiva y hasta e] Mes inmediato anterior.

El primer volumen de Hidrocarburos Netos se transferirá al Contratista
siempre que éste se encuentro al corriente en el pago de las Contraprestaciones del Estado
que hasta ese momento se hayan generado.

16,4 Valor Contractual de los Hidrocarburos.

Para efectos del cálculo de las Contraprestaciones, el Valor Contractual de los
Hidrocarburos para cada Mes se determinará de conformidad con lo establecido en el Ancxo
3

16,5 Revisión de las Contraprestaciones,

Corresponderá a la Secretaria de Hacienda revisar el cálculo de la
Contraprestación del Estado que corresponda para cada Mes conforme al presente Contrato
respecta de los Hidrocarburos obtenidos en Ja producción de cualquier prueba para
determinar las caracteristicas del yucimiento y los caudales de producción, asi como aquellos
Hidrocarburos obtenidos a partir del imicio de la Producción Comercial Regular, de
conformidad con lo estipulado al efecto en los Anexos 3, 4 y 8.

CLÁUSULA 17.
GARANTÍAS

17.1 Garantia de Complímiento.

(a) El Contratista deberá contar con una Garantía de Cumplimiento Inicial
por un monto de ELAS15,075,000,00 (Quince millones setenta y cinco mil Dólares 00/100
Cy) que comprenderá aquellos compromisos adquiridos para cubrir el Programa Minimo de
Trabajo y el Incremento en el Programa Mínimo. En consecuencia, la CNH tendrá el derecho
de hacer efectiva la Garantía de Cumplimiento Inictal a fin de cobrar cualquier pena

40 ÁnLA CONTRACTHAL MCI04

De
Contrato No. ONHRUZ 451741120047

convencional indicada en la Cláusula 4 y aplicable con motivo de cualquier incumplimiento
conforme a dicha cláusula y el Anexo 5 del presente Contrato

Ib) Al concluir el Periodo Inicial de Exploración, el Comtratista podrá
solicitar ln devolución de la Garantía de Cumplimiento Inicial, En enso que se hubiera
aprobado el otorgamiento del Periodo Adicional de Exploración, és1n devolución únicamente
podrá hacerse efectiva una vez que el Contratista presente la Garantía del Period Adicional
de conformidad con esta Cláusula 17.1.

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Dias posteriores a que haya concluido el Período Inicial de Exploración,

fe) La Garantía del Periodo Adicional deberá presentarse por un monto
que será considerado previendo los elementos de la Cláusula 4.4 y deberá presentarse a la
CNH a más tardar diez (10) Dias después de que la CNH apruebe el otorgamiento Periodo
Adicional de Exploración pero en todo caso untes que inicie el Periodo Adicional de
Exploración y ésta garantizará el debido, adecuado y pleno cumplimiento por parte del
Contratista del Incremento en el Programa Minimo no realizado durante el Periodo Inicial de
Exploración y su compromiso adicional de trabajo para el Periodo Adicional de Exploración.

La CNH tendrá derecho de hacer efectiva la Gurantín del Periodo Adicional u
fin de cobrar cualquier pena convencional indicada en la Cláusula 4 y aplienble con motiva
del incumplimiento del Programa Minimo de Frabajo, el Incremento en el Programa Minimo
y los compromisos adicionales para el Periodo Adicional de Exploración

(4d) Al concluir el Período Adicional de Exploración, el Contratista podrá
solicitar la devolución de la Garantía del Periodo Adicional una vez que la CNM emita la
constancia de cumplimiento total de las obligaciones del Periodo Adicional de Exploración.

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Dias posteriores u que haya concluido el Periodo Adicional de Exploración.

fer A solicitud del Contratista los montos de los Garantias de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la UNH.

En caso que la Garantia de Cumplimiento que corresponda se haga efectiva,
los recursos avalados por ésta se transferirán al Fondo.

Según el instrumento elegido pura garantizar los compromisos del Periodo de

emitida en favor de lu NH por una institución bancaria mexicana,

Exploración, el Contratista deberá observar lo siguiente: N
(al Siel Contratista presenta una curta de crédito:
(1) Deberá tener el carácter de incondicional e irrevocable y deberá sy

41 Aba CONTRA NAL WC)

a

e
Y
(m

Contrato Na ENHRRO2 LODO 12017

autorizada o emitida por un banco extranjero y confirmada por una
institución bancaria mexicana autorizada, por el monto establecido en
esta Cláusula 17.1 utilizando el formato de carta de crédito que se
adjunta como Anexo 6-4.

La Garantía de Complimiento Inicial deberá mantenerse vigente hasta
sesenta (60) Dins después de la fecha de terminación del Periodo
Imcial de Exploración previa verificación de la CNH del cumplimiento
total de las obligaciones relativas a este periodo.

1115) La Garantía del Periodo Adicional deberá mantenerse vigente hasta

tl
(m

1)

sesenta (60) Dias después de la fecha de terminación del Periodo
Adicional de Exploración previa verificación de la NH del
cumplimiento total de las obligaciones relativas a este periodo.

Si el Contratista presenta una póliza de flanza:

Deberá ser expedida en favor y disposición de la CNH por una
sociedad anónima autorizada para organizarse y operar conforme a la
Ley de Instituciones de Seguros y Fianzas como institución de fianzas,
£uyo objeto sea el otorgamiento de fianzas a título oneroso, por el
monto establecido en esta Cláusula 17,1, utilizando el formato de
póliza de fianza que se adjunta como Anexo 6-B,

La Garantía de Cumplimiento Inicial deberá muntenerse vigente hasta
ciento ochenta (180) Dias después de la fecha de terminación del
Periodo Inicial de Exploración previa verificación de la CNM del
cumplimiento total de las obligaciones relativas a dicho periodo

(14) La Garantía del Periodo Adicional deberá mantenerse vigente husta

clento ochenta 4180) Dias después de la fecha de terminación del
Perlodo Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este periodo,

(iv) El Contratista renuncia expresamente:

11) A la notificación previa de ejecución de la póliza de fianza por
parte de la CNH de conformidad con lo establecido en el artículo
289, parrafo cuarto de la Ley de Instituciones de Seguros y de
Fiunzas.

12) Al beneficio de compensación en términos de lo que disponen los
articulos 2197, en relación con el 2192 fracción |, del Código Civil

Federal y 289, último párrafo, de la Ley de Instituciones de

Seguros y de Fianzas.

42 Anna Cuwrnactuas 04)

ose
Cameo No, ENILRO20790:0 112017

17,2 Garantia Corporativa,

El Contratista deberá contar con vna Garantía: Corporativa debidamente
suscrita por su Garunte. utilizando el formato incluido en el Anexo 2 y de conformidad con
lo siguiente:

ta) El Contratista podrá presentar una Garantía Corporativa debidamente
suscrita por su empresa malriz en última instancia

(bj) En caso que el Garante no se trate de la empresa mútriz en última
instancia del Contratista; dicho Garante deberá exhibir 4 la CNH sus estados financieros
consolidados debidamente «uditados que demuestren un capital contable minimo equivalente
a quinientos (500) millones de Dólares

(e) Enlos casos en que el capital contable del Garante sea igual o superior
a quinientos (500) millones de Dólares, éste podrá optar por ofrecer una Garantía Corporativa
por dicho monto, conforme al Anexo 2, Formato A

(d) — Durante ln vigencia de la garantía, el Garante deberá mantener un
promedio anual minimo de capital contable iguul o superior al monto señalado en el inciso
(b) y, en su caso, el monto de capital previsto en el inciso (c), El Contratista exhibirá a la
CNH, de forma unual durante el tercer Trimestre de cada uño, los estados financieros
consolidados debidamente auditados de su Garante que muestren que su capital contable es
igual o superior al monto exhibido y aceptado en términos de esta Clausula.

En cualquier momento y en caso que el Garante no mintenga el requisito de
capital comable descrito en el inciso (b) o (c) anterior, el Contratista deberá notificar dicha
disminución a la CNH dentro de los quince (15) Dias posteriores a que tenga conocimiento
de la misma y deberá presentar una nueva Garantía Corporativa suscrita por un Giarante que
cumpla con los requisitos señalados en el inciso (a) o (b), asi como, en su caso, con el monto
de capital contable establecido para optar por lo contenido en el inciso (c). En caso de que
no se cumpla con el capital contable requerido por el inciso (c), el Garunte suscribirá su
Garantía Corporativa conforme al Anexo 2, Formato B.

te) La Garantia Corporativa se ejercerá de manera subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en virtud de este Contrato que mo hayan sido pagadas y/0 cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garmntías de
Cumplimiento y, en su caso, de las pólizas de seguros a las que hace referencia la Cláusula
20.

,
La Garantia Corporativa estará vigente hasta el termino señalado en la
Clánsula 18.7.

4 AMA VONTRACIMAN: HO $

Contra No, ENE RUZ LOSA 2017

CLÁUSULA 18.

18.1 Reyuerímientos del Programa.

El Contratista estará obligado a llovar 9 <abo todas las operaciones
relacionadas con el Abandono del Área Contractual. El Plan de Desarrollo presentado para
lis aprobación de ln CNI, asi como Jos programas de trabajo y presupuestos indicativos
deberan contener una sceción relacionada con el Abandono. la cual deberá incluir todas las
actividades necesarias para el tuponamiento definitivo de Pozos, restauración, remediación
y. en su caso: (1) compensación ambiental del Area Contractual; (1) desinstalación de
maquinaría y equipo, y (M1) entrega ordenada y libre de escombros y desperdicios del Área
Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Industria. al Sistema de Administración y a lo Normatividad Aplicable.

18,2 Notificación de Abandono.

Antes de taponar algún Pozo y desinstalar cualquier Material, el Contratista
deberá notificarlo a la Agencia y a lu CNH, con cuando menos sesenta (60) Dias de
anticipación.

18.3 Fideicomiso de Abuadono.

Una vez aprobado el Plan de Desarrollo por la CNH, el Contratista deberá
abrir un fide.comiso de inversión (el “Fidescomiso de Abandono”). en una institución
bancaria mexicana de reconocida reputación y solvencia, elegida por el Contratista con la
opinión favorable de la CNH. El fiduciario del Fideicomiso de Abandono deberá invertir los
recursos recibidos disponibles en instrumentos financieros emitidos por instituciones
financieras, corporaciones o gobiernos con cnlificaciones crediticias de grado de inversión
cuya vigencia no exceda el momento en que dichos recursos sean requeridos para fondear las
actividades de Abandono de conformidad con las políticas de inversión establecidas por el
fideicomiteme. Las Partes acuerdan que el fin del Fideicomiso de Abandono es crear uno
reserva para fondear las operaciones de Abandono en el Área Contractual. El Comratista no
podrá hacer uso de Jos fondos depositados en el Fideicomiso de Abandono para cualquier
otro propúsito que no sea llevar a cabo lus operaciones de Abandono en el Área Contractual,
ni tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma los recursos que
integren el Fideicomiso de Abandono Lo anterior sin perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable.

18.4

Una vez aprobado el Plan de Desarrollo por la CNM el Contratista deberá
depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de
cada Trimestre. La Aponación Anual para las operaciones de Abandono en el Área
Cantrachual será determinada con base en la siguiente fórmula:

EA de AREA CONTRACTUAL IM4-404
CAE =

lAs

Cantrato No. ENIH-ROZLD ROBOT

AA=Máximo [0 (PAE/RR)*CAE-1A;]

Aportación Anual.
Producción estimada en el Campo para el Año
del cálculo,
Reservas remanentes probadas (1P) al inicio
del Año del cálculo, según lo determine el
Contratisia, cuantificadas con base en la
metodología que establezca la CNH en la
Normatividad  Aplicuble. Estás reservas
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el
inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natural del
Contrato, o (li) el Año en que se estima se
terminarán las actividades de Abandono en el
Campo
Monto remanente de los Costos de Abandono
úl inicio del Año del cálculo, estimado
conforme al Plan de Desarrollo aprobado,
según sea modificado, Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abandono que sea
estimado sobre la buse de los Costos de
Abandono futuros para el Campo desde el Año
del cálculo hasta lo que ocurra primero entre:
11) la terminación natural del Contrato, o (1) el
Año en que se estima se terminarán las
uctividades de Abandono en el Campo, según
estudios técnicos realizados por el Contratista y
aprobados por ls NH, menos el saldo
acumulado en el Fideicomiso de Abandono al
iniciar el Año de Calculo (AAA11).
Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:
lA1="* AAA:

Es lu tasa de interés aplicable al saldo del
Fideicomiso de Abandono

Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de eñlculo,
definido de la siguiente forma:

45 AMA CONTRACTNAL GA

aÑ
Comtraso: Na UNHA AMA 2?

NAM: = ANAL AA A9S is

sI = Es ol monto mtal retirado del Fidoicomiso de
Ahandono durante el Año de cálculo para
financiar actividades de Abandono realizadas
en el mismo Año

18.5 Foudos Insuñicientes.

La responsabilidad del Contratista de cumplir con los trabajos de Abondono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante. En el contrato del
Fideicomiso de Abandono se deberá establecer que, en el caso de existir un remanente en el
fondo y una vez que se hayan cubieno los Costos de Abandono, los recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique el tota) cumplimiento de
las obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

18.6 Sustitución Solicitado por la CNI,

Previo a la terminación del presente Contrato por cualquier motivo,
incluyendo la rescisión. la CNH podra solicitar al Contratista que se abstenga de levar u cabo
operaciones de Abandono específicas con respecto a determinadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la UNM determine, las
instalaciones en buen estado de funcionamiento, así como entregar al Fondo cualquier saldo
remanente en el Fideicomiso de Abandono y a purtic de ese momento el Contratista será
considerado relevado de cualquier futura obligación en relación con el uso y Abandono de
dichas instalaciones.

18.7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclusión de su vigencia, el Contratista y la CNM iniciarán la Etapa de Transición Final para
la totalidad o li parte correspondiente del Área Contractual, durante la cual se llevaria cabo
la entrega del Area Contractual del Contratista a la CNH o a un tercero designado para tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos para incluir la
rotmlidad de los Pozos y Muteriales existentes en la totalidad o la parte correspondiente del
Árca Contractual;

(b) El Contratista deberá presentar a la CNI un informe que señale al
menos la identificación de los Pazos y Materiales en la totalidad o la parte correspondiente

am
de Alca COMPRACTIAL MO-04

ss
Coma Na ONHAMO2 AGD I017

del Area Contracuwal, así como la descripción de las condiciones de operación a la fecha de
inicio de la Etapa de Transición Final:

(c) El Contratista deberá presentar a la CNH un informe que contenga toda la
información técnica referente ul estado que guardan el, o los sacimientos presentes en el
subsuelo del área (presión, características de las Muldos, volúmenes en él, o los yacimientos);

(4) El Conuntista deberá presentar a la CNH un informe que contenga toda
la información obtenida dentro de las noventa (90) Dias previos a la terminación del
Contrato, relativa a la producción de Hidrocarburos en el Área Contractual y de la
infrmestructura asociada a la producción;

te) La CNH solicitará al Contratista el Abandono de los Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido en el

presente Contrato:

(0 El Contratista deberá presentar un reporte actualizado de su sistema,
programa o mecanismo de atención a reclamaciones y/o de gestión social para identificar los
Pasivos Sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Árca Contractual;

() El Contratista deberá actualizar ln Línea Base Ambiental determinada
de conformidad con la Cláusula 3.3, para identificar los Daños Preexistentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área
Contractual, y

(h) La CNH tendrá la facultad de acompañar al Contratista durante la
Etapa de Traruición Final directamente u a través del tercero designado y revisará y validará
que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

En caso que: (1) el Contratista renuncie o devuelva la totalidad o una parte del
Area Contractual de conformidad con las Cláusulas 3,4 y 7.1; (1) ocurra la terminación
anticipada del Comrato, o (111) la CNH rescinda el Contrato, la Etapa de Transición Final
inichará de manera simultánea a la notificación de renuncia, devolución, terminación
rescisión, según corresponda, emitida de conformidad con lo previsto en el presente Contrato.

En caso de renuncia, devolución, terminación anticipada o rescisión, el
Contratista y la UNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
hos seis (6) Meses siguientes a la notificación correspondiente, se concluya con lo previsto
en el inciso (e) de esta Cláusula 18,7. EJ pago de las Contraprestaciones generadas durante

presente Contrato.

Sín perjuicio de lo establecido en el párrafo anterior, la Etapa de Trans:
Final rendrá una duración de hasta ciento ochenta (180) Días, prorrozables hasta por noventa

AA
e 4 ÁtA CO ERACInIAN: EUGA 1

dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 del f

E

QU
Comtrator No. ONII-AOD E 2017

(90) Dias adicionales de oficio o a peíición del Contratista. La CNH podrá objetar dentro de
Jos noventa (90) Días siguientes el contenido de las incisos (a), (d), (6), (4), (1) y (1), Durante
dicho período de noventa (90) Dias, las Partes podrán celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia existente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad
Aplicable. Una vez transcurridos los plazos previstos y concluidas las actividades a
satisfacción de la CNH, ésta emitirá una constancia de conclusión de la Etapa de Transición
Final donde se indicarán, en su caso, las acciones a realizar en temas de remediación y
Abandono. En caso que las Partes no lleguen a un acuerdo respecto a la conclusión de la
Etapa de Transición Finyl, los diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 26

Una vez entregada la constancia de conclusión de la Etapa de Transición Final
u la que se refiere la presente Cláusula 18.7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 18.1, las Partes contarán con un plazo de hasta noventa (90)
Días para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dicha acta, la CNM notificará al Contratista la liberación de lus Garantías Corporativas
correspondientes.

En caso de que las actividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final, la CNH notificará al Contratista la liberación de
las Garantías Corporativas hasta noventa (90) Dius posteriores a la suscripción del finiquito
de conformidad con lo previsto en la Cláusula 23,6.

19.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabujadores empleados en las Actividades
Petroleras, siendo los únicos responsables por el cumplimiento de las obligaciones laborales
9 patronales que provengan o emunen de la Normatividad Aplicable o de los contratos
individuales o colectivos que hayan celebrado con su personal y trabajadores, sin perjuicio
de su contratación directa o indirecta.

19,2 Subcontratistas.

El Contratista ene el derecho a utilizar Subcontratistas para el suministro de
equipos y swurvicios especializados, siempro que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución de
Jaci cuando, entre otros supuestos, el Contratista deje de tener el contro! de las Actividades
Petroleras.

AE
48 Anta COMTRACINLAS. BG)

A
Contrato No. CNH+H02:03+G01/2017

En todos los casos, los Subcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistema de Administración y la Normatividad Aplicable.
El Contratista no podrá utilizar los servicios de empresas que esten inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstante
cualquier subcontratación del Contratista, éste continuará siendo responsable de todas las
obligaciones derivadas del presente Contrato.

En el caso de las Áreas Contructuales que cuentan con Campos en producción.
con el objeto de lograr la continuidad operativa en el Ares Contractual el Contratista podrá,
únicamente durante la Empa de Pransición de Arranque, subcontratar al operador anterior
previo autorización de la CNH, sin perjuicio que el Contratista sigue siendo el responsable
Je la producción.

19,3 Contenido Nacional.
El Contratista tendrá las siguientes obligaciones:
la) — Enel Periodo de Exploración:

(1) Cumplir con un porcentaje minimo de contenido nacional de
veintiséis por ciento (26%) del valor de los conceptos señalados en
la Metodología que se huyan adquirido v contratado pare las
Actividades Petroleras durante el Periodo de Exploración.

El cumplimiento de los porcentajes minimos de contenido nacional
será verificado por la Secretaria de Economia nl término del Periodo
Inicial de Exploración y del Periodo Adicional de Exploración,
según corresponda, de conformidad con la Metodología y lu
Normatividad Aplicable,

(2) — Incluir en sus propuestas de Plan de Exploración un programa de
cumplimiento del porcentaje de comenido nacional antes indicado.
así como un programa de transferencia de tecnología, incluyendo
los plazos y lxs etapas aplicables a ambos programas. los cunles
deberán ser aprobados por la CNH, con opinión de la Secretaria de
Economía. de conformidad con las Cláusula 4, de este Contrato.
Una vez aprobados, los programas se considerarán parte integrante
del presente Comrato. Las obligaciones en materia de contenido
nacional, iniciarán al momento en que el Plan de Exploración sea
aprobado.

(b) — Enel Periodo de Evaluación:

11) Cumplir con un porcentaje minimo de contenido nacional de
veintiséis por ciento (26%) del vulor de todos los conceptos

qu ARA CONURACINAS MC11

4

LAS
Contrato No. ONH-ROZ-L0343040 1020017

señaíndos en la Metodología que se hayan adquirido o contratado
para las Actividades Petroleras durante el Período de Evaluación.

El cumplimiento de los porcentajes minimos de contenido nacional
será verificado por la Secretaría de Economia al término del
Periodu de Evaluación, de conformidad con la Metodología y la
Normatividad Aplicable.

12) — Incluir.en sus propuestas de Programa de Evaluación un programa
de cumplimiento del porcentaje de comtenido nacional ames
indicado, ast como un programa de transferencia de tecnologia,
incluyendo Jos plazos y las etapas aplicables a ambos programas
los cuales deberan ser aprobados por la CNÍA. con opinión de la
Secretaría de Economia, de conformidad con la Cláusula 5, de este
Contrato: Una vez aprobados, los programas se considerarán parte
integranto del presente Contrato, Las obligaciones en materia de
contenido macional, iniciarán en el momento en que el Programa
de Evaluación sea uprobudo.

(o) Enel Periodo de Desarrollo:

11) Cumplir con un porcentaje minimo de contenido nacional del valor
de todos los conceptos señalados en la Metodología que se hayan
adquirido u comtratado durante el Periodo de Desarrollo para las
Acuvidades Petroleras, el cual se incrementará anualmente a una
tasa constante a partir de veintisiete por ciento (27%) en el primer
Año del Periodo de Desarrollo hasta que en el Año 2025 constituya
cuando menos el treinta y ocho par ciemo (38%),

El porcentaje minimo requerido de comenido nacional será
verificado por la Secretaría de Economia coda tres (3) Años $
comprenderá aquellos conceptos que se hayan adquirido o
contratado durante el Periodo de Desarrollo de conformidad con la
Metodología y a la Normatividad Aplicable.

(3 Incluir en sy propuesta de Plan de Desarrollo un programa de
sumplimiemo del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a los programas los cuales
deberán ser aprobados por la CNH, con opinión de la Secretaria de
Economía, de conformidad con la Cláusula 6, de este Contrato.
Lina vez aprobados. lox programas se considerarán parte integrante
del presente Contrato. Las obligaciones en materia de contenido
nacional, iniciarán en el momento en que el Plan de Desarrollo sea
aprobado, y

s0 ÁMILA COMIRAC IAS, JUGÓ

¿
a dl
Contrato No. ONH-402-L031G+-11/2017

13) A partir del Año 2025, los conceptos señalados en la Metodología
deberán constituir ul menos el treinta y cinco por ciento (359%) del
valor de todos los conceptos untes referidos que se hayan adquirido
6 contratado para las Actividades Perrolerús, sin perjuicio de que
este porcentaje minimo promedio de contenido nacional se revise
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

(d) — El Contratista deberá entregar u la Secretaria de Economia en la
periodicidad establecida por dicha Secretaría, un reporte que incluya la información sabre el
contenido nacional en la forma y conforme al procedimiento previsto en las disposiciones
que emita dicha Dependencia para llevar a cabo la verificación correspondiente. En caso de
incumplimiento del porcentaje mínimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Contratista deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fando, un porcentaje del valor de los conceptos señalados en la
metodología establecida por la Secretaria de Economía para la medición de contenido
nacional que hayan sido wdquiridos en incumplimiento de los porcentajes mínimos de
contenido nacional requeridos, según haya sido verificado por la Secretaría de Economia, de
acuerdo a lo siguiente:

(í) El equivalente al quince por ciento (15%) para el Periodo de
Exploración;

(ii) El equivalente al quínce por ciento (15%) para el Período de
Evaluación:

(iii) El equivalente al veinte por ciento (20%) pura el primer Año del
Periodo de Desarrollo;

fiv) EFequivalente a) cuurenta por clento (40%) para el segundo Año del
Periodo de Desarrallo;

(w) El equivalente al sesenta por ciento (60%) para el tercer Año del
Periodo de Desarrollo;

(vi) El equivalente al ochenta por ciento (80%) pura el cuarto Año del
Periodo de Desarrollo: y

(vii) El equivalente al cien por ciento (100%) a partir del quinto Año del
Periodo de Desarrollo.

En caso que en el Área Contractual convivan de maneta simultánea Periodos — *;
de Exploración, Períodox de Evaluación y Períodos de Desarrollo cuyos requerimientos de |

contenido nacional scan diferentes y en alguno de dichos periodos el porcentaje de contenido
nucional exceda el minimo requerido, el Contratista podra solicitar la ucreditación de dic 4

excedente para aquellos periodos en los que no se huyo aleuzado el porcentaje mínimo
requerido,

51 Ansa CONTRACTUAL [G=01 GF

Q y
Camina No. ONHROZ LIO LOT

Respecto al incumplimiento de las dumús disposiciones de contenido nacional
previstas en esta Cláusula 19.3 y en la Normatividad Aplicable, el Contratista deberá pogar
al Fando, por concepto de pena vonvencional, la sanción máxima prevista en el artículo 85,
fracción U, inciso 0) de la Ley de Hidrocarturos.

La CNH padrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no pague nl Fondo dichos valores dentro de los quince (15) Dias
siguientes a la instrucción de pago ul Contratista por parte de la CNH.

te) No obstante cualquier subcontratación, el Contratista será responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato,

194 Preferencia de Bienes y Servicios de Origen Nacional.

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, así como a la adquisición de bienes de producción nacional, cuando
éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes, incluyendo
cantidad, culidad. disponibilidad y precio siempre que éste último sea determinado con base
«n Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las
Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico.

195 Capacitación y Transferencia Tecnológica,

El Contratista deberá cumplir con los programas de enpacitación y
transferencia de tecnología aprobados por la CNH en el Plan de Exploración, el Programa de
Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos inclutrán,
entre otros, la adopción, innovación, asimilación, investigación y desarrollo tecnológicos, y
formación de recursos humanos nacionales en la investigución cientifica y tecnológica
aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con instituciones
de educación superior

CLÁUSULA 20.
SEGUROS
20,1 Disposición General.

Las obligaciones, responsabilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, garantías o cualquier otro Instrumento
financiero a los que hace referencia en esta Cláusula 20 y, en consecuenvia, el alcance de las
obligaciones + responsabilidades derivadas de la asunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros por la contratación de seguros, garantias o
£ualquier otro instrumento financiero y por la falta de contratación v cobertura suficiente de
ellos.

2 ÁMDA CANTRACIAL MG 01

Pda
Contrata No. ENH-RIDAL03-11G4112017

20.2 Cobertura de Seguros,

Con el objeto de cubrir los riesgos inherentes u las Actividades Petroleras,
previo al inicio de las mismas, el Contratista deberá obtener y mantener en pleno vigor y
efecto las coberturas financieras contingentes requeridas, conforme u la Normatividad
Aplicable, frente u daños o perjuicios que se pudieran generar como resultado de dichas
actividades; así como la cobertura de daños a los Materiales Inmuebles para ser utilizados en
las Actividades Petroleras conforme a las Mejores Prácticas de la Industria.

20.3 Destino de los Beneficios.

El Contratista destinará inmediatamente cualquier pago que reciba pot
concepto de cobertura de seguros, garantias o cualquier otro instrumento financiero para
remediar el daño civil o ambiental, reparor o reemplazar cualquiera de los Materiales dañados
o destruidos. Sí una compañía aseguradora o la emisora de cualquier otro instrumento
financiero retiene el pago correspondiente, por cualquier causa, el Contratista deberá asumir
los Costos de reparación o de reposición, Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros, garantías o cualquier otro instrumento
financiero, para recuperar los Costos en los que haya incurrido con anterioridad a dicha

recepción.

CLÁUSULA 21.

21.1 Obligaciones de Carácter Fiscal.

El Contratista será responsable de cubrir ns Obligaciones de Caracter Fiscal
que le correspondan de conformidad con la Normatividad Aplicable,

21,2 Derechos y Aprovechamientos.

El Contratista estará obligado a pagar oportunamente los derechos
aprovechamientos que establezca la Normatividad Aplicable por la administración
supervisión que del presente Contrato realicen la CNH y la Agencia,

ete

CLÁUSULA 22.
LASO FORTUITO O FUERZA MAYOR
22.1 Caso Purtulto y Puerza Mavor. y
A
Ninguna de las Partes responderá por el incumplimiento, suspensión 6 retraso”:

en la ejecución de Ins obligaciones del presente Contrato sí dicho incumplimiento, suspensión
4 retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

s3 ÁREA CONTRACINAL IG)

al
Contrato No. ENHAIDA DAA

212 Carga dela Prueba.

La prueba de Caso Foruito o Fuerza Mayor corresponderá a cualquiora de las
Vartes que la alegue

212.3 Nutifleación de Caso Furtullo y Fuerza Muvar.

Si el Contratista no puede cumplir von cualquier obligación prevista en el
prosente Contrato como resultado de Caso Fortulto o Fuerza Muyor, deberá notificar por
escrito a lo CNH las cuusas que originaron cl incumplimiento incluyendo, hasta donde sea
posible, una explicación y. en su caso, la documentación de la eventualidad que le impide
«umplir con dichas obligaciones a más tardar quince (15) Días después que tenga o debiera
de tener conocimiento de la ocurrencia del Caso Fortmito o Fuerza Mayor de que se frute,
salvo lo previsto en el Anexo 10, La CNH deberá informarle al Contratista sí se reconoce o
mo el Caso Fortuito o la Fuerza Mayor en un plazo no mayor a treinta (30) Dias contados a
partir de que haya recibido la notificación de Caso Fortuño o Fuerza Mayor con información
completa. Salvo por lo provisto en el presente Contrato, el Contratista deberá asumir de nuevo
el cumplimiento de sus obligaciones tan pronto como el Caso Fortito o Fuerza Mayor cese

Una vez que la CNH reconozca el Caso Fortmito o Fuerza Mayor los Periodos
de Exploración y los Poríodos de Evaluación serán prorrogados conforme a esta Cláusula
22,3 soliunmente cunado el Caso Fortuito o Fuerza Mavor de que se trate tenga un impacto en
las actividades de Exploración y Evaluación, según sea el caso, de más de treinta (30) Días
sobre dichos periodos, Los periodos de Exploración. Evaluación o Desarmilo, según
corresponda, se prorrogurán por el mismo tiempo que dure el Caso Fortutto a Fuerza Mayor
En ningún caso la prorroga a que se reflere esta Cláusula 22.3 tendrá como consecuencia que
la vigencia del contrato supere los cuarenta (40) años.

El Contratista deberá presentar la solicitud de prorroga correspondiente a más
tardar el último Día Hábil del Trumestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortlto u Fuerza Mayor a la que se refiere esta Cláusula 22.3
o de los tres (3) Trimestres sucesivos, únicamente en caso que el Caso Ponuito o Fuerza
Mayor nu haya cesado, con la documentación que soporte su solicitud. La ONH resolverá
sobre la solicitud de prorroga en un plazo que no excederá los quince (1%) Días Hábiles
siguientes a partir de la recepción de dicha solicitud en términos de lo establecido en el
presente Contrato y, en su caso, podrá solicitar información a documentación soporte
adicional, suspendiendo el plazo para emitir la resolución hasta en timo la CN reciba li
información u documentación soporte adicional por parte del Contratista. En caso que la
CNH no emita una resolución dentro del plazo establecido, ésta se entenderá en sentido
favorable.

El Contratista podra someter a la aprobación de la CNI modificaciones a los
planes de conformidad con lo previsto en el Contrato, siempre que el Caso Fortulto y Fuerza
et y un impacto en lus Actividades Petroloras realizadas en ima porción del Área
Ci d

ss ÁKDA CONTRACTIAL 101
Contrao No. CNHRO2L 0340412017

24 Derecho de Terminación.

Si dado un Caso Fortuito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpieran por un perlodo continuo de dos (2) Años o más, la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito, dar por terminado el presente
Contrato, Este derecho estará vigente hasta tres (3) Meses posteriores a la finalización del
Caso Foruito o Fuerza Mayor. Si lu otra Parte rechuzare la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 26.2 y/o 26,5.

225  Situuciones de Emergencia v Siniestro.

En casos de emergencia o siniestros que requieran acción inmediata, ol
Contratista deberá informar inmediatamente a la CNI, a la Agencia y a lu Secretaria de
Energía, y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la situación lo más pronto posible, a fin de
preservar la integridad fisica de las Personas y proteger el medio ambiente, los Hidrocarburos
y los Materimles. El Contratista notificará a la Agencia y a la CNI las acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNE no estén satisfechas con las acciones tomadas
por el Contratista, éstas podrán requerirle al Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicio de
cualquier otra atribución p facultad de la Agencia p cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable.

En caso de ocurrir cualquiera de las causas praves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistan a continuación, y una
vez que concluya el período de investigación previa referido en la Cláusula 23,2, la CNH
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Cláusula 23.3 y la Normarlvidad Aplicable:

(a) — Transcutran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie lus actividades previstas en el Plan de Exploración, Programa de
Evaluación o en el Plan de Desarrollo aprobados, o que el Contratista suspenda por más de
ciento ochenta (180) Dias continuos dichas actividades, en ambos casos Sin Causa Justificada
ni autorización de la CNH;

(b) — El Contratista no cumpla el Programa Minimo de Trabajo, Sin Causa

Justificada, siempre que la Garantia de Cumplimiento correspondiente no sea suficiente para
cubrir dicho incumplimiento;

s5 ÁRLA CONTRACTUAL BG4)1

EN
Contrato No. UNI-ROZ-L(10-G-411 2017

tcy El Contratista ceda parcial o totulmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos
y condiciones previstos en las Cláusulas 24,1 y 242:

(d) Se presente un Accidente Grave causado por Dolo o Culpa del
Contratista, que ocasione daño a instalaciones. fatalidad y pérdida de producción:

(e) — El Contratista, por más de una ocasión. remita de Forma Dolosa o Sin
Causa Justificada Información o Reportes Falsos o Incompletos, u los oculte a la Secretario
de Energía, u lu Secretaría de Hacienda, a la Secretaría de Economia, a la CNM, al Fondo o
a la Agencia, respecto de la producción, Costos y cualquier otro aspecto relevante del
Contrato:

(M El Contratista incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada, o

(e) El Contratista omita. Sin Causa Justificada, algún pago al Estado o
entrega de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente
Contro.

Para efectos de esta Cláusula 23.1 se entenderá por:

(1) Accidente Cirive: cualquier accidente en el cual concurran las
siguientes circunstancias:

41) Daño a las Instalaciones que implique la pérdida total o parcial
de las mismas de forma que, impida al Contratista llevar a cabo
las Actividades Petroleras en el Área Contractual durante un
periodo mayor a noventa (90) Días continuos contados a partir
de que ocurra el accidente. Par efectos de esta definición
Instalación(es) se entenderá como el conjunto de Materiales
que conforman unidades productivas cuyo propósito es el
descubrimiento, producción, almacenamiento, procesamiento
o desplazamiento de Hidrocarburos;

12) — Fatalidad, y

(31 Cuando la pérdida de la producción en el evento implique
cualquier destrucción v derrame de Hidrocarburos 310 control,
igual o mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinto del venteado, quemado y vertido. en su
£nso, que se lleva u cabo en condiciones normales de operación
durante el desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de ln Industria y la
Normatividad Aplicable. Para efectos de esta definición

56 AÁRGA CUNTRACTIA, IM4+-01

ps
G Y
Camaro No ONH-RO2 0311120017

cuando el accidente ocurra durante el Periodo de Exploración,
Pérdida de Producción se entenderá como un derrame de
Petróleo o Condensados o fuga de Gas Natural.

(ii) Sin Causa Justificada- cualquier cause imputable de munera
indubitable al Contratista y en li. cual éste haya omitido llevara cubo los esfuerzos mzonubles
a sualcance para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas
en el Contrato que implique la posible actualización de alguno de las causales de rescisión
administrativa previstas en esta Cláusula 23. 1;

111) — Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se produciria y que
derive en la violación a la Normatividad Aplicable o 1 un deber que objetivamente era
necesario observar en mutería de seguridad industrial;

fiv) Dolo o de Forma Dolosa: cualquier acción u omisión del Contratista
con la intención de perseguir directamente un resultado, e

fiv) Información a Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesaria para culcular y revisar las Contraprestaciones en favor del Estado; que
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos minimos necesarios que debieran
contener, según su naturaleza y propósito, y que sean presentados con la intención deliberada
de engañar a la CN o a cualquier otra Autoridad Gubernamental con el objeto de obtener
un beneficio que no le correspondiere de haber presentado la información verdadera y/o
completa.

232 Investigación Previa.

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar una posible cuusal
de rescisión administrativa en términos de lo previsto en la Cláusula 23.1. la CNH dará aviso
al Contmtista y se allegará de todos los elementos y pruebas necesarias para determinar si la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión, en términos de lo previsto en la Cláusula 23,3. En ol caso de lo
previsto en la Cláusula 23,1, inciso d), la investigación previn se llevará a cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista.

duración mayor a dos (2) Años. Durante este periodo el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea seguro y técnicamente

posible.

JS
Lo anterior sin perjulcio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato

4
Q Y

Este período de análisis no podrá ser menor a treinta (30) Días y no tendrá 3

$7 ÁNLA CONTRACTUAL 17411
Contras Mo. ONMROD LIDAD

que pudieran tmplicar una posible causl de rescisión administrativa en terminos de lo
prevista en la Cláusula 23.1 u excepción de su inciso (d), así como lar una propuesta
de remediación del potencial incumplimiento para la aprobación de la NH.

Para efectos de lo prevista en esta Cláusula 23.2, el Contratista y la CNI
deberan nombrar de mutuo acuerdo, 0 en su caso, recurrir a lu asistencia de una institución
para el nombramiento de un experto independiente que deberá cumplir con los requisitos
previstos en la Cláusula 26.3. Las opiniones de dicho experto independiente no serán
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental.

Durante la etapa de investigación previa el Contratista y el experto
independieme podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá ernitir sus reportes. Atendiendo a las complejidades del vaso, las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo previsto
en esta Clárula 232,

La CNH comunicará la invención de finalizar la etapa de investigación con
una anticipación no menor a treinta (30) Dias a efecto de que el Contratista manifieste lo que
asu derecho convenga.

233 Procedimiento de Rescisión Administrutivo,

Una vez que se determine la existencia de una cuusal de rescisión
administrativa de conformidad con la Clausula 23.1, la CNH deberá notificar al Contratista
por escrito la causal o causales que se invoquen para dar inicio al procedimiento de rescisión
administrativa, de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta 130) Días posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Transcurrido dicho plazo, la CNH contará con un plazo de hasta noventa (90)
Días para valorar los argumentos y pruebas que, en su caso, haga valer el Contratista. La
resolución de rescindir el Contras deberá estar aprobada por el pleno del órgano de gobierno
de la CNH, fundada, motivada y notificada oficialmente al Contratista.

Suel Contratista solventa la causal de rescisión en que haya incurrido antes de
que la CNH emita la resolución respectiva, el procedimiento de rescisión administrativa
quedará sin efecto, previa aceptación y verificación de la CNH y aplicando, en su cmo, las
sanciones comespondientes conforme a lo dispuesto en el presente Contrato y la
Normatividad Aplicable

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán
el finiquito correspondiente para efectuar lo previsto en las Cláusulas 23.5 y 23.6.

La UNH deberá notificar a la Secretaría de Energia, a la Secretaría de
Hacienda, a la Apencia y al Fondo sobre la declaración de rescisión administrativa el Dia
Hábil siguiente a que se haya emitido la resolución correspondiente

sE ANDA CONTRACTUAL 1501

«Y
Cantraw No. ONTHROZ LIB 217

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 26.4.

234 escisión Contractual,

Además de las cuusales de rescisión administrativa previstas en la Cláusula
23.1, y de terminación anticipada previstas en la Cláusula 3.4, la CNH tendrá derecho a
rescindir este Contrato en los siguientes supuestos, siempre que el Contratista omita sanear
o llevar a cabo unu acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Dias de huber recibido ta notificación de dicho
incumplimiento por parte de la CNH:

(a) El Contratista no presente las Garantias de Cumplimiento o no los
mantenga en vigor de conformidad con lo previsto en la Cláusula 17,1, o no mantenga en
vigor las Garantías Corporativas de conformidad con lo previsto en la Cláusula 17.2 y sus
propios términos Sin Cuusa Justificada;

(b) El Contratista o Garante: (1) se liquide o de cualquier otra forma cese
su existencia legal o corporativa, u (11) ocurra cualquier acontecimiento que conforme a las
leyes aplicables al Contratista o al Garunte tenga un efecto análogo u los mencionados Sin
Causa Justificada:

tc) El Contratista o Garante: (1) carga en insolvencia; (11) sea incapaz de
pugar sus deudas al vencimiento de las mismas; (111) solicite o acepte la imposición de un
administrador, liquidador o síndico respecto a sus propiedades o sus ingresos; (iv) inicie
cunlquier procedimiento conforme a cualquier legislación pura el reajuste o diferimiento de
sus obligaciones o de cualquier parte de las mismas; (v) solicite la quiebra, reorganización,
suspensión de pagos, disolución o liquidación, o (vi) realice v permita una cesión general 0
un arreglo con o para el beneficio de sus acreedores;

(d) — El Contratista infrinja cualquier disposición comtenida en la Cláusula
34.2 Sin Causa Justificada, o

te) Cualquier otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en
la Cláusula 26, con excepción de lo previsto en la Cláusulo 264,

Para efectos de esta Clausula 23.4 se entenderá por:

para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el
Contrato que implique la posible actualización de algun de las causales de rescisión

f
Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido levar y cabo los esfuerzos razonables a su nlcan $

contractual previstas en esta Cláusula 234.

EN s9 ÁREA CONTRACTIAL 10-01

>
Conrao No. CNH-ROZANAGAONIZO

23.5 Elvetus de la Resciston Administrutiva y Rescision Contractual,

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 23.1 0 234, se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a traves del Fondo, cuando
corresponda las penas convencionales a que se refieren las Cláusulas 4.6 y 4,7 o, en su caso,
los daños y perjuicios que la Nación sufra como resultado directo e inmediato del
incumplimiento que dé lugar a la rescisión en términos de la Normatividad Aplicable,
computados a partir de que se notifique la misma, según sen el caso;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarios para preservar y proteger los Materiales en
proceso de fabricación o terminados, y devolverá ul Estado. a través de la CNH, el Área
Contractual en térmivos de lo establecido cn este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo.
paro ni indemnización alguna conforme a lo establecido en las Cláusulas 13.1 y 112

(c) —— Lus Panes suscribirán el finiquito al que se refiere la Clgusula 23.6, El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 23.6, en cow que éste genere un saldo en favor del Contratista,
y

1d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Árca Contractual. incluyendo, sin limitar, las relacionadas con el Abandono
y entrega del Área Contractual conforme a lo previsto en la Cláusula 18

23.6 Finiquito.

Sin perjuicio de lo establecido en la Clíusula 23.3, a más tardar seis (6) Meses
despues de la terminación del presente Contrato por cualquier motivo, o en cuso que la CNH
rescinda el Contrato, las Partes deberán suseribir un finiquito en el cual se harán constar los
saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta lo fecha de
terminación o rescisión del Contrato. Cuando las Partes no lleguen a un acuerdo sobre lo
anterjor, podrán dirimir sus diferencias en términos de la Clausula 26.5

En caso de ser necesario, el finiguito considerará los ajustes o transacciones

que se pacten para figalizar las controversias que se hayan presentado durante la vigencia del
Contrato

CLÁUSULA 24,

24.1 Cesión.

Para poder vender. ceder, transferir. trasmiir o de cunquier otra forma
disponer de todo uv cualquier parte de sus derechos u obligaciones de conformidad con este

10 ARA COTRACTIAL BG

a We
Contrato No ONH-R02:0314G041121117

Contrato, que implique la Cesión del Control Corporativo y de Gestión o del Control de las
Operaciones del Contratista, deberá contar con la autorización previa de CNM en términos
de la Normatividad Aplicable.

El Contratista deberá notificar a la CNH de cualquier cambio en la estructura
de capital que no resulte en un cambio de Control de conformidad con esta Clánsula 24.1 y
de la Normatividad Aplicable,

24.2 Efectos de la Cesión v el Cambio de Control.
En caso que ocurra una cesión de conformidad con la Cláusula 24.1:

ta) Sila cesión es por lu totalidad del interés del Contratista cedente en
virtud del presente Contrato:

1) El cedente continuara siendo solidariamente responsable del
cumplimiento de las obligaciones del Contratista conforme al presente Contrato que sean
incurridas o que se generen hasta la fecha de la cesión (pero quedara relevado de cualquier
responsabilidad de lus ablivaciones del Contratista que sean incurridas o que se generen
después de dicha fecha), y

tii) — El cesionario será solidariamente responsable del cumplimiento de
todas las obligaciones del Contratista conforme a este Contrato, de manera independiente a
que dichas obligaciones hayan sido incurridas o generadas ¿on anterioridad u la fecha de la
cesión o posteriormente.

(b) Si la cesión es por solo wa parte del interés del Contratista en virtud
del presente Contrato, tanto el cedente como el sesionario serán solidariamente responsables
del cumplimiento de las obligaciones del Contmtista en virtud del presente Contrato, de
manera independiente a que dichus obligaciones hayan sido incurridas o se generen con
anterioridad a la fecha de lu cesión o posteriormente,

fej Sila cesión es por menos de la totalidad de los intereses del Contratista
cedente en virtud del presente Contrato o sí huy más de un ceslonario, este Contrato deberá
ser modificado para reflejar que la participación del Contratista en este Contrato, a partir de
ese momento, será detentada por más de una Persona, Dicha modificación deberá estur
basada en el formato de contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia que se utilizó para lichames organizados en forma de consorcio en el
proceso de licitación internacional conforme al cual este Contrato se le asignó al Contratista.

En ningun momento deberán dejar de ser garantizadas las obligaciones del
presente Contrato.

243 Prohibición de Gravámenes.
El Contratista no impondrá o permitirá que se imponga ningún gravamen

restricción de dominio sobre los derechos derivados de este Contrato y sobre los Materiales
sin el consentimiento previo y por escrito de la CNH

61 ÁRLA CONTRACIHAL BGAIA
Cuartas Mar OM AROZDA 0601/2017

244 Invalidez.

Cualquier cesión o cambio de Control del Contratista que se leve a cabo en
contravención de las disposiciones de esta Cláusula 24 no tendrá validez y. por lo tanto. no
surtirá efectos entre las Partes

CLÁUSULA 25,

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
UNH y cualquier otra Autoridad Gubernamental, incluido el Fondo, así como a sus
empleados, representantes, asesores, directores, sucesores y cestonarios (y dicha obligación
sobrevivirá a la terminación por cualquier motivo del presente Contrato o en caso que la CNH
rescinda el Contrato) con motiva de cualquier ueción, reclamo, juicio, demanda, pérdida.
Costos, daños, perjuicias, procedimientos, impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio, que surjan de o se relucionen con cualquiera de los siguientes.

(a) — El incumplimiento de sus obligaciones conforme al presunte Contrato,
en el emendido que en aquellos casos que exista una pena convencional, el monto de los
daños y perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) — Cualquier daño o lesión (incluyendo muerte) causada por ol Contratista
e qualquier Subcontratista (incluyendo el daño o la lesión causada por sus representantes,
oficiales, directores. empleados. sucesores o ceslonarios) a cualquier Persona (incluyendo,
sin limitación, a la CNH) o a la propiedad de cualquiera de dichas Personas que surja como
consecuencia de la realización de las Actividades Petroleras;

te) Cualquier lesión y daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Contratista o de cualquier Subcontratista, o a la
propiedad de dichas Personas:

(4) Cualquier daño o perjuicio sufrido por perdidas y contuninación
causada por el Contratista o cualquier Subcontratista a Jos hidrocarburos o cualquier daño
causudo a los recursos naturales y medio ambiente, incluyendo pero nu limitado a: daño o
destrucción de los recursos hídricos, vida silvestre, océanos o a la armósfera y cualesquiera
daños que puedan ser reconocibles y pagaderos conforme a la Normatividad Aplicable;

te) Cualquier daño y perjuicio causado con motivo de alguna violación del
Contratista o cualquier Subcontratista a cualquier derecho de propiedad intelectual, marca o
parente;

(Cualquier incumplimiento a la Normatividad Aplivable por parte del
Contratista o cualquier Subcontratista, y

E 42 ÁRIA CONTRALIMAS: M4
Contrato No. CNH+RO2LO33411 2017

te)  Cunlquier reclamo de cualquier empleado del Contratista o de
cuniquier Subcontratista con base en leyes en materia laboral o de seguridad social.

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del
lucro cesunte a partir de que la CNH notifique la resolución de la rescisión del Contrato.

CLAUSULA 26,

26.1 Normatividad Aplicable.

El presente Contrato se regirá e interpretará de conformidad con las leyes de
México.

26.2 Conclllución.

En cualquier momento las Partes podrán optar por alcanzar un acuerdo
respecto a las controversias relacionadas con el presente Contrato mediante un procedimiento
de conciliación ante un conciliador, El inicio de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 26,5 € imiciará
cuando una de las Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Días siguientes al envio de la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada,
Las Partes acordarán el nombramiento del conciliador, o en su caso, podrán recurrir a la
asistencia de una institución para su nombramiento. El procedimiento de conclllación se
seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para
el Derecho Mercantil Intermacional, debiendo el conciliador ayudar u lus Partes en sus
esfuerzos por lograr un arreglo de buena le respecto a la controversia En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciliación no se haya
alcanzado un acuerdo, se considerará que las Partes acuerdan resolver las diferencias o
controversias en apego a la Cláusula 26.5 del presente Contrato. Lo anterior, sin perjuicio de
que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento

El procedimiento establecido en esta Cláusula 26.2 no aplicará para la
rescisión administrativa de conformidad con lo establecido en el presente Contrato y en la
Normatividad Aplicable.

requisitos:

E bi ÁMLA CONTRACTUAL BGo114

La persona fisica que sea nombrada como conciliador de conformidad con lo
establecido en la Cláusula 26.2 o que sea nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 23.2 deberá cumplir cor los sigui 4

4
Qy
Coman Da ONPAROZA AMA 12 17

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con lox conocimientos, experiencia y pericio para facilitar la comunicación entre
las Partes con respecto de la controversia. En tanto que el experto independiente deberá tener
por lo menos cinco (5) Años de experiencia en la materia objeto de la posible enusal de
rescisión administrativa yue corresponda.

En ambos casos, el concillador o el experto independiente deberán: (1) ser
uwdependientes, imparciales y neurales, (11) divulgar cualquier interés u obligación que este
sustancialmente en conflicio con su designación y/o pueda perjudicar su actuación con
respecto a la comtroversia, y (0 firmar un acuerdo de confidencialidad sobre cualquier
Información provista por las Partes con relación a la controversia entre las mismas, de mancra
previa a su nombramiento

Ninguna persona fisica podrá ser nombrada como conciliador u experto
independiente s) esta: (1) es o ha sido en cualquier momento dentro de los cinco ($) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filinles, (11) es o
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cunlesquiera de las Partes y de sus Filiales, o bien (111) mantenga
cualquier interés financiero significativo con cualquiera de las Partes.

Las honorarios del conciliador o del experto independionte deberán ser
cubiertos por igual entre las Partes.

Lo amerior sin perjuicio que cualquier persona flsica que cumpla todos los
requisitos previstos en esta Cláusula 26.3 pueda ser nombrada como conciliador o experto
independiente en más de una ocasión

264  Tribunalys Federales.

Todas las conroversias entre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 23,1, sin
perjuicio de lo previsto en la Cláusula 23,6 primer párrafo, deberán ser resueltas
exclusivamente ante Jos Tribunales Federales de México,

El Comuuttsta podrá iniciar un procedimiento ante un tribunal arbitral, cn
términos de la Cláusula 26,5, únicamente para que se determine la eximencia de daños y
perjuicios y, en su caso, su cuantificación, que resulten de unn causal y causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva

26.5 Arbitraje.

Sin perjuicio de lo previsto en la Cláusula 26.4, cualquier otra comroversio
que surja del presente Contrato o que se relacione con el mismo y que no haya podido ser
superada después de tres (3) Meses de huber iniciada el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 26.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas
para el Derecho Mercantil Internacional. La ley sustantiva aplicable será la estipulada en la

64 ABLA CONTRACTAL 104
Comrato No. ONH-R07-1.03-4G4) 10417

Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho. El tribunal
arbitral se integrará por tres miembros, mo nombrado por la CNH, otro nombrado
conjuntamente por el Contratista. y el tercero (quien será el presidente) nombrado de
conformidad con el Reglamento de Arbitrajo de las Naciones Unidas pura el Derecho
Mercantil Internacional, en el entendido que: (1) la Parte demandante deberá nombrar a su
Arbitro en la notificación de arbitraje y lu Parte demandada tendrá hasta treinta (30) Dias
contados a partir de que reciba personalmente la notificación de arbitraje para nombrar a su
árbitro, y (11) los dos árbitros nombrados por las Partes tendrán no menos de treinta (30) Dias
contados a partir de la aceptación del nombramiento del árbitro designado por el demandado,
pura designar, en consultas con las Partes, al árbitro que actuará como Presidente del tribunal.
Las Partes acuerdan que en caso de que (1) la Parte demandada no designe árbitro dentro del
plazo señalado: (11) alguna de las Partes omita designar árbitro en los casos en los que resulte
necesario sustituir al árbitro desiunado en términos del Reglamento de Arbitraje de las
Naciones Unidas para el Derecho Mercantil Internacional, o (111) en caso de haber desacuerdo
en la designación del Presidente del tribunal. el Secretario General de la Cone Permanente
de Arbitraje de La Haya será lu autoridad que los determine y resuelva lo conducente. El
procedimiento arbitral se conducirá en español. tendrá como sede la Ciudad de La Haya en
el Reino de los Países Bajos y será administrado por la Corte Permanente de Arbitraje de La
Haya. Cada una de las Partos asumirá sus propios wustos y costos que deriven del arbitraje

La ejecución del laudo o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes

Salvo pueto en contrario, las Partes acuerdan que el carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

26.6 Consolidación.

En caso que un arbitraje iniciado conforme a la Cláusula 26.5 y un arbitraje
iniciado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en común,
dichos arbitrajes serán, a solicitud de las Partes, consolidados y tratados como un solo
arbitraje. Dicha consolidación deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Cláusula 26.5. En dicho caso se considerará que
el árbitro designado por el Contratista fue también designado por el Garante, o viceversa. y
el árbitro seleccionado por la CNH para cualquiera de los paneles que hubiera sido
constituido primero, será considerado por la CNH para el arbitraje consolidado.

26,7 No Suspensión de Actividades Petroleras.
Salvo que la CNM rescinda el Contruto o por acuerdo entro las Partes, el

Contratista no padrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrito.

65 ÁREA CONTRACHUAL BG401

SOS
Contrato No UNM-03:03-10:01/2017

26.8 Renuncia Vin Diplumática.

El Comratista renuncia expresamente, en nombre propio y de todas sus
Filiales, a formular cualquier reclamo por la vía diplomática respecto a cualquier asunto
relacionado con el presente Contrato.

26,9 Trutados Internacionales.

El Contratista pozará de los derechos reconocidos en los trmtados
internacionales de los que el Estado sea parte

CLÁUSULA 27.
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo
por eserto de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hectw por la CNH o el Contratista deberá ser expresa y constar por escrito.

CLAUSULA 28,

28.1 Declaraciones + Garantias.

Cada Parte celebra este Contrato en nombre propio y en su onpocidad de
entidad lewa) facultada pura contratar por sí misma, y reconoce que ninguna Persona tendrá
responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del
Contrato. la obligación solidaria prevista en el numeral 22.3 de las Bases de Licitación y la
responsabilidad del Garante en vinud de la Garantía Corporativa. Igualmente. cada Parte
declara y paramiza a ln otra Parte que: (1) Uene plena capacidad juridica para la celebración
y cumplimiento del presente Contrato; (11) ha cumplido con todos los requerimientos y
obtenido todas las autorizaciones gubernamentales, corporativas y de cualquier otra
naturaleza necesarias para la velebración y cumplimiento del presente Contrato; (111) esto
Contrato constituye una obligación legal, valida y vinculante la cual puede hacerse valer en
su contra de acuerdo con los términos del mismo, y (iv) sus declaraciones en el preámbulo
de este Contrato son verdaderas.

282 Relación de las Partes,

Ninguna de lus Partes teodrá la autoridad o el derecho para nsumur, crear o
comprometer alguna obligación de cunlquier clase expresa o implicita en representación u en
nombre de la otra Pare. Ninguna disposición en este Contrato implicará que el Contratista.
sus empleados, agentes, representantos o Subcomtratistas sean representantes de la CNM. El
Contratista será considerado en todo momento como contratista independiene y será
responsable de sus propias acciones, las cunles estarán sujetas en todo momento a lo previsto
enel presente Contrato y la Normatividad Aplicable.

66 ÁMLA CONTRACTUAL MC

AY
Contrato No. ONH-R02-L03-8G-010UH7

CLAUSULA 29.
DATOS Y CONFIDENCIALIDAD

29.1 Propiedad de la Información.

El Contratista deberá proporcionar a la CNH, sin costo alguno, la Información
Técnica que es propiedad de la Nación: La Nación también será propietaria de cualquier
muestra geológica, mineral o de cualquier otra naturaleza, obtenida por el Contratista en lus
Actividades Petroleras, las cuales deberán ser entregadas por el Contratista a la CNH con la
Información Técnica, inmediatamente después de que el Contratista baya concluido los
estudios y evaluaciones que haga al respecto. El original de dicha información deberá ser
entregado a la CNH de conformidad con la Normatividad Aplicable, El Contratista podrá
mintener copia únicamente para efectos del cumplimiento de sus obligaciones conforme al
presente Contrato,

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica.

El Contratista podrá usar la Información Técnica, sin costo alguno y sin
restricción, para el procesamiento, evaluación, análisis y cualquier otro propósito relacionado
con lus Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido que
el Contratista deberá tumbién entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis.

Nada de lo previsto en el presente Contrato limitará el derecho de la CNM de
usar, vender o de cualquier otra forma disponer de la Información Técnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial; ma marca registrada, o cualquier otro derecho
de propiedad intelectual del Contratista regulado por la Ley Federal de Derechos de Autor,
la Ley de la Propiedad Industrial y los Tratados Internacionales de los cunles México sea

parte.

29.2 Posesión y Uso de la Información Técnica.

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus deriwados por el término de la vigencia del presente Contrato con base en la licencia de
uso previamente otorgada por la CNH de conformidad con la Normatividad Aplicable.

Previo cumplimiento de los requisitos y terminos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al aprovechamiento comercial de la
información adquirida o interpretaciones derivadas de las nctividades de Reconocimiento y
Exploración Superficial, así como cualquier producto intermedio o final generado o creado a
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible

67 ANLA CONTRACTUAL AM014
Contento No. ONHROZA MAMA AT

inferir o recuperar directa o indirectamente la misma, la cual podrá incluir, de mánera
enunciativa y no Jimitativa, procesados, reprocesados, interpretaciones y mapas.

De conformidad <on Ja Normatividad Aplicable, <l derecho al
aprovechamiento comercial exclusivo subsistira por un plazo máximo de doge (12) Años.

Concluido el pluzo anterior, el Contratista podrá continuar comercializando
los dutos obtenidos por las actividades de Reconocimiento y Exploración Superficial, sin
exclusividad alguna e formando de ello a la NH de contormidad con la Normatividad
Aplicable

20,4 Información Pública.

Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la
Información Técnica y la propiedad intelectual, todo la demás información y documentación
der vada del presente Contrato, incluyendo sus términos y condiciones, así como toda lo
información relativa 4 los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones reulizadas conforme ul mismo, serán considerados información pública.
Asimisimo, la información que ses registrada por el Comratista en el sistema informático que
ponga 4 disposición el Fondo para la determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere lu confidencialidad de la Información Técnica ni la
propiedad intelectual.

29.5 Confidencialidad.

El Contratista no podrá divulgar Información Técnica a algún tercero sin el
previa consentimiento de la CNH. El Contratista tomará todas las acciones necesarias o
apropiadas para asegurar que sus trabajadores, agentes. asesores, representantes. abogudos,
Filiales y Subcontratistas, así como Jos trabajadores, agentes, representantes. asesores y
abogados de dichos Subcontratistas y de las Filiales del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato y la Normatividad Aplicable. Las
disposiciones de esta Cláusula 29.5 continuaran vigentes aún después de la terminación por
cualquier motivo del presente Contrato, o en caso que la CNI rescindo el Contrato, conforme
a la Normatividad Aplicable.

20.6 Excepelón a lu Confulencialidad.

Sin perjuicio de lo previsto en la Cláusula 293, la obligación de
confidencialidad no será aplicable a la información que:

(1) Seu de dominio público y no haya sido hecha pública a traves del
incumplimiento del presente Contrato;

(11) Haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad:

68 Ánva Cosrracruas 46-04

Comraio No. ONI-R02103:804)1 20117

(ii1) Ses obtenida de terceros que tengan derecho a divulgarla sin violar una
obligación de confidencialidad;

liv) Deba ser divulgada por requerimiento de leyes o requerimiento de
Autoridades Gubernamentales;

(v) Tenga que ser presentada para alegar lo que convenga a los intereses de
las partes durunte un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
26.5, siempre que la divulgación quede sujeta a las reglas de confidencialidad de dicho
procedimiento, y

(vi) El Contratista suministre u sus Filiales, subsidiarias. auditores, asesores
legales, empleados o a las instituciones financieras involucradas en el presente Contrato en
la medida que sea necesaria para las Actividades Petroleras en el Área Contractual, en el
entendido que el Contratista será responsable de mantener la confidencialidad de tal
información y asegurarse que dichos Personas mantengan la mismo de conformidad con lo
dispuesto en este Contrato y en la Normatividad Aplicable.

Siempre que: (a) el hecho de no divulgarla sujetaría al Contratista 4 sanciones
civiles, penales o administrativas, y (b) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que se refiere el inciso (iv) anterior, la CNH
podrá solicitar al Contratista que impugne ante los tribunales competentes la orden de
divulgación. en cuyo caso la NH debera cubrir cualquier Costo generado por la

impugnación.

Los subincisos (a) y (b) de ln presente Cláusula no serán aplicables a lo
dispuesto en el inciso (v) anterior

CLÁUSULA 30.
LS VAL PE

El Contratista deberá llevar a cabo todas las gestiones necesarias y efectuar el
pago de los tabuladores sobre los valores promedio de la tierra con los que llevara a cabo las
negocinciones a que hace referencia el meiso (c) de la Cláusula 3,3 a partir de la Fecha
Efectiva.

CLAUSULA 31.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de e:
Contrao deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
reciba;

69 AREA CONTRACTUAL HG401
Cinnto No. CNH-RO21.03-80:012017

Ala ONM:

Av. Patriotismo No, 580, piso 2.
Colonia Nononlco,

Benito Juarez, Ciudud de México,
CP.03700

A IBEROAMERICANA CQ:

José Luis Laurange No. 103, piso 14,
Colonia Polanco 1 Sección,

Miguel Hidalgo, Ciudad de México,
CP 11sto

wen cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se
indica anteriormente.

CLÁUSULA 3.

Este Contrato es una compilación completa y exclusiva de todos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto.
Sin perjuicio de lo establecido en el numeral 8,6 de la Sección 11 de las Buses de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del preseme Contrato tendrá validez en cuanto a la
interpretación de sus propios términos. Quedan incorporados formando pare indivisible o
integrante del presente Contrato, los siguientes Anexos:

Anexo l: Coordenadas y Especificaciones del Área Contractual

Anexo 2: Modelo de Garantía Corporativa

Anexo 3: Procedimientos para Determinar las Contraprestaciones

Anexo 4: Procedimientos de Contabilidad y de Registro de Costos

Anexo 5; Progruma Mínimo de Trabajo

Anexo 6»A: — Carta de Crédito

Anexo 6-B; — Póliza de Flanza

Anexo 7: Procedimientos de Procura de Bjenes y Servicios

Anexo 8: Procedimientos de Emrega de Información y Payo de
Contraprestaciones del Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo

Anexo Y: Inventario de Activos

Anexo 10: Uso Compartido de Infraeswuctura

uy ÁMLA CONTIACIVAL BC

R ==

Eos
Cimirato No. ONH-ROZ AAA 2017

CLÁUSULA 33,
DISPOSICIONES DE TRANSPARENCIA

331 Acceso u la Información.

El Contratista estará obligudo a entregar la información que la CNH requiera
con el fin de que ésta cumpla con lo previsto en el articulo 89 de la Ley de Hidrocarburos,
incluyendo aquellas información a la que se refiere la Cláusula 29.2, a través de los medios
que para tal efecto establezca la CNH. El Contratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

352 Conducta del Contratista y Fillles.

El Contratista y sus Filiales declaran y garantizan que los directores,
funcionarios, asesores, empleados y personal del Contratista y el de sus Filiales se sujetarán
a las disposiciones aplicables en materia de combate a la corrupción,

El Contratista y sus Filiales declaran y garantizan que no han ofrecido o
entregado dinero y cualquier otro beneficio a un servidor público o 1 tn tercero que de
cualquier forma intervenga en alguno o algunos de los actos dentro de este procedimiento de
contratación, a cambio de que dicho servidor público reulice o se abstenga de realizar un acto
relacionado con sus funciones o con las de otro servidor publico, con el propósito de obtener
1 mantener una ventaja, con Independencia de la recepción de dinero o un beneficio obtenido.

Asimismo se abstendrán de realizar las siguientes conductas, de manera
general, ya sea directamente o a traves de un tercero:

0) Realizar cualquier acción u omisión que tenga por objeto a efecto
evadir los requisitos o reglas establecidos para obtener cuslquier tipo de contratación o simule
el cumplimiento de éstos;

b) Intervenir en nombre propio pero en interés de otra 1 otras personas
que se encuentren impedidas para participar en contrataciones públicas, con la Finalidad de
obtener, total o purcialmente, los beneficios derivados de la contratación, o

£) Ostentar influencia o poder político sobre cualquier servidor público
con el propósito de obtener pura sí o para un tercero un beneficio o ventaja, con
independencia de la aceptación del servidor o de los servidores públicos o del resultado
obtenido,

Asimismo, el Contratista se asegurará que tanto ello como sus Fillales: (1) se
apegarán y cumplirán en todo momento con cuulesquiera leyes y regulaciones anticorrupción
que sean aplicables, y (11) crearán y mantendrán controles internos adecuados para el
cumplimiento de lo previsto en esta Cláusula.

7 ARKA CONTRACTUAL MO=0)
Contrato No. CNH-R02-.03-8G.01/2017

333  Notificución de la Lnvestigación.

El Contratista deberá notificar a la CNH y a cualquier otra Autoridad
Gubernamental competente: (1) de manera inmediaa a que tenga conocimiento, a que tenga
motivos suficientes para presunir, que ha ocurrido cualquier acto contrario a lo previsto en
la Cláusula 33.2, y (11) dentro de los cinco (5) Dias siguientes a que tenga conocimiento de
cualquier investigación o proceso iniciado por cualquier sutoridad, mexicana o extranjera,
relacionado con cualquier supuesta infracción a lo dispuesto en esta Cláusula 33, Asimismo,
el Contratista deberá mantener informada a la ONM sobre el avance de la investigación y
proceso husta su conclusión.

334 Conflicto de Interés.

El Contratista se compromete a no incurrir en ningún conflicto de interés entre
sus propios intereses (incluyendo los de sus accionistas, Filiales y accionistas de sus Filiales)
y los intereses del Estado en el trato con los Subcontratistas, clientes y cualquier otra
organización o individuo que realice negocios con el Contratista (sus accionistas, Filiales y
accionistas de sus Filiales) con respecto a las obligaciones del Contratista conforme al
presente Contrato.

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional o derivados de emergencias. siniestros o alteración del orden público, ol Contratista
deberá brindar las facilidades que le sean requeridas por las autoridades federales
competentes.

CLAUSULA 35.
IDIOMA
El idioma del presente Contratu es el espuñol. Todas las notificaciones.
renuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en

relación con este Contrato deberán hacerse en español. Cualquier traducción del presente
Contrato no será considerada oficial.

CLÁUSULA 6,
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un origina).

E n AMA CONTRACTUAL BG-01
Contrato No. CNH-R02-1,.03-146-01/2017

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada

al principio del mismo.

POR LA “COMISIÓN NACIONAL DE
HIDROCARBUROS”

EPEDA MOLINA
PRESIDENTE

14 C, JUAN CARLOS

COMISIONA

C. MARTIN
TITULAR DE LA U

RIF MAGAÑA
DAD JURÍDICA

HERNANDEZ
TITULAR DE UNIDAD DE

ADMINISTRAGÍÓN TÉCNICA DE

ASIGNACIONES Y CONTRATOS

POR “EL CONTRATISTA”

C. EDUARDO LÓPEZ ORTIZ
REPRESENTANTE LEGAL
IBEROAMERICANA DE HIDROCARBUROS CO,
EXPLORACIÓN £ PRODUCCIÓN DE MÉXICO, S.A.
DEC.Y

NE ÁREA COSTRACTHAL BG-401
Contrato No. CNH+R02-.03-6G-012017

POR “LOS OBLIGADOS S

€. VLADIMIR IGOR CORREA MUZZIOTTI
REPRESENTANTE LEGAL
SERVICIOS PJP4 DE MÉXICO, S.A. DE C.V.

74 ÁNLA CONTRACTUAL B-01 A
Contrato No, CNH-R02-1,03-84G-01/2017

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA /
CONTRACTUAL

ÁREA CONTRACTUAL BG-01 gq
Como No, OSHROZ 04017

COORDENADAS Y ESPECIFICACIONES DEL AREA CONTRACTUAL.
1. Coordenadas:

ANA CONTIACTHUAL 110-494 ES

X m
Contrato No. CNH-R02-03-4G-01/2017

3 Profundidad: Sin restricciones de profundidad.
4. Superficie aproximada en km”: 99.252 km*

3 ÁREA CONTRACTUAL BG-01 /
Contrato No. CNH-R02.03-8G.01/2017

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

4

y

ÁREA CONTRACTUAL 001
Contrato No. CNH-R02-1.03-4G-01/2017

GARANTÍA CORPORATIVA
SUSCRITA POR

E
EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

2 ÁREA CONTRACTUAL BG-01

Y
Cra o ORO AGA AT

CONTRATO DE GARANTÍA
Formato A

El presente Contrato de Garantía (la “Gurantia”*) se suscribo el __ de ___ de
|. O . Una enpresa organizada y existente conforme a las leyes de — en
calidad de garame [el “Garante”), en tavor de los Estados Unidos Mexicanos, por conducir
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiano (en
adelante, el “Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha _ de de __ suserito entre
el Beneficiario por una parte, y XYZ por la otra. (según el mismo vaya a ser modificado de
acuerdo con sus términos, el “Conunto”), Todos las términos escritos con mayúscula inicial
pero no definidos de otra forma en esta Garantía tendrán el significado que se los da a los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

ta) El Garante, en este acto de manera subsidiaria e irmevocable, garantiza al
Beneficiario, el pago pura! de cualesquiera cantidades que XYZ deba pagar al Benoficiario
en virtud del Contrato, así como el cumplimiento puntual y oportuno de todas y cada una de las
obligaciones de XYZ, de conformidad con ul Contrato, hasta por el monto de XXXXXX
(XXXXXX) millones de dólares. Esta Garantía constituye una garantia de pugo y de
cumplimiento y ny meramente de cobranza, la cual deberá permanecer en pleno vigor y efecto
hasta que todás las obligaciones de XYZ garantizadas por la misma, sean pagadas o cumplidas
en su totalidad. sujeto a lo dispuesto en la Cláusula 18,7 del Contrato y la cláusula 2 de esta
Garantia

(bj) — La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantia continua y absoluta y deberá aplicarse a todas las obligaciones en virmd
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantia del
Garante no será liberada, extinguida a de otra forma afectada por: (1) cualesquiera cambios en
el nombre, actividades autorizadas, existencia legal, estructura, personal o propiedad directa o
indirecta de XYZ; (li) insolvencia. quiebra, reorganización o cualquier otro procedimiento
similar que afecte a XYZ o a sus respectivos activos, 0 (111) cualquier otro acto u omisión o
retraso de cualquier tipo de XYZ. el Beneficiario o cualquier otra Persona. La garantía cubrirá
especificamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier indole a las
que le será aplicable la Normatividad Aplicable independientemente del contenido del Contrato
y de lo Garantía.

(e) — En la medida permitida por la Normatividad Aplicable, el Garane
ID A A

garantia adicional Cl ay wbligachomes de XYZ aquí garantizadas podrán ser en
ocasiones, de con con el Contrato, renovadas, ampliadas, incrementadas, acelerados,

A 3 ARLA CONTRACTUAL 140001
Contrato No. CONH:R02-,03:4G-01/2017

modificadas, reformadas, transigidas, enunciadas, liberadas o rescindidas, todo lo anterior sin
impedir o afectar la obligación del Garante conforme a está Garantía.

4d) La Garantía aquí celebrada responde, como elemento determinante de la
voluntad del Beneficiario, al hecho de que el Contratista respaldado aquí por el Garante, cumplió
con los requisitos contenidos en el inciso (c) de la Cláusula 17.2 del Contrato a entera
sutisfucción del Beneficiario y optó por determinar el monto garantizado en términos del inciso
(a) de la presente Cláusula.

CLÁUSULA 2

Las responsabilidades del Garamie en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier ruzón, cualquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con lus obligaciones aquí
garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier otra parte como
resultado de cualquier procedimiento de quiebra, insolyencia, reorganización o cualquier
otro.

CLÁUSULA 3

El Garante en este acto declara y garantiza que: (1) tiene plena cupacidad
jurídica para la celebración y cumplimiento de esta Garantía; (11) ha complido con todos los
requerimientos corportivos y de otr naturaleza necesarios paru la celebración y
cumplimiento de esta Garamtia; (111) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (Iv) esta
Garantía constituye unn obligación Jegal, válida y vinculante de dicho Garante la cual puede
hncerse valer en su contra de acuerdo con sus lérminos.

CLAUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantia o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula-o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

ta) — Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos

(b) El Garante y el Beneficiario convienen que lu establecido en la
Clitusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral

Y
Y y £
4 ÁREA CONTRACTUAL BG-01 /
Contomo No ONHRUZ AO GA 27

en virtud de esta Garantia podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro parante, nombrarán a uno en forma conjunta.

te) El Garante conviene en pagar todos los Costos, gastos y honorarios razonables
y documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir
en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantia debera de
hncerse por escrito y emregurse personalmente, por mensajería, por correo certificado o
registrado (o en una forma sustancialmente similar al correo) en la farma siguiente:

Sia la NH:
Sia XYZ:
Si al Garante-

Cualquiera de las partes de esta Giarantía podrá, mediante una notificación por escrito
a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones.
Cualquier notificación u otra comunicación, deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario, Todas las comunicaciones en relación con esta
Gurantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Est Garantía se celebra en el idioma español. Cualquier traducción de esta Garantia

será únicamente para efectos de conveniencia y no será considerada para la Interpretación de
la misma.

5 ANA CONTRACTUAL 10-04
Contrato No. CNH-R0U2-103-8G-01,2017

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las purtes de la misma en ejemplares separados,
cada uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento,

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

l 1,

como Garante

Por;
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por
Nombre:
Título:

6 ÁREA CONTRACTUAL BG-01

2
A y
Contramo ba ENVIADO AMAT

CONTRATO DE GARANTÍA
Formato B

El presente Contrato de Gorantía (la "Garantía”) se suscribe el _ de de
por___, na empresa orgonizada y existente conforme a las leyes de en
galidad de garante del "Garante”), en lavor de los Estados Unidos Mexicanos, por éonducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiaria Len
adelante, el “Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha _ de de auserito entre
el Beneficiario por una parte, y XYZ por la otra, (según el mismo vaya a ser modificado de
acuerdo con sus términos, el “Contrato”). Todos los términos escritos con mayúscula inicial
pero no definidos de otra forma en esta Garantía tendrán el significado que se les de y los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) — El Gurante, en este acto de manera subsidiaria e irrevocable, garantiza
al Beneficiario el pago total, puntual y completo de cualesquiera cantidades que XYZ deba
pagar al Beneficiario en virtud del Contrato, asi como el cumplimiento puntual y oportuno
de todas y cada una de las obligaciones de XYZ, de conformidad con el Conrato, Esta
Garantía constituye una garantía de pago y de cumplimiento y no meramente de cobranza, la
cual deberá permanecer en pleno vigor y efecto hasta que todas las obligaciones de XYZ
guramizadas por la misma, sean pagadas o cumplidas en su totalidad, sujeto a lo dispuesto
wn la Clánsulo 18.7 del Contrato y la cláusula 2 de esta Garantía.

(bj) — La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas sc originen. Sin limitar la generalidad de lo anterior, la
garamia del Garante no será liberada. extinguida o de otra forma afectada por. (1)
cunlesquiera cambios en el nombre, actividades autorizadas, existencia legal, estructura.
personal o propiedad directa o indirecta de XYZ; (11) insolvencia, quiebra, reorganización 0
cualquier otro procedimiento similar que afecte a XYZ o a sus respectivos activos, a (411)
<ualquier otro acto u omisión o retraso de cualquier tipo de XYZ, el Beneficiario o cualquier
otra Persona. La garantía cubrirá especificamente obligaciones contenidas dentro del
Contratu y por ningún motivo será ejecutada por aquellas que deriven de responsabilidad
extracontmenal de cunlquier indole a las que le será aplicable el marco normativo
currespondiento independientemente de lo contenido en el Contrato y en la Garantía.

(c) En laz medida permitida por la Normatividad Aplicable, el Garante
conviene que. sin la notificación y sin la necesidad de una confirmación, consentimiento a
garantia adicional de su parte, las obligaciones de XYZ aquí garantizadas podrán ser en
venslunes, de conformidad con el Contrato, renovadas. ampliadas. incrementadas,
aceleradas, modificadas. reformadas, transigidas, renunciadas, liberadas o rescindidas, todo
lo anterior sin impedir o afectar la obligación del Garante conforme a esta Garantía.

? ÁRLA CONTRACTUAL 146701
Contrlo No. UNH-RO2-1.03-401 4112017

CLÁUSULA 2

Las responsabilidades del Garante en virtud de esta Garantia deberán ser
automáticamente restítuidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obligaciones aquí
garantizadas. se recupere de o se reembolse por el Beneficiario o cualquier otra parte como
resultado de cuulquier procedimiento de quiebra, insolvencia, reorganización p cuslguier
otro,

CLÁUSULA 3
e

El Garate en este acto declara y garantiza que: (1) tiene plena capacidad
jurídica pura la celebración y cumplimiento de esta Garantía: (11) ha cumplido con todos los
requerimientos corporativos y de otra nuturaleza necesarios pura la celebración y
cumplimiento de esta Garantía; (111) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (Ív) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantia o la aplicación de la misma a
cualquier circunstancia se declara por cunlquier motivo nula o no exigible, el resto de esta
CGaranía y la aplicación de dicha disposición u otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5

(n) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantia podrá consolidarse con cuulquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contento, Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y. en su caso el Contratista y cunlquier otro garante, nombrarán a uno en forma conjunta,

fe) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficiario
pueda incurrir en la ejecución de esta Garantía.

A s AREA CONTRACTUAL 11601

E, ys
Conroe No ONHROZAL O DGA QMIT

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y emtreparse personalmente, por mensajería. por correo
certificado y registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Sia la CNH-
SiaXYZ:
Si al Garante:

Cualquiera de las partes de esta Garantía podrá. mediante una notificación por
escrito a las otras partes, cambias la dirección a la cual deberán de estar dirigidas las
notificaciones, Cualquier notificación u otra comunicación. deberá de considerarse que ha
sido realizada si momento de recepción por el destinatario. Todas las comunicaciones en
relación con esta Garantía deberán ser en español

CLÁUSULA 7
IDIOMA

Esta Garantía se colebra en el idioma español, Cualquier traducción de esta
Garantía será únicamente para efectos de conveniencia y no será considerada para la
Interpretación de la misma.

CLÁUSULA 8
EJEMPLARES

Esta Garanía podrá ser firmada por las partes de la misma en ejemplares
separados, cada uno de lay cuales cuando sea firmado y entregado se considerará un original,
pera todos los ejemplares en su conjunto deberán constíwir uno solo y el mismo instrumento.

E “ ÁNLA CONTRACTUAL MG+01

e
Contrato No. CNH-R02-1.03-BG-01/2017

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

1 l,
como Garan

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por:
Nombre:
Título:

10 ÁREA CONTRACTUAL BG-01 LL

Q
Contrato No. CNH-R02-1.03-8G-01/2017

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS
CONTRAPRESTACIONES

ÁREA CONTRACTUAL BG-01

Í

J
Contrato Na. ONM-RO20I GD

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los terminos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsio en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato.

1. Precio Contractual

IN] El Precio Contractual para cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos, conforme al
procedimiento establecido en este Anexo 3.

1,2. Para cada Período se culcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarbura, que se determinará de acuerdo con los
criterios establecidos en este Anexo 3.

1.3. Para los efectos de este Anexo 3 se entenderá por tel subindice correspondiente
al Período. En el caso que las Actividades Petroleras se reulicen en un Período
que no comprenda el Mes completo, el Período será el número de Díns que
efectivamente operó este Contrato.

14, — El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente:

ta) En caso que, durante el Periodo, el Contratista comercialice al menos el
elneventa por ciento (50%) del volumen de Petróleo producido en el Área
Contractual y medido en los Puntos de Medición en el Periodo, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
fincluyendo contratos de venta de lurgo plazo en los que el precio se
determine por Reglas de Mercado), el Precio Contractual del Petróleo en el
Período en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderado por el volumen que en cada caso
corresponda, al que el Contratista huyn roulizado o comprometido la
comercialización.

En el caso de cunlquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea n su vez comercializado a un tercero sin
algún tratamiento o procesamiento imermedio, el precio de venta y el
volumen correspondientes a la transueción de la Filial o parte relacionada con
el tercero podrán ser considerados en el cálculo del Precio Contractual del
Petróleo en el Período.

(6) — Siul finalizar el Periodo correspondiente no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta
por ciento (50%) del volumen de Petróleo producido en el Arca Contructual
y medido en los Puntos de Medición en el Período, el Precio Contractual del

m

AKEA CONTRACTUAL 10-01

4
Comraro No. CNILROZ03-80.01/1017

Petróleo se calculará a waves del uso de la fórmula correspondiente, en
función del grado API y contenido de azufre correspondieme al Petróleo
extraído en el Área Contractual en el Período. Lo anterior considerando los
procios para los crudos múrcadores Light Lovixiena Sweet (LES) y Brent,
publicados en el Periodo por una compañía intemacional especializada en la
publicación de información de referencia sobre precios, de acuerdo a lo
siguiento:
it Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo producido en el Área Contractual y medido en los
Puntos de Medición en el Perioda, el Precio Contractual del Petróleo será
el promedio de los precios enlculados a través del uso de la fórmula
correspondiente a la fecha de cada operación de comercialización,
utilizando los precios de los marcadores de dicha fecha o, en caso de no
existir, el último valor publicado anterior a la fecha de la transacción,
ponderado de acuerdo con el volumen involucrado en cada transacción
realizada en el Periodo.

Hi. Sino se realizó comercialización, debido a que el volumen de Petróleo
producido en el Periodo y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad o custodia del Contratista, el Precio
Contraciual del Perróleo se calculará a través del uso de la fórmula
correspondiente, considerando ol promedio simple de los precios de los
marcadores durante el Período,

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Grado API del Petróleo
crudo extraido en el Área
Contractual

Fórmula aplicable para la determinación del Precio
Contractual del Petróleo

[api znor | PC), =0468- LS, + 0.524: Brent; — 4.6305

210* < API < 31,1% | PC», = 0.387 : LIS, + 0,570 - Brent, — 1625 +5
31.1" < AP] < 39,0" PC», = 0,263 - LES, + 0.709 - Brent, — 1.574-5

PCs, = 0.227» LLS, + 0.749 : Brent,

Donde:

PCpy + Precio Contractual del Petróleo en el Período £.

API= Parámetro de ajuste por calidad, utilizando el promedio ponderado de
Grados API del Petróleo producido en el Área Contractual en el Período £.
LLS,- Precio promedio de mercado del Cruda Light Louisiona Sweet (LS)
en el Periodo 1.

Brent,- Precio promedia de mercado del Crudo Brent en el Periodo £

3 AREA CONTRACTUAL 163-404
1)

Contrio No. ON -R02-145-8G-0112017

S= Parámetro de ajuste por culidad, utilizando el valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Area
Contractual considerundo dos decimales [por ejemplo, si es 3% se utiliza
3,00).

Las fórmulas para determinar el Precio Contractual podrán ser actualizadas
en este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual ul que se refiere el artículo 5 de lu Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerán las cluves de
identificación de los precios de los crudos marcadores LLS y Brom, En caso
que los precios de los crudos marcadores £LS y Brem dejen de ser publicados,
la Secretaría de Hacienda establecerá una nueva fórmula considerando otros
crudos marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Petróleo se determine con base en un precio regulado, se
podrá utilizar el precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reglas aplicables a los precios de transferencia
establecidas en el Anexo 4.

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
caracteristicas de calidad (mismos grados APT y mismo contenido de azufre)
que el Petróleo producido en el Área Contractual durante el Periodo
correspondiente, el Precio Contractual del Petróleo a emplear conforme este
Inciso (b), podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free on hoard/"FOB"), en sustitución del
valor estimado a traves de la formula correspondiente

Para efectos del púrrufo anterior, el Contratista deberá presentar la
documentación con información verificable, publicada en el Periodo por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual. conforme las mediciones que realice la
UNM en el Periodo.

En caso que el Precio Contractual del Petróleo en el Periodo inmediato
anterior o en los dos Periodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral, y que
durante el Periodo de que se trare exista comercialización de Petróleo con
base en Reglas de Mercado por parte del Contratista conforme al inciso (a) de
este numeral, el Precio Contractual del Petróleo en el Período se determinará
conforme a la siguiente fórmula, siempre que la diferencia entre el precio
estimado por la fórmula y el precio observado en la comercialización de

4 AREA CONTRACTUAL BG+-01

=
(di

Cuntrato Ma. ONH4-H03-4440-01/3017

Petróleo con base en Reglas de Mercado en el Periodo t sea menor o igual al
«incuenta por ciento (50%) del precio observado:

Pla, = PreciO comercialización, ENE Pig EJE Cp
1

VPns
Donde:

PCs, = Precio Contractual del Potróleo en el Periodo £.
PreclO comercialización, = Precio observado «n la comeroimiización de
Petróleo con base en Reglas de Mercado en el Periodo £.

EJPVP,,-, =Sumanoria del volumen de producción del Petróleo registrado
en el Punto de Medición en los Pertodos £, t— 1 y en su caso, 1-2,

EJ VO), ¡“Sumatoria del Valor Contractual del Petróleo en el Periodo t —
1, y en su caso, 1 —2.

VPp¿" Volumen de producción de Petróleo registrado en el Punto de
Medición en el Perlodo £.

En caso que la diferencia entre el precio estimado por la fórmula y ul precio
observado en la comercialización de Petróleo con base en Reglas de Mercado
en el Pertodo £ sea superior al cincuenta por ciento (30%) del precio
observado, el Precio Contractual del Petróleo en el Período se determinará de

la siguiente forma:

L St el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCpy = Precio pomerciaricación 1.5

li Si el precio estimado por la fórmula es menor al precio nbservado, el
Precio Contractual será:

PCp, = Preció omerciatizamimy <0.5

Cualquier variación en el Valor Contractual del Petróleo producido en el
Periodo inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la detorminación del Procio Contractual conforme lo
establecido en este inciso (€) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Periodos subsecuentos a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 44 de
este Anexo 3

Para que el precio que resulte de la comercialización realizada por parte del

3 AREA CONTRACTUAL BG41

A a
Contrato No ENU-ROZAMIANGANAOIT

Contratista sea considerado en la determinación del Precio Contractual del
Petróleo. el Contratista deberá haber comunicado previamente ul cierre del
Periodo, las características felevanes de lu comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en
Reglas de Mercado, Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Petróleo y el precio promedio
ponderado que obtenga, derivados de la comercialización del Petróleo que le
corresponda como Contraprestaciones,

1,5. — El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente:

far En caso que, durante el Periodo, el Contrutista comercialice al menos el
elncuenta por ciento (50%) del volumen de Condensados producido en el
Área Contractual y medido en los Puntos de Medición en el Periodo, con base
en Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo pluzo en Jos que el precio se determine
por Reglas de Mercado, el Precio Contractual de los Condensados en el
Periodo en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderado por el volumen que en cuda caso
corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista yenda o entregue a una
Filial o parte relacionada, que sea u su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el
volumen correspondientes a la transacción de la Filial o parte relacionada con
el tercero podrán ser considerados en el cálculo del Precio Contractual de los
Condensados en el Periodo.

1b) Si al finalizar el Periodo correspondiente, no se ha registrado
comercialización bajo Reglas de Mercado por parte del Contratista, de ul
menos el ciocuenta por ciento (30%) del volumen de Condensados producido
en el Área Contractual y medido en los Puntos de Medición enel Periodo, el
Precio Contractual de los Condensados se calculará considerando el precio
promedio para el crudo marcador Brent publicado en el Período + por una
compañía imernacional especializada en la publicación de información de
referencia sobre precios, de acuerdo a lo siguiente:

1. Siel Contratista comercializó menos del cincuenta pot ciento (50%) del
volumen de Condensados producido en el Area Contractual y medido en
los Puntos de Medición en el Período, el Precio Contractual de los
Condensudos será el promedio de los precios calculados mediante
fórmulu a la fecha de cada operación de comercialización o. en caso de
no existir, el último valor publicado anterior a la fecha de la transacción,
utilizando los precios del crudo marcador de dicha fecha, ponderado de
acuerdo al volumen involucrado en cada transacción realizada en el

y AREA CONTRACTUAL H0-401

eN
fo)

Comtraso No. ON HR A/D 7

Periodo

Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Periodo y registrado en el Pumo de
Medición se mantuvo almacenado bajo la propiedad o custodin del
Contratista, el Precio Contractus! de los Condensados se calculará a
traves del uso de la fórmula correspondiente, considerando el promedio
simple del precio del marcador durante el Periodo,

La fórmula para calcular ef Precio Contractual de los Condensados es.
PC¿ = 0M15H rent y, — 1.965

Donde-

PC¿, ” Precio Contractual de los Condensados en el Periodo /
Brent y, 7 Precio del Crudo Brent en el Período t.

La fórmula para determinar el Precio Contractual podrá ser actualizada en
este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con baxo un la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo $ de ln Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerá la clave de
Identificación del precio del crudo marcador Brent

En caso que el precio del crudo marcador Brent deje de ser publicado, la
Secretaría de Hacienda establecerá una nueva fórmula considerando otra u
aros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado:

En caso que la comercialización se realice con partes relacionadas o que el
precio de vena de los Condensados se determine con hase en un precio
regulado, se podrá utilizar el precio de dicha transacción para la
determinación del Precio Contraciual sujeto a lar reglas aplicables a los
precios de transferencia establecidas en el Anexo 4,

En caso que el Precio Contructual de los Condensados en el Período
inmediata anterior o en los dos Periodos inmediatos anteriores haya sido
determinado a través de la fórmula establecida en el inciso (b) de este
numeral, y que durante el Período de que se trate exista comercialización de
Condensados con buse en Reglas de Mercado por parte del Contratista
conforme al inciso (aj de este mumeral, el Precio Contractual de los
Condensados en el Pertodo se determinará conforme a la siguiente formula,
siempre que lu diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de los Condensados con base en Reglas de
Mercado en el Periodo £ sen menor o igual al cincuenta por ciento (50%) del

7 ÁREA CONTRACTIAL 1601

od
1d)

Contrato No. ONH-RO24 03-40-01 2017

precio observado:

PreciOcomercintización < D12 V Por EG V Cory

PCc1 = Ves

Donde:

PC¿: = Precio Contractual de los Condensados en el Período t.
Preciocomerciatización, = Precio observado en la comercialización de
Condensados con base en Reglús de Mercado en el Periodo t.

EXAVP,;-= Sumatorin del Volumen de Producción de Condensados
registrado en el Punto de Medición en los Periodos £. (— 1 y en su caso, t—
2.

EJ VCcr-,= Sumatoria del Valor Contractual de los Condensados en el
Periodo £ — 1, y en su caso, 1 — 2.

VP¿ 5 Volumen de Producción de Condensados registrado en el Punto de
Medición en el Período t.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de
Mercado en el Perlodo £ sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractun! de los Condensados en el Periodo se
determinará de la siguiente forma:

i Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCc = PreciOcomerciansación: <1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual seri:

PC = Precio comercinitaación: 0,5

Cualquier varinción en el Valor Contractual de los Condensados producidos
en el Periodo inmediato anterior o en los dos Periodos inmediatos unteriores,
que persista considerando la determinación del Precio Contractual conforme
lo establecido en este inciso (c) y el precio observado bajo Reglas de
Mercado, podrá ser solventada dentro de los tres (3) Períodos subsecuentes a
truvés de ajustes que determine la Secretaria de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 44 de
este Anexo 3.

Contratista sea considerado en la determinación del Precio Contractual de los

Para que el precio que resulte de la comercialización realizada por parte 3

$ ÁREA CONTRACTUAL BG)

NES

Y
1,6

la)

1h)

tc)

Comraso Mo ONO A AA 217

Candensados, el Contratista debera haber comunicado previamente al cierre
del Período las características relevantes de la comercialización renlizada,
incluyendo los aspectos para determinar el precio aplicable con base en
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Condensados y el precio promedio
ponderado que obtenga, derivados de Ja comercialización de los Condensados
que le correspondan somo Contraprestaciones.

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por wnidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (ctano, prpano y butano).

En caso que. durame el Periodo, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural producido en el Área
Contractual y medido en los Puntos de Medición en el Periodo, con base en
Reglas de Mercado ou exista el compromiso de dicha comercialización
(Incluyendo contratos de venta de largo plazo co los que el precio se
determine por Reglas de Mercado), el Precio Contractual del Gas Natural en
el Periodo en el que se repistre ln comercialización será igual al procio de
venta promedio observado, ponderado por la equivalencia calórica en
millones de BTU del volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización

En el caso de cualquier vohumen que el Contratista venda a una Filial u parte
relacionada, que ses a su vez comercializado a un tercero sin algún
tratamiento y procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Gas Natural
en el Período.

Si al finalizar el Pertodo correspondiente el Contratista comercializó menos
del emcuenta por clento ($0%) del volumen de Gas Natural producido en el
Área Contractual y medido en los Puntos de Medición en el Perlodo con base
en Reglas de Mercado, el Precio Contractual del Gas Natural será el promedio
de los precios que fije la Comisión Reguladora de Energía para el punto en el
que el Gas Natural producido al amparo de este Contrato ingrese en el Sistema
de Transporte y Almacenamiento Nacional Integrado a la fecha de cada
operación de comercialización o, en caso de no existir, el último valor
publicado anterior a la fecha de la transacción, ponderado por la equivalencia
calórica en millones de BTU del volumen involucrado en coda transacción
tealizuda en el Periodo.

En casa que la comercialización se realice con partes relacionadas o que el

Y ÁRLA CONTRACTUAL 46414
Contrato No. UNIH-02419.806-1:3017

precio de ventu del Gas Natural o de alguno de sus componentes se determine
£on base en un precio regulado, se podrá utilizar el precio de dicha transacción
pura la determinación del Precio Contractual sujeto a las reglas aplicubles a
los precios de transferencia establecidas en el Anexo 4.

1d) — En caso que el Preclo Contractual del Gas Natural en el Periodo inmediato
Anterior o en los dos Periodos inmediatos anteriores hayan sido determinados
a través de la fórmula establecida en el inciso (c) de este numeral, y que
durante el Periodo de que se trate exista comercialización del Gas Natural con
buse en Reglas de Mercado por parte del Contratista conforme al Inciso (b)
de este numeral, el Precio Contractual del Cas Natural en el Periodo se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la formula y el precio observado en la comercialización
de Cas Natural con base en Reglas de Mercado en el Periodo £ sea menor a
igual al cincuenta por ciento (50%) del precio observado:

Precio comeresattración: Dico Y Posa E JW Cars

PCs = Vo:

Donde:

PC: = Precio Contractual del Gas Natural en el Periodo £,
Preclocamuverariención, = Precio observado en la comercialización de Gus
Natural con buse en Reglus de Mercado en el Periodo £-

EXPVPo:- =Sumatoria del Volumen de Producción de Gas Natural
registrado en el Punto de Medición en los Periodos E. £— 1 y en su caso, t=
Le

EJA VC¿1-¡-Sumatoria del Valor Contractual de Gas Natural en el Período
1— 1, y en su caso, 12

VP¿¿= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Periodo t y expresado en su equivalencia calórica en millones
de BTU, según se trate de Cas Natural (metano) o de cada uno de los
componentes que lo constituyen (etano, propano y butano) en la proporción
que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gias Natural con base en Reglas de
Mercado en el Período t ses superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Gas Natural en el Periodo se determinará
de la siguiente forma:

l. Si el precio estimado por la fórmula es mayor al precio observado. el

10 AREA CONTRACTUAL HG-01

ay
(e)

Coro o ONIL AGA 7

Precio Contractual ser
PCg = Preclocomercialsución 515

M.Si el precia estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PC gy = Precio comercialización, 0,5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Periodo inmediato anterior o en los dos Periodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en esto inciso (d) y el procio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Periodos subsecuentes y través de
ajustes que determino ln Secretaría de Hacienda. como parte de sus
atribuciones de verificación, conforme lo establecido eu el numeral 44 de
este Anexo 3,

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Gas Natural, el Contratista deberá haber comunicado previamente al cicrre
del Periodo las carauteristicas relevantes de la comercialización realizada
incluyendo los aspectos para determinar el precio aplicable con base un
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Gas Natural y el precio promedio
ponderado que obtenga, derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.

En cada Periodo, en el caso de ventas de Hidrocarburos por parte del Contratista
que no scan libres a hordo (Frevr on board" FOB”) en el Puto de Medición, el
Precio Contractual en el Punto de Medición será el equivalente, en Dólares por
unidad de medida respectiva, de los ingresos netos observados recibidos por la
comercialización de coda tipo de Hidrocarburo. considerando los costos
necesarios observados de transporte, Almacenamiento, logistica y todos Jos
demás costos incurridos para el traslado y comercialización de Hidrocarburos
entre el Punto de Medición y el punto de venta, dividido emre el volumen de
Perróleo crudo, Condensados y Gas Natural, según sea el caso, medido en el
Punto de Medición

En estos casos, el Precio Contractual del Periodo se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo
Dicha reducción será igual al resultado de dividir el costo total de transponte,
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y
reportado durante el Periodo entre el volumen de Hidrocarburos medido y el
registrado en el Pertudo.

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los

ni ANDA CONTRACTUAL 16701
Cinumo No. CNH+R02:1.03.4G:01/2017

costos que sean justificadumente necesarios, incluyendo la contratación de
servicios e infruestructura de transporte, Almacenamiento, tratamiento,
acondicionamiento, procesamiento, licucfucción (en el caso del Gas Natural),
comercialización y seguros.

En caso que el precio observado en lu comercialización corresponda a un
producto que resulte de acondicionar los Hidrocarburos Netos producidos en el
Área Contractual con otros Hidrocarburos mediante la mezcla de ambas
corrientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en el Área
Contractual, considerando el costo de los otros Hidrocarburos que se adquieran
para dicho acondicionamiento. El registro de información relativa al Precio
Contractual deberá acompañarse de la documentación soporte relacionada con
ln comercialización y con hiadquisición de dichos otros Hidrocarburos, así como
la documentación correspondiente u la metodología para distribuir el valor entre
los Hidrocarburos utilizados para componer el producto comercializado,

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a
las Reglas de Mercado. En caso que los costos mencionados resulten de acuerdos
con partes relacionadas, se deberán seguir las reglas relativas y los precios de
transferencia establecidas en el Anexo 4. Los costos a que hace referencia este
numeral serán sujetos de las actividades de verificación que corresponden a la
Secreturia de Hacienda.

19. No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logística « que hace referencia el numeral 1.7 de este Anexo, los siguientes:

ta) Los costos por el servicio de comercialización o costos financieros asociados
a la cobertura de dichos Hidrocarburos:

1b) — Imtereses y otros costos asociados al financiamiento de las actividades;

te) Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resullen de acciones del mismo que transuredan la
Normatividad Aplicable;

(4) Los costos asociados a la atención de derrames p emergencias ambientales
que sean resultado de acciones negllgentes o dolosas del Contratista:

fe) Las Obligaciones de Carácter Fiscal que resulten aplicables, y
(M Las sanciones a penalizaciones,

1,10. La información y documentación relativa a la determinación de los Precios
Contractuales deberá ser presentada y registrada mediante el sistema informático .
que el Fondo ponza a disposición del Contratista

2. Valor Contractual de los Hidrocarburos en el Periodo t:

1 mn ÁRLA CONTRACTHUAS 16-01 2
21

2.2

fu)

(b)

Comeao No ONHRIO. LAMA 217

El Valor Contractual de los Hidrocarburos será determinado con base en el
volumen de Hidrocarburos Notos por tipo de Hidrocarburo usando la siguiente
Fórmula:

VEN, =VCpy +V Cos +VCos
Donde:

VCH;= Valor Contractual de los Hidrocarburos en el Período £,
VC»,= Valor Contractual del Petróleo en el Periodo £.

VC¿ ¿7 Valor Contractual del Gas Nutural en el Período £.
VE¿,= Valor Contractual de los Condensados en el Periodo £.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames
de Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia
o siniestro.

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:
Valor Contractual del Petróleo en el Pertodo £:
VCpy = PCps * VPp,
Donde:

VC,:= Valor Contractual del Petróleo en el Periodo E.

PCp> El Precio Contractual del Petróleo en el Periodo t: El precio del
Petróleo producido en el Área Contractual, en Dólares por Barril. que se
determina cada Periodo en el Punto de Medición, conforme al numeral 1.4 de
este Anexo 3

VP»¿= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Período £.

Valor Comtructual de los Condensados en el Periodo t:
VCes = PC; o VPs
Donde
VE¿¿= Valor Contractual de los Condenados en el Período t.
PC£:= El Precio Comtractual de los Condensados en el Periodo £: El precio

de los Condensados producidos en ul Área Contractual. en Dólares por Barril,
yue se determina cada Periodo en el Punto de Medición, conforme al numeral

13 ÁREA CONTRACTUAL B00)
Contrato Na. ONH-R02-03-80-401/2017

15 de este Anexo 3.
VP¿,= Volumen neto de Producción de Condensados registrado en el Punto
de Medición en el Período £,

fer — Valor Contractual de Gas Natural en el Período t:
VCos =D) Pos PVP

Donde:

VC¿:= Valor Contractual del Gas Natural en el Periodo t

1 = Cada uno de los productos que constituyen el Gas Natural y sus Jíquidos.
según se Ine de metano, etano, propano o butano,

PCa: 7 El Precio Contractual de cuda componente que constituye el Gas
Natural y sus liquidos en el Período t, en Dólares por millón de BTU, que se
determina cada Periodo en el Punto de Medición, conforme al numeral 1.6 de
este Anexo 3.

VP¿: ¡7 Volumen neto de Producción, registrado en el Punto de Medición en
el Periodo r y expresado en su equivalencia calórica en millones de BT,
según se trate de Gas Natural (metano) o de cada uno de sus liquidos (etano,
propano y butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

3.1, El Estado recibirá el veinticinco por ciento (25%) del Valor Contractual de los
Hidrocarburos para el Mes de que se trate.

32 La Contraprestación como porcentaje del Valor Comtractun| de los
Hidrocarburos se ajustará de conformidad con el Mecanismo de Ajuste
establecido en el numeral 4.3 de este Ánexo 3,

4. Procedimientos para calcular las Contraprestaciones.
4) Regallas

El monto de las Regalías se determinará para cuda tipo de Hidrocarburo
mediante la aplicación de la tasa correspondiente al Valor Contractual del
Petróleo, al Valor Contractuni del Gas Natural y al Valor Contractual de Jos
Condensados producidos en el Periodo. En el caso del Gus Natural, el monto de
Regallas se determinará por separado según se trate de Gas Natural (metano) o
de cada uno de sus líquidos (etano, propano y butano) considerando la tasa y el
Valor Contractual que a cada uno corresponda, determinados con base en el
Precio Contractual y el volumen de cada uno de los productos mencionados.

El mecanismo para la determinación de las Regalías será ajustado cada Año en
el Mes de enero considerando la primera publicación de variación anual

E 1 AREA CONTRACTUAL BG+01

Es
Cantero do ON Z AGA /21T

observada en el Mos de diciembre del Año previo (en adelante rr) del Índico
de Precios al Productor de los Estados Unidos de América u e) que lo sustituya,
tomando el Año 2017 como Año base.
El proceso para determinar los montos a pagar será el siguiente:
a) Al Valor Contractual del Petróleo, se le aplicará la siguiente tus:

1, Cuando el Precio Contractual del Petróleo sen inferior a A,,, se aplicará la
siguiente:

Tasa = 7.5%

Para ajustar por inflación, la actualización del parámetro A, se realizará
anualmente de acuerdo con la siguiente fórmula:

An = Ama + (14 01)

Doéelk: A tiens valid dada el AñO Com hits el Blin el que Jus
referencia, dy 459512 un el Año base y nu indica el Año

correspondiente.
il Cuando el Precio Contractual del Petróleo sea mayor o igual 4 Ay
= |(My » Precio Contractual del Perróleo) + 1514

Para ajustar por inflación, la nctualización del parámetro B, se realizará
anualmente de acuerdo a la siguiente fórmula:

Br-

(1+*p.-1)

Bn =

Donde E, toma valores desde ul Año base hasta el último Año en el que haya
referencia, BD = 0,131 en el Año base y n indica el Año correspondiente.
(b) Al valor Contractual del Gas Natural Asociado, se le aplicará lo siguiente tasa:

Precio Contractual del Gas Natural

Tasa = a

Pira ajustar por inflación, la actualización del parámetro €, se realizará
anualmente de acuerdo a la siguiente fórmula:

Er = Ena * (+ 1)

Donde E, toma valores desde el Año base hasta el ultimo Año en el que haya
referencia, C, = 95,74 en el Año base y n indica el Año vorrespondiente

e 15 ÁREA CONTRACTIAL 10-01
Cimtrato No, ONH-RO2A109-B0-01:2047

15) Al Valor Contractual del Gus Natural No Asociado, se lo aplicará la siguiente
tasa:

i. Cuando el Precio Contractual del Gas Natural No Asociado sea menor o
igual a D,,, la Tasa será de 0%.

Paru ajustar por inflación, la actualización del parámetro D, se realizará
anualmente de acuerdo a la siguiente fórmula:

Day = Da * (141)

Donde D,, toma valores desde el Año buse hasta el último Año en el que haya
referencia, D, = 4,79 == en el Año base y n indica el Año
correspondiente.

li. Cuando el Precio Contractual del Gus Natural sea mayor a D,, y menor a
£,,. la tasa se calculará de acuerdo a lu siguiente fórmula:

(Precio Contractual del Gas Natural — pa A

Ta Precio Contractual del Gas Natural

Para ajustar por inflación, la actualización del parámetro E, se reulizará
anualmente de acuerdo a la siguiente fórmula:

En = Enza * (14 itp-1)

Donde E,, toma valores desde el Año base hasta el último Año en el que haya
referencia, E, = 5,26 —_ en el Año base y n indica el Año
correspondiente.

Ti Cuando el Precio Contractual del Gas Natural sea mayor o igual a £,,:

_ Precio Contractual del Gas Natural

Tasa ñ

Para ajustar por inflación, la actualización del parámetro E, se renlizará
anualmente de acuerdo con la siguiente fórmula:

ES Fai * (14 Mp1)
Donde £, toma valores desde el Año base hasta el último Año en el que haya
referencia, F,y = 95.74en el Año base y n indica el Año correspondiente.
(d) Al Valor Contractual de los Condensados se le aplicará la siguiente tasa;

16 ÁREA CONTRACTUAL BG01 P

42

la)

Conteo dio ENHRDAAMAA 07

1 Cuando el Precio Contractual de los Condensados acá inferior a G,, se
aplicará la siguiente:

Tasa = 5%

Para ajustar por inflación, la actualización del parámetro 6, se realizará
anualmente de acuerdo con la siguiente fórmula:

AAA]

Donde G,, toma valores desde el Año base hasta el último Año en el que haya
referencia, 67 = 574422 en el Año buse y 1 indica el Año correspondiente,

di Cuando el Precio Contractual de los Condensados sea mayor o igual a G,,:
Tasa = |(H, + Previo Contraccual de los Condensodas) - 25]

Para ajustar por inflación, la actunlización del parámetro M, se realizará
anualmente de acuerdo con la siguiente fórmula:

Hot
NU E

Donde H,, toma valores desde el Año base hasta el último Año en el que haya
referencia. con H¿ = 0,131 en el Año base y n indica el Año correspondiente.

El indice de precios al productor de los Estados Unidos de América a que se
refiere esta socción corresponderá al primer índice publicado para el Mes de
diciembre del Año inmediato anterior por el Bureau of Labor Sratistics de los
Estados Unidos de América, con identificación WIL00000000 sim ajuste
estacional, que corresponde al indice de todas las mercancias, o en su caso, el
que lo sustituya por decisión de la institución emisora. En cayo de ajustes o
revisiones a dicho indice de precios, prevalecerá la primera versión publicada.
En caso de modificación a la referencia de indice. la Secretaría de Hucionda
deberá dar 4 conocer la nuova referencia.

Cuota Contractual para la Fase Exploratoria
El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan

de Desarrollo aprobado por la CNH, se realizará en efectivo de conformidad con
las siguientes cuotas

Durante los primeros 60 Meses de vigencia del Contrato:
1,214 21 pesos mexicanos por kilómetro cuadrado.

” ÁRLA CONTRACTUAL JD!

Lg
Contrato No. UNH-R02-1,03-80-11/2017

(b) A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:

2,903.54 pesos mexicanos por kilómetro cuadrado.

Los valores pura las cuotas mensuales se actualizarán cada Año, de conformidad
con la Normatividad Aplicable, el primero de enero de cada Año, considerando
el Periodo comprendido desde el décimo tercer Mes inmediato anterior y hasta
el último Mes anterior a aquél en que se efectún la actualización, aplicándoles el
fuctor de actualización que resulte de dividir el Indice Nacional de Precios al
Consumidor del Mes inmediato anterior al más reciente del Periodo, entre el
Índice Nacional de Precios al Consumidor correspondiente al Mes anterior al
más antiguo del Periodo, publicado por el Instituto Nacional de Estadística y
Geografía o en su caso el que lo sustituya.

43 Mecanismo de Ajuste

El Mecanismo de Ajuste aplicable se determinará de la siguiente forma.
dependiendo del tipo de Hidrocarburo de que se trate:

aj — La tasa aplicable para deteeminar el monto de la Contraprestación como
porcentaje del Valor Contractual del Petróleo y de los Condensados que
reciba el Estado en cuda Período, se calculará considerando in factor de ajuste
de la siguiente forma;

TRoy= Mp + Ay
Donde:

TRp,= Tasa aplicable al Valor Contractual del Petróleo y de los
Condensados producidos en el Área Contractual en el Período £,

My = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = velnticinco por ciento (25%), en términos de
lo establecido en el numeral 3, | de este Anexo 3,

AR»> Factor de ajuste en el Periodo £.
El factor de ajuste (ARp+) se calculará con base en el promedio diario de

producción ayregada de Petróleo y de Condensados registrada durunte el Periodo
t y los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio — | Fórmula aplicable para determinar el Factor de | /

diaria Ajuste

AA O

2 18 ÁREA CONTRACTUAL HG-01 F
Contrato Mo ENHIUO- 1-24 7

Des < Op; S Upa

=Ú
ARp: = Maxi0, Me — Rp2) (E==)

Upa —Upy
ARy, = Max]0, Mp — Ri
Donde:

Q»,- Promedio, en miles de burrilos diarios, de la producción agregada
de Petróleo y de Condensados registrada durante el Periodo € y los dos
Periodos inmediatos anteriores. En el primer y segundo Período en que
exista producción de Petróleo o Condensados, el valor de Qp, será el
promedio de la producción agregada desde el primer Período.

ARp¿= Factor de ajuste en el Periodo £.

Re; Tasa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo /, que se determinará mediante
la división de la suma de las Regaltas por Petróleo y las Regalías por
Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados. El monto de las Regalías referidas se
establecerá de acuerdo al numeral 4.1, inciso (a) si se trata de Potróleo o
inciso (d) si se trata de Condensados.

M» ” 20%,

Up = 30 mil barriles diarios.
Vr z7 120 mil barriles diarios.

(br — La tasa aplicable para determinar el momo de lo Contraprestación como
porcentaje del Valor Contractual del Gas Natural que reciba el Estado en cada
Periodo, se calculará considerando un factor de ajuste de la siguiente forma:

TRe, = Mo + ARG,

TR¿¿= Tana aplicable al Valor Contractual del Gas Natural producido
en el Área Contracmal en el Periodo £.

My = Porcentaje minimo del Valor Contractual de Jos Hidrocarburos
producidos en el Área Comractual que corresponde al Estado al Inicio de
la vigencia del Contrato = veinticineo por ciento (29%), en términos de
lo establecido en el numeral 3.1 de este Anexo 3

AR¿ y” Factor de ajuste en el Período €,

1) AREA CONTRACTUAL M0+01

es
dd,

(a)

Enatrato No. ONH-RO02:.03-1401120117

El factor de ajuste (ARG) se calculará con base en el promedio diario de
producción de Gus Natural registrada durante el Período t y los dos Periodos
inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor
diaria de Ajuste
[delle | Alia

=U,
AR, = Max0, M¿— Ra (ge)

Was < Qu: < Uca

Donde:

AR, = Max[0, M¿— Rs]

Q6 7 Promedio, en millones de pies cúbicos diarios, de la producción de
Gas Natural registrada durante el Periodo £ y los dos Periodos inmediatos
anteriores. En el primer y segundo Periodo en que exista producción de
Gas Natural, el valor de Q, será el promedio de lu producción agregada
desde el primer Periodo.

AR ¿= Factor de ajuste en el Periodo £.

Ra,= La tasa ponderada aplicable al Valor Contractual del Gas Natural
y sus líquidos pura determinar el monto de Regalías respectivas en el
Periodo La que se refiere el numeral 4.1, inciso (b), sí se trata de Gas
Natural Asociado, o inciso (c), si se trata de Gas Natural No Asociado
La tasu ponderada se determinará mediante la división del monto de
Regalías por Gas Natural y sus liquidos ¡considerando los componentes
que le constituyen, ya sea metano, etano, propano o butano) entre el Valor
Contractual del Gas Natural.

M¿ = 10%.
Ug ¿7 80 millones de pies cúbicos diarios
Ue 240 millones de pies cúbicos diarios.
Otros ajustes a las Contraprestaciones
La Secretaría de Hacienda establecerá ajustes al monto de la Contraprestación
como porcentaje del Valor Contractual de los Hidrocarburos, que permitan
restaurar el bulance económico del Contratista de haberse mantenido las

condiciones económicas relutivas a los términos fiscales prevalecientes al
momento en que se adjudicó el Contrato, en caso que: (1) se apliquen

20 AREA CONTRACTUAL 800]
(ho

Cunizato bo. ONIL ET

contribuciones especificas a la industria de Exploración y Extracción de
Midrocarburos distintas a lus que ostuviesen vigentes al momento del fallo por
el que se adjudicó el Contrato, rospecto de dichas contribuciones. y que on
ningún caso podrán referirse a contribuciones de carácter general, o (it so
modifiquen elementos especificos a la industria de Exploración y Extracción
de Hidrocarburos para la determinación de las contribuciones vigentes al
momento del fallo por el que se adjudicó el Contrato, respecto de dichas
modificaciones. Para tal efecto la Secretaria de Hacienda establecerá el
mecanismo correspondiente.

La Secretaría de Hacienda, a través del Fondo. notificará al Contratista
respecto de cualquier ajuste a las Contraprestaciones que determino conforme
lo dispuesto en este mumeral

5, Procedimientos para el pago de Contraprestaciones

s./

la)

(b)

s2

En cada Periodo, las Partes recibirán las Contraprestaciones correspondientes,
conforme a la medición de volumen realizada y los Precios Comtracuales
determinados de acuerdo con el numeral 1 de este Anexo 3, contemplando lo
siguiente:

El Estado recibirá el pago, a través de transterencia electrónica, por parte del
Contemista de:

1. Las Regallas, en Dólures, correspondientes a cada tipo de Hidrocarburo
Producido en el Periodo.

MM La Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos para el Estado, en Dólares, que se determine considerando
los ajustes establecidos en el numeral 4,3 de este Anexo, correspondiente
a cada Período.

Mi La Cuota Contractual pura la Fase Exploratoria, en pesos mexicanos,
correspondiente a cada Periodo.

El Contratista tendrá derecho a la transmisión onerosa de la propledad de los
Hidrocarburos Producidos en el Área Contractual durante el Período,
conforme al numeral $.10 del presente Anexo.

El Contratista deborá pagar en efectivo al Fondo las Contraprestaciones
establecidas en este Contrato en favor del Estado, a más tardar el Día 17 del
Periodo subsecuente. En caso que fuera un Día mhábil. ol pago se efectuará ol
Dia Hábil siguiente.

Como caso excepcional, si el primer Periodo no comprende un Mes completo,

el pago de Contraprestaciones en favor del Estado que corresponda a dicho
Periodo se podrá realizar junto con el pago que corresponda al segundo Período

= AÁRLA CONTRACTUAL. 17401
A

3.6.

57.

38.

Contrato No. ONU-RO2-4 031404111017

El Contratista deberá determinar las Contraprestaciones y efectuar el pago
correspondiente, conforme a lo establecido en este Anexo 3. Para poder efectuar
el pago, el Comratista deberá haber registrado la información relativa u los
Preclos Contractuales y al volumen de producción correspondiente, en el sistema
que el Fondo establezca para Lal fin, dentro de los primeros diez (10) Dias
Hábiles del Mes, de conformidad con lo establecido en el numeral 1.18 del
Anexo 4.

El Contratista podra registrar la información contenida en el párrafo anterior sin
acompañar dicho registro de la documentación que lo soporte. En tales casos
contará con un plazo para presentar dicha documentación de hasta sesenta (60)
Dias Habiles después de haber hecho el registro correspondiente.

El volumen de cuda Midrocarburo Producido en el Periodo se determinará ul
finalizar el mismo, conforme a la medición que se realice diarlamente en el Punto
de Medición y que el Contratista reporte dentro de los primeros diez (10) Días
Habiles del Mes. Asimismo, la CNH deberá presentar al Fondo la información
relativa a la producción del Contrnto del Mes inmediato amerior dentro de los
primeros diez (10) Días Hábiles de cada Mes.

En caso que el Contratista no reporte la medición correspondiente en el plazo
señalado en el numeral anterior, o que existan discrepancias entre la información
presentada por el Contratista y por la CNMH, el Fondo calculará las
Contraprestaciones en favor del Estado con base en la medición registrada por
la CNH.

En caso que el Contratista no registre en el sistema que el Fondo provea para tal
efecto lu informución o documentación relutiva ul Precio Contractual en uno o
más Periodos, el cálculo y la verificación de las Contaprestaciones en favor del
Estado se realizará con buse en lus fórmulas y disposiciones para la
determinación de precio establecidas en los numerales 1.4, inciso (b); 1.5. inciso
(b), y 16 inciso (c) de este Anexo 3.

Una vez que la información relativa a los Precios Contractuales y al volumen de
producción haya sido registrado en el sistema que se establezca pura tal fin, el
Fondo calculará las Contraprestaciones en favor del Estado del Periodo de que
se trate, Cuando derivado de la información presentada por el Contratista y lu
CNH, el Fondo advierta una discrepancia entre el monto de Contraprestaciones
á favor del Estudo que resulten a partir de la información presentada y el monto
efectivamente pagado por el Contratista, el Fondo procederá conforme a lo
dispuesto en el numeral 5.8 de este Anexo.

Cualquier ajuste que se determine a las Contraprestaciones que haya pagado el
Contratista a favor del Estado conforme a lo establecido en el numeral 4.4 de
este Anexa, asi como las diferencias en el monto de las Contraprestaciones en
favor del Estado que se identifiquen de conformidad con el numeral 5,7 anterior,
se solventará de acuerdo con lo siguiente:

pol AREA CONTRACTUAL 1G+4)1

$9

1b)

tel

ta)

(bh)

10)

Contrato o. OHT 0001/2017

El Fondo notificará al Comentista el ajuste o diferencia aplicable. La
notificación referida se sujetará a lo dispuesto en los mumerales 338 4 341
del Anexo 4 de este Contrato,

El Fondo podrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecto designe el Contratista o a través de los sistemas
electrónicos que el Fondo establezca o determine.

En caso que el ajuste resulte en un saldo u favor del Contratista, éste se
acreditará contra el monto correspondiente a las Contraprestaciones
pagaderas por el Contratista en el Período siguiente al que ocurra la
determinación. En este caso, el Fondo deberá emitir, junto con ln notificación,
un comprobante en ol que hoga constar el saldo acreditable « favor del
Contratista

En caso que el ajuste resulto en un sáldo a favor del Estado, el Contratista
tenibrá cinco (5) Días Hábiles a partir de la notificación respectiva para cubrir
sl pago respectivo, Si el Contratista no realiza el pago dentro de este plazo,
estará obligado a cubrir el monto del ajuste notificado por el Fondo más una
penalización diaria por mora que aplicará a partir del Dia Hábil siguiente a
aquel en que se realice la notificación. La penalización se determinará como
la tasa diaria, capitalizable diariamente sobre el saldo pendiento respectivo,
equivalente en terminos anuales a la Tasa de Inmtorés Interbancaria do
Equilibrio a 28 días al múmento de la notificación respectiva más veinte
puntos porcentuales (THE + 20%).

Tratándose de Hidrocarburos extraidos durante las pruebas a que se refiere la
Cláusula 5.3 del Contrato, el Contratista deberá pagar las Contraprustaciones en
favor del Estado, a más tardar el Dín 17 del Periodo siguiente a aquel en que el
Convatista presente el informe de Evaluación a la CNH a que se refiere la
Clitusula 5.4. Para determinar las Contraprestaciones en favor del Estado a que
se refiere este numeral, el Valor de los Hidrocarburos extraidos durante las
pruebas a que se refiere la Cláusula 5,3 se determinará considerando lo siguiente:

El Precio Contractual del Petróleo se calculará a través del uso de lo fórmula
correspondiente a un crudo de 25 prados API y 0% de azufre establecida un
el numeral | 4 de este Anexo. inciso (Db), considerando el promedio simple de
los precios de los marcadores correspondientes a la fecha de cada prueba.

El Precio Contractual del Condensado se calculará a través del uno de la
formula correspondiente en el numeral 15 de este Anexo, Inciso (b),
considerando el promedio simple del precio del crudo marcador
<orrespondiente a la fecha de cada prueba.

El Precio Contractual del Gas Natural será determinado considerando los
precios a que se refiere el numeral 1.6 de este Anexo correspondientes a la
fechu de cada prueba.

y ARBA CONTRACTUAL Hd

Ese
5.10,

Comrmo No, CNH+:ROB109HG012017

En caso de que en la fecha de alguna prueba no exista alguno de los precios
utilizados para calcular el Precio Contractual, se deberá utilizar el ultimo
valor publicado anterior a la fecha de prueba de que se trate.

Transmisión de la propiedad. El Estado transmitirá al Contratista la propiedad
de los Hidrocarburos producidos en el Área Contractual durante el Período,
conforme a las siguientes reglas:

5.10.1 Para efectos de lo dispuesto en el inciso (b) del numeral 5,1 de este Anexo, los

Hidrocarburos extraídos dentro del Área Contractual y hasta el Punto de
Medición son propiedad del Estado, Sin perjuicio de lo anterior, el Contratista
tendrá la custodia y posesión de los Hidrocarburos en todo momento, por lo que
será responsable de trasladar los Hidrocarburos al Punto de Medición, conforme
a lo dispuesto en el Contrato y a ln Normativa Aplicable.

5.102 El Contratista tendrá derecho a la Contraprestación señalada en el inciso (b) del

mumeral 5.1 de este Anexo, sólo cuando exista producción en el Area
Contractual, incluyendo la Extracción de Hidrocarburos durante las pruebas a
que se refiere ln Cláusula 5,3, por lo que en tanto no exista producción, bajo
ninguna circunstancia será exigible la Contraprestación en favor del Contratista
ni se le otorgará anticipo alguno.

5.103 La entrega juridica de los Hidrocarburos al Contratista será continua y la

transmisión de la propiedad del volumen de Hidrocarburos por parte del Estado
al Contratista conforme al Inciso (b) del numeral 5,1 de este Anexo se realizará
en la brida de salida del Punto de Medición, donde se llevarán a cabo los registros
diarios conforme a la Cláusula 12. Una vez que reciba los Hidrocarburos, el
Contratista podrá realizar la enajenación de los mismos y estará obligado ul pago
de las Contraprestaciones que correspondan de conformidad con lo establecido
en el contrato y este Anexo,

Durante el Periodo. el Estado transmitirá al Contratista la propiedad de los
Hidrocarburos registrados conforme al párrafo anterior, en el Punto de Medición,
siempre que el Contratista se encuentre al corriente en el cumplimiento del pago
de las Contraprestaciones en favor del Estado que scan exigibles desde la Fecha
Efectiva y hasta el día en que se transmite la propiedad. conforme a los términos
del Contrato y de este Anexo, Los registros que se generen diariamente conforme
úl presente numeral constituyen comprobantes de entrega al Contratista del
volumen que en ellos se asienten y surtirán Jos efectos del artículo 2284 del
Codigo Civil Federal.

5.104 El Contratista será responsable de la custodia y posesión de los Hidrocarburos

transmisión de la propiedad en el Punto de Medición, y en ningún caso se E 4

en todo tiempo. es decir, tanto antes como después de que se lleve 1 cabo la

efectuará ln entrega fisica o real de los Hidrocarburos al Estado ni éste renlizará
In entrega fisica o real de los mismos al Contratista.

zm AREA CONTRACTUAL 86411

ay
sy

ta)

(b)

3.12

5.13

Corerao No. ONHMO2A AA DIT

Una vez que la Contraprestación del Estado haya sido determinada y pagada.
incluyendo en su caso los ajustes que deriven de conformidad con lo establecido
en este Anexo, procederá lo siguiente:

La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos Netos del Periodo por tipo de Hideocarburo. Una copia
del acta deberá ser entregada ul Fondo para sus registros

El Fondo emitirá el certificado de pago correspondiente siempre y cuando el
Contratista se encuentre al corriente en el cumplimiento del pago de lus
Contraprestaciones a favor del Estado y lo enviará a la CNH, con copia al
Contratista. La CNH entregará el certificado de pago al Contratista dentro de
los cuarenta (40) Días Hábiles posteriores a que haya recibido el mismo,

En cmo de que el Contratista no realice el pago de las Cantraprestaciones a favor
del Estado en el plazo indicado en el numeral 5,2 de este Anexo, el Contratista
será acreedor a una penalización por mora determinada u través de una tasa
Ularia, equivalente en términos anuales a la Tasa de Imerés Imerbancaria de
Equilibrio a 28 días vigente ul vencimiento del plazo referido en el numeral 52
de este Anexo más veinte puntos porcentuales (TIE + 20%), capitalizable
dinriamente sobre el Valor de los Hidrocarburos que sea calculado con bare en
ln mestición de volumen registrada por la CNH y las Fórmulas y condiciones para
la determinación de precio establecidas en los numerales 14, inciso 4b); 1,5
inciso (b), y 1,6 inciso (€), de este Anexo.

En caso que, al finalizar el Perlodo, el Contratista no realice el pago de las
Contraprestaciones o las penalizaciones aplicables que sean exigibles durante el
mismo en términos de lo establecido en este Anexo, el Fondo notificará a CNH
para que ésta proceda conforme lo previsto en este Contrato y en la Normatividad
Aplicable respecto de sunciones y de la recisión administrativa.

En casu de que proceda el finiquito conforme al numeral 23,6 del Contrato, éste
preverá la liquidación de las Contraprestaciones que no hubieren sido aún
exigibles y se hayan generado con motivo de la entrega jurídica de la Producción.

6. Procedimientos para la verificación de Contraprestaciones

61.
0)

1)

El Fondo:

Tendrá a su cargo la administración de los aspectos financieros del Contrato
y demás elementos previstos en la Ley del Fondo Mexicano del Petróleo, sin
perjuicio de las atribuciones que le correspondan a la NH,

Recibirá las Contraprestaciones a favor del Estado y los domás pagos en favor

del Estado que correspondan de confurmidad con lo establecido en este
Contrato y sus Ánexos.

23 ARLA CONTRACTUAL HG01
Contrato Na. UNH-RO2-419-40491-2047

te) — Llevará los registros de informución que se requieran para calcular y
determinar las Contraprestaciones establecidas en este Comirato Y para
renlizar las demás funciones 4 su curgo.

(d) — Realizará pura cada Periodo el cálculo de las Contraprestuciones que
conforme a este Contrato correspondan al Estado y notificará al Contratista
sobre cualquier ajuste que se deba renlizar, de conformidad con lo establecido
en el numeral $ anterior.

le)  Encaso de identificar posibles discrepancias o errores en el cálculo o captura
de Contraprestaciones en favor del Estado correspondientes a Periodos
previos al inmedisto unterior, el Fondo deberá notificar al Contratista y a la
Secretaria de Hacienda para que esta pueda ejercer sus facultados en materia
de verificación y determine, en su caso, los ajustes aplicables.

Lo anterior, sin perjuicio de que el Fondo, en el ámbito de sus atribuciones.
rectifique errores que detecte en el cálculo de Contraprestaciones, conforme
1 los mecanismos que determine pura tal efecto.

(NM Notificurá a la Secretaría de Hacienda respecto de la recepción de
vbservaciones y solicitudes a que se refiere el numeral 1.8 del Anexo 8 y
avisará a la Secretaría de Hacienda y 4 la CNH sobre irregularidades que
derecte en el ejercicio de sus funciones a efecto de hacer valer los derechos
que correspondan al Estado conforme al Contrato, o se apliquen las penas o
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
o penales que resulten aplicables.

tg) Recibirá del Contratista la información y documentación relacionada con el
Valor Contractual de lox Hidrocarburos, los Precios Contractuales y los
Costos requeridos para la ejecución del Contrato, y llevará un registro de
dichos conceptos.

6,2. La Secretaria de Hacienda:

(a) —— Realizará la verificación de los aspectos financieros del Contrato relacionados
con las Contraprestaciones y demás elementos previstos en la Ley de Ingresos
sobre Hidrocarburos.

(bh) Verificará el correcto pago de las Contraprestaciones a favor del Estado y los
demás pagos en fuvor del Estado que correspondan durante la vigencia del
Contrato de conformidad con lo establecido en este Anexo.

te) — Notificará al Fondo respecto de cualquier ajuste a las Contraprestaciones que
determine conforme a lo dispuesto en el numernl 4 4 de este Anexo
Podrá solicitar ul Contratista y a los terceros la información que requiera parn
el correcto ejercicio de sus funciones, conforme a lo establecido en este Contrato.
4

po ARLA CONTRACTUAL 0-0) G

RM

Contrato No, CNH+R02.1.03-8G.01/2017

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD Y DE
REGISTRO DE COSTOS

E AREA CONTRACTUAL H041 4
Contralo No, UNI-402-.09-B0-01:2017

1, Procedimientos de Contabilidad y de Registro de Costos
Sección 1. De la contabilidad.

Li Estos Procedimientos de Contabilidad y de Registro de Costos tienen por objeto
definir la manera en la que el Contratista registrará e mformará las operaciones que
se deriven del objeto del Contrato.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

1,2 El Contratista deberá llevar su contabilidad conforme a lo establecido en el Código
Fiscal de la Federación. su Reglamento y las Normas de Información Financiera
vigentes en México; misma que deberá plasmarse en idioma español y consignar las
valores en la Moneda de Registro, en pesos mexicanos, independientemente de la
Moneda Funcional y Moneda de Informe utilizada por el Contratista que será en
Dólares.

13 — Independiememente de lo establecido en el Código Fiscal de la Federación, el
Contratista deberá mantener la contabilidad, información y documentación
relacionada con los Costos en su domucilin fiscal por un plazo de cinco (5) Años
después de que haya concluido el Contrato.

14 El Contratista deberá registrar los ingresos por la venta de los Hidrocarburos y los
que reciba por la prestación de servicios a terceros a que se refiere el Anexo 10 0 por
la venta o disposición de Subproductos en el sistema informático que el Fondo ponga
a su disposición.

Sección 11. De la Cuenta Operativa.

L5 Los Costos relacionados con el objeto del Contrato serán registrados dentro de la
Cuenta Operativa en el Periodo que se realicen de acuerdo al entálogo de cuentas
contables publicado por el Fonda y conforme a lo señalado en el numeral 1.7 del
presente Anexo.

L6 El Contratista no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, sólo
podrá registrar las cantidades amparadas y/o desglosudas por los Comprobantes
Fiscales Digitales por Internet y/o comprobantes de residente en el extranjero
correspondientes a los Costos, efectivamente pagados para la ejecución de lus  »
actividades incurridas al amparo de este Contrato. ]

17 El Contratisto deberá registrar los Costos por rubro de Actividad Petrolera, Sub-
actividad Petrolera y Tarea; Centro de Costos, categoría de Costo y cuenta conti
que para tul efecto se establezca en el sistema informático del Fondo, conforme a los
programas de trabajo y los presupuestos indicativos que senn presentados a la CNH.

2 AREA CONTRACTUAL BG=01 J
Contras a ONIARUZLOS-MO 217

Respecto a las Actividades Perroloras. Sub-actividades + Tareas se deberá incluir, un
su caso los siguientes rubros:

Petrolera
nica, y ñ in STE ERES del proyecto

] a AlGmica, 03D, 4D

AAA ds
sismicos

Preparución de reas y/a vis de acceso a la localización.

Expiormión le marítimo y/o aéreo de personal, Materiales yv0 Oquip

4 [Peevencion y detección de incendia y Muga de ga]
lod Prevención y delgcción de incendio de

y Mella [rragniento y diminaclón dera 2222

Avi [emaración amet,

ra imbico

/ AREA CONTRACTUAL IM5411
Como Na. ONH-RO2-L03-4G-A1/2017

Plan de desarrollo con ingenieria básica.

Adquisición sísmica 2D, 30, 40, multicomponente,
Pre-procesado. procesado, interpretución y re-procesado de dulox

Levantamientos — mugnewmétricos, adquisición. procesado €
interpretación.

mo Estudios presión, volumen y temperatura (PV TA

erficie.
Estudios del fondo marino.
Diseño de duetos.

Pefuración cy
Pozos erforación de Pozos,

Realización de pruebas de formación.
Suministros y Muterinles
Terminación de Pozos.
Estudios de impucto ambiental
WVreyención y detección de incendio y fugas de
Seguridad, Salud y | Auditorias de Irid
Medio Ambiente — | Tratamiento y eliminación de residuos.
Restauración ambiental
Auditoría ambiental.

4 ÁREA CONTRACTUAL MG+04 G

Ry
Contrato No. CNH-RO2-L.03-80-4012017

Evaluncinmes técnico económicas
Man de Desarrollo con ingenieria de detalle
erp ún sísmica de detalle.
¡lento $ reprocesamiento de datos slámicos
Caracterización geológica — petroflsica de Yacimientos
Análisis geoguimivos de muestras
Estudios estrstiss
Análisis de Hidrocarburos.
Esmibivs petmilsicos
punción de dreas y/o + lus de accer a la localización.
Transporte marítimo Yo aéreo de persoml, Materiales p/0
pulpers
EUIRA devicios de dal
: curación de Poza
Terminación de Pozys
Pruebas de | Equipamiento de Pozos
Producción ba o
Ingenieria de = =
Veciiienas adios de csió volumen tem eratra (PT)
pecificas en Pozo.
Ingenterio de desalle
Ingumerta conceptual.
Otras Ingenierias | Diseño de insalnciones de superficie.
Estudios de fondo murio
Construcción de instalaciones terrestres y múrinas.
uboración del plan de seguridiul y medio ambiente.
Prevención y detección de incenilo y fugas de pas
Seguridad, salu y PU lementación eguimienta.
MO E ratumiento y eliminación de eesidimos

+

E
dl
E
y
j
;
E

E

|

E

o
aaa
Mia
IO ;
E Fl q
a
TE
E
E

3 ÁREA CONTRACTUAL B044

4
de
Camraio No, ENH-ROZL03-BG0-01/2017

Ml
Petrolera

General

Administración de cortos

insporte maritimo y/o uéreo de personal.

¿ petrofísica de Yacimientos.

Análisis geoquímicos de muestre

Estudios petrofisicos.
Realización de pruebas de producción.

Cillculo de Reservas + estimaciones de p ción.
Ingenieria Ue | Simulación y caracterización de Yacimientos.
Yacimientos Estudios de presión volumen temperatura (PVT

Diseño de terminaciones de Pozos.

jgentería de deralle para rescondicionuniento de inptaluciones.

Construcción 3
Construcción y/o adapración de Infraestructura s otras Pucillbaadess.
Invervención de Pizos para muntenimiento y retrabilitución.

Qirus intervenciones especificas en Pozos.
Operación de | Mumenimiento de las instalaciones de producción.
de | Ingeniería de producción.
peración de las instalaciones de producción.
Muntenimiento de ductos
peracio
Acuwalización del plan de seguridad y medio ambiente
Prevención y detección de incendio y fugas de pa

p eguimiente
Seguridad, Salud. y implementación imiento,

Medio Ambiente

:
1
d

Tratamiento y eliminación de residuos.

E
É

Auditoria de dad.

o AREA CONTRACTUAL BG-01

E,
E dl
Comirato No. ONH:R02-1,03-4001/2017

Evuluaciones técnico económica.
Administrución de contratos,
Administración, pealón de actividades y gestos generales del proveuto,

Planes de Abandono,

Elecución: del Abandono instalaciones de superficie
Ejecución de plunes de Al eno de instalaciones de fondo.

Tsunsporie maritimo y/o aéreo de personal, Materiales 3/1 equip

AAA IE II
Prevención y detección de incendio y fugas de gia.

Auditoria ambiertal

Los Costos se identificarán de acuerdo a los Normas de Información Financiera
viguntes en México y se asignarán en primer término por el Centro de Costos de cada
Pozo que le dio origen; en segundo término por el Centro de Costos de cada
Yacimiento; en tercer término por el Centro de Costo de cada Campo; y finalmente,
se asignarán por los Centros de Costo de infraestructura común o de administración
general del Área Contractual conforme a la siguiente estructura:

Seguridad,
Sajud y Medio
Ambiente

Y ÁREA CONTRACTUAL BG+01 Y

Ay
Contrato No. CNH-R02-103-8G-01/2017

Estructura de Centro de Costos

[Área [| Cumpo | Yacimiento

Yacimiento. 1;

Yacimiento 3

Yacimiento,

[Pozos |
o

pun! Y]
| Pozown>, |

Yacimiento(! »
E

x AREA CONTRACTUAL BG-01

/
Go dí
Cumraro Mo. ONIL 081441 )/2017

y AREA CONTRACTUAL BG+401 4

2 yy
Cantrato No. ENH-RO2-1.03-110-912017

va Campo | Vocento [oro

Yacimientos 11 Pus
Yacimiento) [Pozo
Campo:
pb A: Yacimiento +
|Pozojez + |
Yacimientos
ES 000 194 E comun
O PE TO A
Administración y

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por
la: CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de
cuentas contables que para tal efecto publique el Fondo.

Sección MI, Del sistema de registro de información.

1,8 El Contratista deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabilidad, información y documentación
relacionada con las operaciones de la Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las
especificaciones establecidas por el Fondo, mismas que tendrán que actualizarse de
acuerdo a las modificaciones que se emitan para tal efecto.

El sistema informático del Contratista estará diseñado para contar con información
financiera de Costos y créditos, así como de producción y su valuación:
adicionalmente, deberá contar con la cupacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración del
Contrato. '

Sección PV. Requisitos de la información y documentación relacionada con los Costos.

tw AREA CONTRACTUAL BG-01 4
Cumramw No ONII-RUDA 11h 44 4) (DAT

19 La información y documentación relacionada con los Costos deberán contener, segun
seu el caso:

(a) El Comprobante Fiscal Digital por Internet (CFDN:;
(b) Pedimentos aduanalos:
16) Contratos;

14) Lox pagos cuya monto excedan de $2,000.00 MN, (dos mil pesos), se ofectiarán
mediante transferencia electrónica de fondos desde cuentas abiertas a nombre del
Contratista en Instituciones que componen el Sistema Financiero Mexicano y las
entidades que para tal efecto autorice el Banco de México; choque nominativo de
la cuenta del Contratista, turjeta de crédito, débito o de servicios,

(ej) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con
las requisitos previstos on las disposiciones fiscales vigentos en México:

(1) Para las reservas de Abandono adicionalmente:
1. Contrato de constitución del Fideicomiso de Abandono:
li, Registros trimestrales de aportación al Fideicomiso de Abandono, y

Hi. Monto global estimado de los Costos de Abandono conforme al Plan de
Desarrollo y a la Norma de Jaformación Financiera C-18,

Sección V. De la conversión de Costos pagados en Moneda Extranjera,

1.10 Para la conversión de los Costos on Moneda Extranjera, se considerará el tipo de
cambio de la Moneda de Registro con el Dólar hasta la diezmilesima cifra que el
Banco de México publique en el Diario Oficial de la Federación el Día Hábll anterior
aquel en que se realice la transacción. Los Días en que el Banco de México no
publique dicho tipo de cambio, se aplicará el último tipo de cambio publicado con
anterioridad al Día en que se realice la transacción.

La equivalencia del peso mexicano en Moneda Extranjera. distinta al Dolar que regirá
para efectos de informe, se calculará multiplicando el tipo de cambio a que se refiere
el párrafo anterior, por el equivalente en Dólares de la moneda de que se trate, de
acuerdo con la tabla que mensualmente publique el Banco de México durante la
primera semana del Mes inmediato siguiente a aquél al que corresponda

Toda inmsacción en Moneda Extranjera dobe reconocerse inicialmente en la Moneda
de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará
multiplicando la transacción por el tipo de cambio redondeado husta la centésima.

Sección VL De la Reserva de Abandono.

E0 ” ÁREA CONTRACTUAL 0411
Contrato No CNH-R02-19-0-01/2017

1,11 Conforme a lo dispuesto en el Contrato, el Contratista deberá crear la reserva de
Abandono de conformidad con la Norma de Información Financiera C-18, en la cual
registrará las provisiones y reservas de Abandono que realice, y conforme al Contrato
y los reglas que para tal efecto emitan la CNH y la Agencia, Para tal efecto, el
Contratista deberá constiwir el Fideicomiso de Abandono,

1,12 El Contratista establecerá como el objeto del Fideicomiso de Abandono la creación
de una reserva para el fondeo en las operaciones de Abindono en el Área Contractual
y conforme a las condiciones establecidas en el presente Contrato, El Contratista
solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para la
ejecución de las uctividades correspondientes al Abandono de conformidad con los
Planes de Desarrollo aprobados par la CNH. Cada Período, el Contratista aportará a
dicho fideicomiso los recursos para el fondeo en las operaciones de Abandono en el
Área Contractual conforme se establece en el Contrato y no tendra derecho a dar en
garantía, ceder o disponer de cuniquier otra forma de estos fondos, sin previo
consentimiento por escrito de la CNH y previo aviso a la Secretaria de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos
los Costos de Abandono, el Contratista será responsable de cubrir el monto faltante
de conformidad con lo establecido en el Contrato. En el contrato del Fideicomiso de
Abandono se deberá establecer que en el caso de existir un remanente en el fondo una
vez que se hayan cubierto los Costos de Abandono, los recursos se deberán enterar al
Contratista previa autorización de la CNH que certifique el total cumplimiento de lus
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

Sección VIL De las operaciones con partes relacionadas.

1,13 Se considerará que el Contratista realiza operaciones con partes relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos
establecidos en los articulos 90, último párrafo, y 179 quinto párrafo de la Ley del
Impuesto sobre la Renta. Para estos efectos en las operaciones que realicen estará
obligado a determinar sus ingresos y Costos celebrados entre partes relacionadas,
considerando los precios y montos de las contraprestaciones que se hubieren utilizado
con o entre partes independientes en operaciones comparables en los términos,
métodos y condiciones establecidos en la citada ley.

1,14 El Contratista que celebre operaciones con partes relacionadas deberá demostrar que

éstas se puctaron u precios de mercado. Para demostrar que la transacción fhe puctada
a precios de mercado el Contratista deberá hacer uso de los métodos establecidos en

el presente Anexo 4 y en el Anexo 7 y Jos descritos en las Guias sobre Precios de
Transferencia para Empresas Multinacionales y las Administraciones Fiscal
aprobadas por el Consejo de lu Organización para la Cooperación y el Desarrollo
Económico en 1995 a aquellas que las sustituyan

Sección VIH, Inventarios.

E 12 ANA CONTRACTUAL H0-01 Ñ
145

Lumiraio No, ENMAROZA 0310 4)1/2017

El Contratista deberá levar un registro de todos los Matertales que indiquen su
especificación, valor y localización. El Contratista deberá proporcionar
semestralmente un reporte del registro de inventarios que contenga: (1) la descripción
y códigos de todos los Materiales; (11) el monto cargado a las cuentas por cada
Material, y (115) el Mes en el que cada Mbierlal fue cargado, y en su caso, dado de
baja en las cuentas, incluyendo los movimientos de Materiales en almacén hacia su
dlestino registrado de conformidad con el numeral 1.7 de este Anexo. Cualquier
ingreso por la disposición de cualquier Material deberá ser acreditado a la Cuenta
Operativa.

Sección EX. Reportes.

116

1,17

1,19

Todos los reportes que deba hacer el Contratista relucionados con las operaciones de
Costos, se hurán u trayés del sistema electrónico que ponga a disposición el Fondo, y
serán suscritos mediante la Firma Electrónica Avanzada (FIEL). El Fondo preverá y
dará a conocer los mecanismos para recibir los reportes mencionados para los casos
£n que. por causas de fuerza mayor, el Contratista no pueda registrar o suscribir
dichos reportes

El Contratista deberá registrar los wolúmenes de producción de acuerdo a lo
establecido en el Contrato y dichos volúmenes serán validados con la información
que remita la CNH al sistema informático que para tal efecto establezca el Fondo.

El Contratista deberá presentar la información y documentación mensual requerida
en el sistema electrónico que establezca el Fondo, dentro de los diez (10) Dias Hábiles
sipuientes ul Mes que se reporta, incluyendo aquélla relativa a los Precios
Contractuales

En caso de que el Contratista cambie de domicilio, según seu establecido en el
Contrato, deberá informar a la CNH y al Fondo el nuevo domicilio para oír y recibir
notificaciones en un plazo no mayor a cinco (S) Dias Hábiles posterior a la
autorización de cambio de domicilio por parte del Servicio de Administración
Tributaria

2 Auditoría Externa

El Contratista deberá presentar anualmente sus estados Financieros dictaminados por
un auditor externo independieme conforme al término y reglas que para su
presentación establece el Código Fiscal de la Federación y su Reglamento vigentes.

La documentación señalada en el numeral anterior se entregará a la Secretaria de
Hucienda a través del sistema informático que para tal efecto establezca el Fondo y
deberá incluir la siguiente información:

(a) Informe del auditor externo independientes

(b) Estados financieros:

1 ÁREA CONTRACTUAL 1409-01
Contrato No. CNH+-R02.L03-BG001:2017

1. Estado de situación financiera;
li, Estado de resultados;
iii. Estudo de variaciones en el capital contable, y
iv. Estado de flujos de efectivo.
(c) Notas a los estados financieros;

(d) En el caso de existir operaciones con partes relacionadas, el estudio de precios
de transferencia;

e) Cana de recomendaciones al Contratista respecto al control interno de acuerdo a
las prácticas internacionales de auditoría, y

(1) Respuesta del Contratista sobre lus acciones a implementar de las
recomendaciones al control interno propuestas por el auditor externo
independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente del que
se dictaminen los estados financieros.

23 Todo ajuste relacionado con el presente Contrato que resulte de la auditoría

independiente deberá registrarse inmediatamente en la Cuenta Operativa. Asimismo,
dicho ajuste deberá hacerse del conocimiento de la Secretaría de Hacienda.

3 Verificación

3.1 La Secretaría de Hacienda verificara que el Contratista cumpla con los aspectos
contables y financieros previstos en los Anexos 4, 7 y 8, mediante la realización de:

(a) Auditorias mediante Requerimientos de Información:

(b) Visitas. y

1e) Auditorias mediante Procedimientos Analiticos,

Las labores de verificación se practicarán u la Cuenta Operativa, a los Costos y a las
Contraprestaciones en favor del Estado, así como a los registros y originales de los
justificantes primarios relacionados con la Cuenta Operativa en el curso de cualquier
Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecto de las actividades de

procura de bienes y/o servicios que realice el Contratista.
Sección 1. Auditorias mediante Requerimientos de Información

En 1 ÁRLA CONTRACTUAL 40-01

¿
Q y
32

33

JA

35

36

Conrao No. EXH-ROTA.03-G-01/20/7

La Secretaria de Hacienda podrá realizar auditorías, consistentes en requerimientos
de información a) Contratista, Pura tol efecto, se notificará el requerimiento al
Contratista, mismo que deberá contener, al menos, lo siguiente:

(a) Objeto o propósito del requerimiento de información:
(bj) Deseripción de la información requerida;

tc) Plazo de entrega de la información, que no podrá ser menor a cinco (%) ni mayor
a quince (15) Días Habiles, ambos a partir de que surta efectos la notificación del
requerimiento;

1d) Formato de entrega de la información, y

le) Domicillo en el cual se deborá entregar la información y documentación
mlicitada, o en su caso, medio o sistema electrónico para su transmisión.

Á solicitud por escrito del Contratista, el plazo para la entrega de la información
requerida podrá ampliarse por una sola vez, sin que el mismo exceda en nmuún cuso
lo mitad del plazo otorgado originalmente

Derivado del análisis y revisión de la información entregada por el Contratista
conforme al numeral anterior, la Socretaría de Hacienda podrá hacer solicitudes de
información mlicional. cumpliendo los requisitos señalados en el mismo.

Cunndo la Secretaria de Hacienda determine que derivado del análisis efectuado a la
información recibida, sea necesario acudir a verificar en el lugar en donde se realicen
las actividades objeto del Contrato o en el lugar que se considere su domicilio fiscal.
notificará al Contratista que dicha auditoria continuará mediante una orden de visita
conforme al presente Anexo 4.

Una vez unulizada y revisada la informición recibida, ast como la demás información
con la que cuente, la Secretaría de Hacienda notificará al Contratista el informe
parcial de conclusión de la auditoría conforme al numeral 3.18 del presente Anexo y
procederá en términos de las numerales 3.19 a 323 de este Anexo 4

La Secretaría de Hacienda podrá imutruir en todo momento que las auditorias se
realicen por el Servicio de Administración Tributaria o por auditores o inspectores
EXIEIMOs.

Sección IL Visitas.

37

Para realizar una visita al Contratista, la Secretaría de Hacienda emitirá y notificará
una orden de visita, la cual señalará, al menos.

(a) Su objeto o propósito;

15 AREA CONTRACTUAL 1G+t1)

RR =>

Sou
Contra No, ONTROZ 03D

1b) El lugar o luwnres donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito al Contratista, en un plazo no mayor a cinco (5) Dias
Hábilos antes del término de la visita;

1c) El tiempo planeado para su ejecución, y

14) Ebo los nombres de los verificadores que deban efectuarla, los cuales podrán ser
sustituidos, numentados o reducidos en su número, en cualquier momento por la
Secretaría de Hacienda. La sustitución o aumento de los verificadores que deban
efectuar la visita se notificará al Contratista.

38 Acta de Inicio de la Visita, Para hucer constar el inicio de la visita, se levantará el
Acta de Inicio de la Visita. Para ello, el representante legal o la Persona con quien se
entienda la visita designará dos (2) testigos y, si estos no son designados o los
designados no aceptan servir como tales, el o los verificadores los designarán, sin que
estu circunstancia invalide los resultados de la visita.

Los verificadores deberán uereditarse como personal designado para llevar a cabo las
visitas ul presentarse en el lugar o lugares donde se efectuará, ante la Persona
designada por el Contratista para recibir notificaciones y atender la visita o la Persona
con quien se entienda la visito.

39 La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de todo
tipo de registros, libros, documentos, papeles, archivos, expedientes, estados de
cuentas buncarias, ya sen que consten de manera fisica o electrónica, discos, cintas O
cualquier otro medio procesable de almacenamiento de datos, relacionados con el
objeto de la visita. Asimismo, podrá incluir la inspección o verificación de bienes y
mercancias, ast como lo realización de entrevistas al personal del Contratista, todo
ello relacionado con el objeto de la visita.

En el desarrollo de la visita, el Contratista y su personal estarán obligados a

proporcionar a los verificadores, asistencia y soporte logístico sin cargo alguno, y

deberán permitir el acceso «1 las instalaciones así como mantener a su disposición la

contabilidad y demás documentos fisicos y electrónicos que seún objeto de la visita y

que se relacionen con el cumplimiento de las disposiciones contractuales, y a los

lineamientos que para tal efecto emita la Secretaría de Hacienda vigentes a la fecha

de adjudicación del Contrato y demás Normatividad Aplicable.

p

3.10 Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades

objeto del Contrato, o en el lugar que se considere el domicilio fiscal del Contratista,

indistintamente.
3,11 El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por

determinación de la Secretaría de Hacienda o a solicitud por escrito del Contratista,
sin que la prórroga pueda exceder la mitad del plazo originalmente previsto y siempre
que se cumpla con lo dispuesto en el numeral 3.16 de este Anexo 4.

16 AREA CONTRACTUAL 11G-401 4

e Y
3,12

313

314

3.15

Contrato No CNROZ4100-86.01/2017

La Secretaria de Mucienda deberá notificar la ampliación del plazo al Contratista
cuando menos cinco (5) Días Mábiles antes de que el plazo original concluya, En caso
de que la solicitud provenga del Contratista, deberá presentarla con al menos diez (10)
Días Mábiles antes de la conclusión dol plazo original.

Los verificadores designados por ln Secretaria de Hacienda podrán requerir al
Contratista copias para que, previo cotejo con sus originales, sean certificadas por
aquéllos y anerados a los Informes Parciales y Finales de conclusión que se emitan.

La Secretaria de Hacienda podrá realizar las visitas directamente, a traves del Servicio
de Administración Tributaria o de terceros que contrute al efecto, así como con el
apoyo de la CNH, quienes deberán sujetarse en todo momento 4 las disposiciones del
Contrato, sus Anexos y a los linesmientos que para tal efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del mismo.

Una vez concluida lo visita, la Secretaria de Hucienda notificará al Contratista el
Informe Parcial de Conclusión conforme al numeral 3.18 de este Anexo 4 y procederá
en términos de las numerales 3.19 a 3.23 de este Anexo 4

Previo a la emisión del Informe Parcial de Conclusión, la Secretaria de Hacienda
podrá requerir información adicional al Contratista, cumpliendo al efecto lo señalado
en el numeral 3.2 de este Anexo

Independientemente de las obligaciones del Contratista. cuando ésto cumbic de
domicilio del lugar donde se está llevando a cabo una visita, deberá presentar escrito
libre a la Secretaria de Hacienda notificando de dicha situación, en un plazo no mayor
a cinco (5) Días Hábiles posteriores a la presentación del aviso de cambio de
domicilio ante el Servicio de Administración Tributaria.

Sección HL Disposiciones comunes a las auditorias mediante requerimientos de
información y visitas.

3.16

317

318

Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses,
contados a partir de la notificación del primer requerimiento de información o de la
orden de visita.

En caso de que no se detecten irreguloridades duramie las labores de verificación, la
Secretaria de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista

Informe Parcial de Conclusión. Si con motivo de las labores de verificación se
encontraran inconsistencias, la Secretaría de Hacienda notificará al Contratista en el
Informe Parcial de Conclusión

Respuesta al Informe Parcial de Conclusión. El Contratista deberá entrogar por escrito
a la Secretaria de Hacienda la respuesta y aclaración de los hallazgos señalados un e)

EA w ÁMLA CONTRACTUAL 10-401

SS
Contrato No. UNH-R02-L09-40-91/2017

Informe Parcial de Conclusión, anexando la evidencia suficiente y completa, en un
plazo no mayor a quince (15) Dias Hábiles contados a partir de la fecha en que surta
electos la notificación.

A solicitud expresa del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola yez, hasta por ucho (8) Días Húbiles mas.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial
dde Conclusión antes señalado, si en el plazo antes señalado el Contratista no presenta
documentación comprobatoria que los desvirtúe

3,20 Informe de Conclusión. Una vez anúlizada la información señalada en el numeral
anterlor, la Secretaría de Hacienda notificará al Contratista el Informe de Conclusión
en el que señalará los hallazgos detectados, las irregularidades y conclusiones, que no
hayun sido aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la
respuesta y aclaración de los hallazgos señalados en el Informe Parcial de
Conclusión por parte del Contratista,

(b) Cumplir con las Normas Internacionales de Auditoria;

(c) Describir detalladamente las irregularidades detectidas y las conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado.

3.21 En caso de que a juicio de ln Secretaría de Hacienda, el Contratista haya aclarado o
subsanado todas las inconsistencias y conclusiones detectadas en el Informe Parcial
de Conelusión, aquélla emitirá una resolución de cierre, haciéndola del conocimiento
del Contrutista.

322  Enol caso de que el Informe de Conclusión determine regularidades, el Contratista
contará con un plazo de quince (15) Dias Hábiles a partir de la notificación para que
subsane dichas irregularidades, para Jo cual deberá entregar la documentación que
acredite fehacientemente que se han subsanado,

A solicitud por escrito del Contratista. el plazo establecido en el párrafo anterior podrá |
ampliarse por una sols vez. hasta por ocho (8) Dias Háblles 4

3,21 Resolución Final de Verificación. La Secretaria de Hacienda valorará la
documentación que presente el Contratista en atención al Informe de Conclusión y.
en caso de que las irregularidades detectadas hayan sido subsenadas, emitirá una
resolución de cierre, notificándola nl Contratista.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas, ésta

a ie AREA CONTRACTUAL H001 4
3,24

325

26

327

Comrao No. ONROZ-LIIAGA UIT

emitirá la Resolución Fmal de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3,20 de este Anexo 4.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los ajustes
que deban realizarse a las Contiprestaciones, así como los demás efectos y
consecuencias que procedan conforme al Contrato y la Normatividad Aplicable.

Todo ajuste que resulte de la Resolución Final de Verificación deberá registrarse
inmediatamente en la Cuenta Operativa.

Las controversias que surjun con motivo de Jo dispuesto en el presente Capitulo serán
resueltas en términos de lo establecido en el Contrato o en la Normatividad Aplicable

Adicionalmente a los requisitos de información y documentación que el Contratista
deba cumplir conforme a los Anexos 3, 4, 7 y 8, la Secretaria de Hacienda podrá
solicitar la documentación que. para cada ceso en particular, deba conservarse
conforme a lo señalado en las leyes, reglamentos y disposiciones fiscales vigentes a
la fecha de la realización de las operaciones.

La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las
labores de verificación.

Sección TV. Auditorias mediante Procedimientos Analíticos

328

329

3350

331

La Secretaria de Hacienda realizará auditorias a través de procedimientos analíticos
a partir de la solicitud de ajustes y correcciones que presente el Contratista de
conformidad con el numeral 1.8 del Anexo 8.

El Contratista podrá presentar la solicitud de ajustes y correcciones dentro de los
siento ochenta (180) Dias posteriores a lo fecha de pago de las Contraprestaciones
correspondientes a dicha solicitud, slempre y cuando no se encuentre sujeto a un
proceso de auditoría mediante requerimientos de información o» de visita que
comprenda el mismo periodo de la solicitud

El Comratista presentará, junto con la solicitud de ajustes y correcciones, la evidencia
que permita verificar la validez de los ajustes y correcciones derivadas de lus
observaciones señalados.

La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al calce y
al margen de cada hoja que la integre del representante legal del Contratista al que se
refiere el numeral 3,38 del presente Anexo.

En dicha soliciud el Contratista deberá señalar, al menos, lo siguiente:

(1) Datos generales:

1 ÁREA CONTRACTUAL HG-4011
Contrato No UNH-RO2-4.03-80411/2017

i. Señalar la Denominación o Razón Soctal del Contratista;
ti. Señalar el domicilio registrado ante el Fondo:
iii. Número de Contrato, y
iv. Folio fiduciario asignado por el Fondo al Contratista:

(b) Antecedentes, El Contratista deberá especificar punualmente los conceptos a que
se refiere la solicitud de ajuste y corrección del cálculo de las Contraprestaciones
y/o registros contables y financieros, así como el monto de los mismos y demás
elementos necesarios para la determinación de lus mismas, señalando el Periodo
pura el cunl se hace la solicitud y en su caso los Perlodos subsecuentes que se
incluyan en la solicitud, manifestando cómo se determinó el ajuste y corrección
4 efecto de que se pueda replicar, presentando. en su cuso, la memoria de cálculo
correspondiente.

(c) Documentación:

l. Anexar copias certificadas, en su caso, de la documentación y la información
con la que soporte los ajustes y correcciones señaladas, así como los montos
de cada ajuste y corrección solicitados.

il En caso de que la solicitud de ajustes y correcciones se derive de
observaciones a los volúmenes de Hidrocarburos registrados ante el Fondo, el
Contratista deberá presentor las copias certificadas de los documentos donde
la CNH avale dichos ajustes de acuerdo a la Cláusula 13 del Contrato y a la
Normatividad Aplicable.

El Contratista deberá describir de manera especifica cómo la información anexada
soporta cada unu de las observaciones que originaron la solicitud de ajustes y
correcciones.

332 Cuando la solicitud de ajustes y correcciones que presente el Contratista no contenga
los datos u no cumpla con los requisitos aplicables señalados en el numeral anterior,
se deberá prevenir al interesado, por escrito y por una única Vez. para que subsane la
omisión dentro del término de cinco (5) Díns Habiles, contados a partir de que haya
surtido efectos la notificación, 4 efecto de poder continuar con el procedimiento
solicitado, en caso contrario, y una vez twanscurrido dicho plazo sin que desahogue la

prevención, se desechará la solicitud notificándole al Contratista,
333  Encaso de que el Contratista no haya entregado la información suficiente para validar
la solicitud presemada, lu Secretaría de Hacienda podrá requerir información
adicional y/o solicitar la confirmación de la información originalmente propore =y

por el Contratista. Dicho requerimiento de información o solicitud de confirmación
será por escrito y deberá indicar, al menos:

j
Ry

20 AREA CONTRACTUAL 1G401
3,34

335

Contrato Mo. EXMRIDA DAGA DIT

10) El objeto o propósito del requerimiento de información;
(b) La descripción de la información requerida:

te) El plazo de entrega de la información, que no podrá ser menor a cinco ni mayor
4 quince (15) Dias Hábiles, ambos a partir de la fecha en que surta efecto la
notificación del requerimiento;

1d) En su caxo, el formato de entrega de la información, y

te) El domicilio en el cual se deberá entregar la información y documentación
solicitada, 0 en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Contratista, el plazo para la entrega de la información
requerida podrá ampliarse por una sola vez. sín que el mismo exceda en ningún caso
la mitad del plazo otorgado originalmente.

En el caso de que la Secretaría de Hacienda determine la procedencia de la solicitud

por el Contratista conforme u las conclusiones obtenidas del
procedimiento analítico realizado, notificará dicha procedencia al Contratista y al
Fondo para que se realicen los ajustes y correcciones respectivos conforme al Anexo
3

En el caso de que la Secretaría de Hacionda determine que no cuenta con la evidencia
suficionte pora determinar la procedencia de los ajustes y correcciones lo notificará al
Contratista y al Fondo y podrá iniciar las Inbores de verificación mediante la
realización de auditoría mediante requerimientos de información o visita

Sección Y. Solicitudes de información a terceros y partes relacionadas

336 — En cualquier momento, la Secretaría de Hacienda podrá requerir 1 terceros y a partes

relacionadas del Contratista la presentación de documentación e información
relacionada con sus operaciones con el Contratista y derivadas de las actividades que
éste realice al amparo del Contrato, con el fin de complementar, suslentar y enriquecer
las labores de verificación a su cargo.

Los requerimientos de información a que se refiere el parrafo anterior deberán
sujetarse, en lo conducente, a lo señalado en loy numerales 3.2 y 3,3 de este Anexo 4,

Sección VI, De los requerimientos de información del Servicio de Administración
Tributaria.

337 El Servicio de Administración Tributaria podrá solicitar al Fondo toda la información

registrada por el Contratista en el sistema Informático que establezca el mismo, con
el propósito de verificar el cumplimiento de las obligaciones fiscales del Contratista,

Sección VIL De las notificaciones.

21 AREA CONTRACTUAL 1001

>
Contrato No. ENLLRO2-1,03-80411:2017

338 El representante legal del Contratista, parte relacionada o Tercero se considerará
como Persona autorizada pura recibir notificaciones. asi como pura atender las
auditorías, visitas y requerimientos de información en términos de este Anexo 4.

El Contratista deberá registrar a su(s) representanteís) legal(es) ante el Fondo, mismos
que podrá(n) ser removido(s) libremente, sin perjuicio de que para efectos de este
Anexo y del Contrato, se tendrá por removido siempre que se dé aviso al Fondo,

3.39 Las notificaciones surtirán efectos el Día en que se practiquen. los plazos señalados
en este Capimlo empezarán a correr al Día siguiente de que haya surtido efectos la
notificación.

3,40 Sial presentarse el notificador para entregar la notificación en el domicilio fiscal v en
el lugar en el que realice sus actividades, no estuviere presente el representante legal
del interesado, dejará citatorio con la Persona que en ese momento se encuentre en
dicho domicilio para que dicho representante esté presente a tina hora fija del Día
Hábil siguiente.

341  Siel representante legal no atendiera el citatorio, se podrá realizar la notificación con
la Persona que en ese momento se encuentre en el domicilio fiscal u en el lugar en el
que realice sus actividades

342 La Secretaria de Hacienda podrá optar por realizar las notificaciones al Contratista en
la dirección de correo electrónico que para el efecto éste designe y 1 través de los
sistemas electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Contratista, con al
menos diez (10) Dias Hábiles de anticipación, su decisión de miciar las notificaciones
referidas en este Capitulo a través de los medios electrónicos señalados en el párrafo
anterior, informando en su caso los requerimientos técnicos y operativos necesarios
y demás disposiciones que serán aplicables.

Sección VIH. De las labores de verificación.

3,43 — Para la ejecución de las Inbores de verificación a que se refiere el presente Capitulo,
la Secretaría de Hacienda, así como el personal que designe para ello, deberán
apegarse a las Normas Internacionales de Auditoría, a.este Contrato y sus Anexos, 154
como a los procedimientos aplicables, además de cumplir con lo siguiente:

(a) Preservar su independencia para ajecutar cualquier trabajo de verificación, con
la finalidad de que se encuentre libre de impedimentos para emitie su opinión sin
ser afeciado por influencias que comprometan el juicio profesional,
permitiéndole actuar con integridad, objetividad y profesionalismo: evitundo
hechos y circunstancias que comprometan su opinión como relaciones
personales, intereses económicos y otros, así como cualquier conflicio de interés;

ÁREA CONTRACTUAL MG+01 F

e y

3
Comraso No ONH-RID 0601/2047

(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios para
el caso particular,

(c) Sujerarse a un programa de capacitación y autoevaluación para la mejora
continua en su trabajo, y

(dj Otorgar el carácter de peservado a los datos, informes, documentos y demás
información del Contratista, purte relacionada a Tercero que reciba o conozca.

Sección EX. De las sanciones.

344 En el caso de que el Contratista incurapla con las procedimientos para el pago de las
Contraprestaciones correspondientes señalados en los Anexos 3, 4 y $, la Secretaría
de Hacienda realizará los ajustes correspondientes aplicando, en su caso, las
penalizaciones señaladas en el Anexo 3

345 En el caso de que la Secretaría de Hacienda identifique que en el registro de las
operaciones con partes relacionadas y/0 terceros el Contratista haya incumplido con
los requerimientos de información establecidos en el Contrato, dicha Secretaría
informará al Servicio de Administración Tributaria para los efectos conducentes.

A y
pS] AREA CONTRACTUAL 16401

y
A y
Contrato No. CNH-R02-103-8BG-01/2017

ANEXO 5

PROGRAMA MÍNIMO DE TRABAJO

AREA CONTRACTUAL BCi-01 ES
Conurao Nu. ONI-ROZ-1.03-1401/2017

PROGRAMA MÍNIMO DE TRABAJO

El Programa Minimo de Trabajo, el Incremento en el Programa Minimo y, en su cano,
los compromisos adicionales que se adquieran durante el Periodo Adicional de
Exploración se expresan en Unidades de Trabajo.

El monto de las Unidades de Trabajo comprometidas como Programa Minimo de
Trabajo so define en la siguiente tabla:

. El monto de las Unidades de Trabajo comprometidas como Incremento en el
Programa Mínimo, equivalen al valor de dos Pozo(s) exploratorio(s) en el Área
Contractual de acuerdo con la Propuesta Económica del Contratista en la Licitación
según se define en la siguiente tabla. Las Unidades de Vrabajo deberán ejecutarse
conforme a las Cláusulas 4,3 y 44 del Contrato:

Valor del Pozo exploratorio en el Área Contractual

Valor de pozo en Unidades de Trabaja
A A

El cumplimiento del Programa Minimo de Trabajo, del Incremento en el Programa
Minimo y, en su caso, los compromisos adicionales se evaluurán conforme a la
ejecución de actividades de Exploración dentro del Área Contractual, de acuerdo con
su valor en Unidades de Trabajo, independientemente de los Costos incurridos en su
realización.

Para electos del payo de penalizaciones por incumplimiento al Programa Minimo de
Trabajo, al Incremento en el Programa Mínimo y, en su caso, los compromisos
adlicionales adquiridos para el Periodo Adicional de Exploración, el valur de
referencia por cada Unidad de Trabajo no renlizado será indexado al precio de los
Hidrocarburos de conformidad con la siguiente tabla:

1 ÁMLA CONTRACTUAL H04I1
Contra No. CNH+RO7:.03-86-013017

igual a 35
Mayor 4 35, menor o jpal a 40
Mayor á 40, menar o igual a 45
Mayor u 45, menor o igual a SO
Mayor a 50 menor u ¡gula 55

Mayor a 60. menor u igusl a 65

Mayor 465, menor o igual a 70

Mayor 1 90, menor u igual a 95
Mayor a 95, menor o igual a 100 1,234
Mayor a 100 1,252

6. Los montos de lo Garantía de Cumplimiento, se calcularán como el resultado de
multiplicar el valor de referencia por Unidad de Trubajo definido en el presente
Anexo 5 aplicable a la fecha de adjudicación del Contrato, por el setenta y cinco por
ciento (75%) del número de Unidades de Trabajo correspondientes ul Programa
Minimo de Trabajo y al Incremento en el Programa Mínimo, o del Incremento en el
Programa Minimo no realizado durante el Periodo Inicial de Exploración y el
compromiso adicional de trabajo del Contratista pura el Periodo Adicional de
Exploración, respectivamente, de conformidad con lo establecido en la Cláusula 18.1.

7. A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento
en el Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista
deberá incluir el programa y lu descripción de las nctividades relacionadas al
Programa Minimo de Trabajo en el Plan de Exploración, que en su caso, aprobará la
Comisión.

8. El Contratista podría acumular Unidades de Trabajo por cada metro perforado en cada
Pozo de conformidad con lo siguiente:

Unidnd de trabajo por Pozo según profundidad

Profundidad de
perforación

e 3 AREA CONTRACTUAL BG-01 q
Cumrato Mo CNA 00-L03:1601,2017

8.1 Sólo se acreditarán los metros perforados en Pozos perforados
por el Contratista en el marco del Contrato.

82 Si la profundidad de dicho Pozo no corresponde a una
cantidad expresada en la tabla anterior, el numero de Unidades de Trabajo será
determinado por interpolación lineal con base en dicha tabla.

9. El Contratista podrá acreditar Unidades de Trabajo por las actividades descritas
conforme a la siguiente tabla:

Contrato No, ONH-R02-119-80-001/21117

Evalurción de playa y prospoctos. Incluyendo: 14
Evaluación de Idertificación y Jerarquización de prompestos 2) anidlisia
Recursos probabilimico. Py y estimución Je recursos vom undllale
económico; y 3) Reporte de la estimación de recursos
os en el drea contraciual.

Pruspe:
Adquísición y procesado de datos. Contabilización de
Jectromugnticos bajó seg superficia

Doñimaia a Comulilización te
dades de Trabajo se; ¡perficial.

cio 7 nc de sa Corazón de

a pea [art]

Dri ai ed aci 7 |
'.
a

AT

Propiedades fsicas de las rocas (sénico dipolar)

Resjsms especiales (MRI, EOS, FMI, NMRI

Por cada metro de núcleo de fondo

AL

Por suda muestra de Muido en cada depósito
hidráulicamente vonectado.
pr tmp E

por ca

Modelo estático avtuilizado del campo, que incluya al
inenos un yuctmiento.

$ AREA CONTRACTUAL BG-DI

y
Ry
Cuntrato No. CNHABR-L05-B0-01/2017

Se refiere a cambios de profundidad y cambios de

Mayores intervalo, entre cren os m0.

ups perro aj fan uso |
OS

9.1 Las actividades de sísmica y estudios con las que se acrediten
Unidades de Trabajo se sujetarán a la entrega de la información técnico relacionada a
la CNH.

92 El Contratista podrá acreditar Unidades de Trabajo con la
información que se adquiera del Centro Nacional de Información de Hidrocarburos
relacionada con zonas terrestres Lo anterior, independientemente de que la
información haya sido adquirida previo a la Fecha Efectiva, salvo los paquetes de datos
adquiridos para efectos de participar en un proceso de licitación de la Comisión.

9,3 Sólo se acreditarán los estudios correspondientes a los Pozos
perforados por el Contratista en el murco del presente Contrato.

YA Solamente se aceptarán trabajos de adquisición y reproceso e
interpretación sismica que se encuentren relacionados al Área Contractual.

9,5 Los kilómetros cuadrados (km2) correspondientes a la adquisición
y reprocesamiento de información geofísica 3D no podrán exceder el 200% de la
A y a

9.6 El Contratista podrá acreditar el cumplimiento de los trabajos de

adquisición y reproceso de información geofísica con datos derivados de
autorizaciones para el Reconocimiento y Exploración Superficial.

E ñ AREA CONTRACTUAL H64)1

Ey
Contrato No, CNH-R02-1,03-BG-01/2017

ANEXO 6-A

CARTA DE CRÉDITO

ÁREA CONTRACTUAL BG-01

Contrato o ONIERUDA AMAIA

CARTA DE CRÉDITO

Fecha:
Caria de Crédito irrevocable Standhy No;
De [Nombre del Banco Emisor] (cl "BANCO EMISOR/CONFIRMADOR*j

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR], con la presente emitimos esta Carta de Crédito Irrevocable Standby
número (la “Carta de Crédito”) en fivor de la Comisión Nacional de
IS tel “BENEFICIARIO” haste por le cantidad do EUAS

millones de Dólares 00/100 USCY). disponible a la vista en las cajas de
NOMBRE DEL BANCO EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cado una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando
que

La) 11) ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Contrato) del Programa Minimo de Trabajo, el Incremento en el
Programa Minimo o el compromiso de trabajo adicional para los Periodos de Exploración.
aplicable en virtud del Contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia de fecho , Celebrado entro la Comisión
Nuclonal de Hidrocarburos de México y [XYZ] (el "Contrato”) y (11) el BENEFICIARIO
Mene derecho conforme al Contrato a realizar una Disposición conforme a la Carta de Crédito
por la cantidad que se roquiera sea pagada, o

(1) (1) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Curta de Crédito en el sentido que e) BANCO EMISOR/CONFIRMADOR ha decidido
no extender la Fecha de Vencimiento de esta Caria de Crédito por un periodo adicional de un
(1) Año, y (11) el Contratista (conforme a la definición de dicho término en el Contrato) no
proporcioné, a más tardar treinta (30) Dias ames de la Fecha de Vencimiento, una carta de
erédito sustituta, en forma y sustancia aceptable al BENEFICIARIO, emitida por un banco
aceptable al BENEFICIARIO, en el entendido que en ese caso el BENEFICIARIO tendrá
smlorecho a retirar la cantidad total disponible conforme a esta Carta de Crédito

Esta Carta de Crédito expirará el (ln “Fecha de Vencimiento”), en la inteligencia
de que tal fecha será prorrogada automáticamente según se indica en los Usos Intermacionales
relativos 4 Créditos Contingentes— 1SP98, emitidos por la Cámara Imternacional de
Comercio, publicación $590 (International Standby Practices. 1SP98). Esta Carta de Crédito
se prormgará automáticamente por periodos adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fochas de vencimiento subsecuemes. salvo que el
BANCO EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos
treinta (30) Dias de anticipación a la Fecha de Vencimionto, mediante escrito entregado en
mano com acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR de nu
renovar esta Carta de Crédito por dicho periodo.

.”.

AREA CONTRACTUAL 0,01
Contrato No. UNH-KUZ-4.03-1104112017

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito,
será honrado puntualmente y pagado. con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Dia Hábil después de
la presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos
requeridos. Para efectos de esta Carta de Crédito “Día Habil” significa cualquier Día distinto
a sábado, domingo u otro Din en que los bancos estén autorizados o requeridos a cerrar en
México,

Esta Carta de Crédito Standhv se sujeta a los Usos Internacionales relativos a Créditos
Contingentes- 18P98, emitidos por la Cámara Internacional de Comercio. publicación $90
(International Stundby Practices - ISP98), y en tanto no exista contradicción con dichus
prácticas, esta Carta de Crédito se regirá e interpretará por las leyes de México, Cualquier
controversia que surja de la misma deberá resolverse exclusivamente ante los tribunales
federales competentes de México. con sede en la Ciudad de México.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Día Habil siguiente sí se encontró en
orden la documentación que constituye la Disposición, de acuerdo a las condiciones de esta
Carta de Crédito, o sí decide que dicha Disposición no cumple con los requerimientos de esta
Carta de Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan
el rechazo. El BENEFICIARIO podrá volvera hacer nuevas presentaciones que cumplan con
los términos y condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO bajo
esta Carta de Crédito se harán mediante transferencia electónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de

pago,
Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR, los montos de la Garantín de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la Comisión Nacional d

Hidrocarburos.

Y
y AREA CONTRACTUAL HG)
Contrato No. CNH-R02-.03-8G-01/2017

ANEXO 6-B

PÓLIZA DE FIANZA

ÁREA CONTRACTUAL BG:01

Ros
Contrato No. CNM-K02-03-1404112017

PÓLIZA DE FIANZA

PARA GARANTIZAR EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS
DE UN INCUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO EN El PROGRAMA MÍNIMO CONTENIDO EN EL CONTRATO
NÚMERO

NOMBRE O RAZÓN SOCIAL DE LA INSTITUCIÓN DE FIANZAS:
DOMICILIO DE LA INSTITUCIÓN DE FIANZAS:

SE CONSTITUYE FIADORA HASTA POR LA SUMA DE $ (MONTO DE
LA FIANZA) (NÚMERO, LETRA Y MONEDA) ANTE, EN FAVOR Y A DISPOSICIÓN
DE LA COMISIÓN NACIONAL DE HIDROCARBUROS (EN ADELANTE CNH- Y/O
BENEFICIARIO) CON DOMICILIO EN AVENIDA PATRIOTISMO NÚMERO 580, PB,
COLONIA NONOALCO, DELEGACIÓN BENITO JUÁREZ, C.P, 03700, CIUDAD DE
MÉXICO, PARA GARANTIZAR POR (EN CASO DE PROPUESTA CONJUNTA
DEBERÁ  INCLUIRSE EL NOMBRE DE CADA UNO DE LOS
CONTRATISTAS/FIADOS A, B, Y C), CON DOMICILIO EN , (EN CASO DE SER
PROPUESTA CONJUNTA DEBERA INCLUIRSE EL DOMICILIO DE CADA UNO DE
LOS CONTRATISTAS/FIADOS) EN SU CARACTER DE CONTRATISTAS/FIADOS,
EL. PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO. EN EL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO DEL PROGRAMA MÍNIMO DE TRABAJO QUE SE ESTABLECEN EN
LAS CLÁUSULAS 4.7 Y 17.1 DEL CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES
BAJO LA MODALIDAD DE LICENCIA (EL CONTRATO) NÚMERO
DE FECHA , CELEBRADO ENTRE

LA CNH Y NUESTRO(S) FIADO(S).

DE CONFORMIDAD CON LA CLÁUSULA 4.7 DEL CONTRATO, LA CNH TENDRÁ
DERECHO DE HACER EFECTIVA ESTA GARANTÍA DE CUMPLIMIENTO A FIN DE
COBRAR LAS PENAS CONVENCIONALES DERIVADAS DEL CONTRATO
NÚMERO DE FECHA QUE NO HAYAN SIDO CUBIERTAS POR
EL FIADO EN EL PLAZO ESTIPULADO EN EL CONTRATO HASTA POR EL MONTO
EN QUE FUE EMITIDA, DE CONFORMIDAD CON LA CLÁUSULA 17.1 DEL
CONTRATO QUE REGULA LA GARANTÍA DE CUMPLIMIENTO, Y EL ANEXO 5 DE
DICHO CONTRATO,

LA CNH PODRÁ HACER EFECTIVA LA PRESENTE FIANZA A FIN DE COBRAR
CUALQUIER PENA CONVENCIONAL A QUE SE REFIERE LA CLAUSULA 4.7 DEL
CONTRATO EN LOS MONTOS QUE CORRESPONDAN EN CASO DE QUE EL
CONTRATISTA/FIADO NO PAGUE AL FONDO MEXICANO DEL PETRÓLEO PARA
LA ESTABILIZACIÓN Y EL DESARROLLO (EL FONDO) EL MONTO
CORRESPONDIENTE DENTRO DE LOS QUINCE (15) DÍAS NATURAL!
SIGUIENTES A LA NOTIFICACIÓN QUE LE EFPECTUE LA CNH RESPECTO DE
PAGO DE LAS PENAS CONVENCIONALES EN LOS TÉRMINOS DEL CONTRATO

15)

AREA CONTRACTUAL BG401
Contrato Mo. CONA-MOZA IS MIA) Tr

LA NOTIFICACIÓN SEÑALADA DEBERÁ CUMPLIR CON LO ESTABLECIDO EN
LAS CLÁUSULAS 4.7 y 31 DEL CONTRATO

ESTA FIANZA SE OTORGA ATENDIENDO A LAS ESTIPULACIONES
CONTENIDAS EN LAS CLÁUSULAS 47. 17,1 Y EL ANEXO $ DEL CONTRATO. AL
FIRMAR EL CONTRATO EL FIADO HA ACEPTADO QUE AL RECIBIR LA
NOTIFICACIÓN CORRESPONDIENTE SE OBLIGA A EFECTUAR EL PAGO DE LAS
PENAS CONVENCIONALES QUE LE SEA REQUERIDO DE CONFORMIDAD CON
LAS CLÁUSULAS ANTES REFERIDAS DEL CONTRATO, POR LO QUE ESTA
FIANZA GARANTIZA EL PAGO DE DICHAS PENAS CONVENCIONALES A QUE SE
ENCUENTRE OBLIGADO EL FIADO, LAS CUALES DEBERÁN SER PAGADAS EN
LOS PLAZOS QUE PARA TAL EFECTO SE ESTABLECEN EN El CONTRATO.

EN CASO DE QUE SEA NECESARIO PRORROGAR EL PERIODO INICIAL PARA EL.
CUMPLIMIENTO DE LAS OWLIGACIONES DEL FIADO RESPECTO DEL
PROGRAMA MÍNIMO DE TRABAJO Y DEL INCREMENTO AL PROGRAMA
MÍNIMO DE TRABAJO, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
CONTRATO INCLUSO DEBIDO A CASO FORTUITO, ESTA INSTITUCIÓN DE
FIANZAS SE OBLIGA A PRORROGAR AUTOMÁTICAMENTE LA VIGENCIA DE LA
FIANZA EN CONCORDANCIA CON LAS PRÓRROGAS REALIZADAS AL PERIODO
MENCIONADO, PREVIA NOTIFICACIÓN QUE LA CNH EFECTUE A LA
INSTITUCIÓN DE FIANZAS Y SIN NECESIDAD DE EMITIR PREVIO
CONSENTIMIENTO A LAS MISMAS, LA INSTITUCIÓN DE FIANZAS SE OBLIGA A
REMITIR AL FIADO Y AL BENEFICIARIO LOS DOCUMENTOS MODIFICATORIOS
CORRESPONDIENTES EN UN PLAZO DE TRES (3) DÍAS HÁBILES, SIN QUE LA
DEMORA EN LA ENTREGA DE TALES DOCUMENTOS MODIFICATORIOS
AFECTE EN FORMA ALGUNA LA VALIDEZ DE LA FIANZA O DE SU PRORROGA.

EL COAFIANZAMIENTO O YUXTAPOSICIÓN DE GARANTÍAS, NO IMPLICARÁ
NOVACIÓN DE LAS OBLIGACIONES ASUMIDAS POR LA INSTITUCIÓN DE
FIANZAS. POR LO QUE SUBSISTIRA SU RESPONSABILIDAD EXCLUSIVAMENTE
EN LA MEDIDA Y CONDICIONES EN QUE LAS ASUMIÓ EN LA PRESENTE PÓLIZA
DE FIANZA Y EN SUS DOCUMENTOS MODIFICATORIOS.

EL PAGO DE LA FIANZA ES INDEPENDIENTE DE QUE LA CNH RECLAME AL
FIADO POR CONCEPTO DE OTRAS OBLIGACIONES, PENAS CONVENCIONALES
O CUALQUIER OTRA SANCIÓN ESTIPULADA EN EL CONTRATO, DISTINTAS DE
LAS PENAS CONVENCIONALES QUE SE DERIVEN DEL INCUMPLIMIENTO DE
LAS OBLIGACIONES CONTENIDAS EN LA CLAUSULA 4,7 Y CUYO PAGO
GARANTIZA ESTA FIANZA

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE CONFORME A LO

ESTABLECIDO EN EL ARTÍCULO 288, FRACCIÓN 15 DE LA LEY DE
INSTITUCIONES DE SEGUROS Y BE FIANZAS SOMETERSE AL PROCEDIMIENTO

dd 3 ÁREA CONTRACTUAL 4601
Comtato No. CNH-R02:1.03-8G 012017

PARA EL CUMPLIMIENTO DE SUS OBLIGACIONES DERIVADAS DE ESTA
FIANZA, CONSISTENTE EN:

1

PARA LA EFECTIVIDAD DE LA FIANZA, AUN PARA EL CASO DE QUE
PROCEDIERA EL COBRO DE INDEMNIZACIÓN POR MORA CON MOTIVO
DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE FIANZAS
DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA, EL BENEFICIARIO
DISPONDRÁ DE UN PLAZO DE HASTA [TRES (3) AÑOS] PARA FORMULAR
LA RECLAMACIÓN DE ESTA PÓLIZA, EL QUE SE COMPUTARÁ A PARTIR DE
LA FECHA EN QUE VENZA EL PLAZO PARA QUE EL CONTRATISTA PAGUE
AL FONDO LOS MONTOS DE LAS PENAS CONVENCIONALES QUE
CORRESPONDAN DE CONFORMIDAD CON LO ESTABLECIDO EN LAS
CLÁUSULAS 4.7, 17.1 Y EL ANEXO $ DEL CONTRATO.

ESTA INSTITUCIÓN DE FIANZAS SE OBLIGA A ATENDER LAS
RECLAMACIONES FIRMADAS POR EL BENEFICIARIO QUE DEBERÁN SER
PRESENTADAS POR ESCRITO INDICANDO LO SIGUIENTE:

A) EL MONTO DEL PAGO EXIGIDO POR CONCEPTO DE LAS PENAS
CONVENCIONALES GARANTIZADAS CON ESTA POLIZA DE FIANZA: Y
QUE HA OCURRIDO UN INCUMPLIMIENTO DE PAGO POR PARTE DEL
CONTRATISTA. ADEMÁS DEBERÁN CONTENER LA SIGUIENTE
INFORMACIÓN:

1) FECHA DELA RECLAMACIÓN:

li) NÚMERO DE PÓLIZA DE FIANZA RELACIONADO CON LA
RECLAMACIÓN RECIBIDA;

iii) FECHA DE EXPEDICIÓN DE LA FIANZA;

iv) MONTO DE LA FIANZA,

y) NOMBRE O DENOMINACIÓN DEL FIADO,

vi) NOMBRE O DENOMINACIÓN DEL BENEFICIARIO Y DE SU
REPRESENTANTE LEGAL DEBIDAMENTE ACREDITADO;

vi) DOMICILIO. DEL BENEFICIARIO PARA OÍR Y RECIBIR
NOTIFICACIONES:

viii) CUENTA BANCARIA EN EL FONDO QUÉ EL BENEFICIARIO
INDIQUE PARA EFECTUAR EL PAGO.

B) DICHA RECLAMACIÓN DEBERÁ ESTAR ACOMPAÑADA DE LA
SIGUIENTE DOCUMENTACIÓN:

) COPIA DELA POLIZA DE FIANZA Y EN SU CASO LOS DOCUMENTOS
MODIFICATORIOS.

PAGO DE LA PENA CONVENCIONAL. POR INCUMPLIMIENTO. DICH.
NOTIFICACIÓN DEBERÁ REALIZARSE DE CONFORMIDAD CON LOS
TÉRMINOS ESTABLECIDOS EN El CONTRATO RESPECTIVO, E

ii) ACTA DE NOTIFICACIÓN Al. FIADO DEL REQUERIMIENTO nf

4 ÁREA CONTRACTUAL BG4

Y)
y
Iv

Contras Mo ONU AAA

INCLUIRÁ LA DOCUMENTACIÓN ESTABLECIDA EN LA CLAUSULA
4.7 DEL CONTRATO.

1ii) DOCUMENTO QUE HAGA CONSTAR EL INCUMPLIMIENTO DEL
PAGO DE LAS PENAS CONVENCIONALES RESPECTIVA, DE
CONFORMIDAD CON LO ESTABLECIDO EN LA CLAUSULA 4.7 DEL
CONTRATO.

ESTA FIANZA SÉ PAGARÁ CONTRA LA PRESENTACIÓN DE LA
DOCUMENTACIÓN INDICADA. SIN EXIGIR MÁS REQUISITOS O PRUEBAS A
LA CNH

AL RECIBIR LA RECLAMACIÓN DE PARTE DEL BENEFICIARIO, LA
INSTITUCIÓN AFIANZADORA DEBERÁ NOTIFICAR, DENTRO DE LOS DOS
(2) DÍAS HÁBILES SIGUIENTES SI SE ENCUENTRA INTEGRADA LA
RECLAMACIÓN. DE ACUERDO A LAS CONDICIONES DE ESTA PÓLIZA, O SI
LA RECHAZA POR NO CUMPLIR CON LA DOCUMENTACIÓN E
INFORMACIÓN SEÑALADA EN ESTA FIANZA, INFORMANDO AL
BENEFICIARIO POR ESCRITO LAS CAUSAS DE RECHAZO. EN CASO DE QUE
LA AFIANZADORA NO EPECTUE LA NOTIFICACIÓN DESCRITA, SE
ENTENDERÁ QUE LA RECLAMACIÓN SE ENCUENTRA DEBIDAMENTE
INTEGRADA Y ES PROCEDENTE. EL BENEFICIARIO PODRÁ VOLVER A
PRESENTAR LA RECLAMACIÓN QUE CUMPLA CON LOS TÉRMINOS Y
CONDICIONES. DE ESTA FIANZA, PARA EFECTOS DE SU DEBIDA
INTEGRACIÓN DURANTE EL PERIODO DE TRES (3) AÑOS CONTADOS A
PARTIR DE QUE SEA EXIGIBLE EL PAGO DE LAS PENAS CONVENCIONALES

DE PROCEDER LA RECLAMACIÓN, LA AFIANZADORA PAGAKÁ AL
BENEFICIARIO DENTRO DE LOS DIEZ (10) DÍAS HÁBILES POSTERIORES A
LA FECHA DE QUE MAYA SIDO PRESENTADA LA RECLAMACIÓN,
EXHIBIENDO EL COMPROBANTE DE PAGO RESPECTIVO A LA CNH

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE QUE EN CASO DE
RECLAMACIÓN PAGARÁ A LA CUENTA INDICADA POR EL BENEFICIARIO
EL IMPORTE RECLAMADO. LA CNH PODRÁ PRESENTAR RECLAMACIONES
POR EL MONTO TOTAL O PARCIALES, HASTA POR EL MONTO AFIANZADO,
TODOS LOS PAGOS QUE LA INSTITUCIÓN DE FIANZAS HAGA AL
BENEFICIARIO, INCLUYENDO LA INDEMNIZACIÓN POR MORA CON
MOTIVO DEL PAGO EXTEMPORANEO POR PARTE DE LA INSTITUCIÓN DE
FIANZAS DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA BAJO ESTA
PÓLIZA, SE HARÁN MEDIANTE TRANSFERENCIA ELECTRÓNICA DE
FONDOS A LA CUENTA DEL FONDO QUE EL BENEFICIARIO ESPECIFIQUE
EN EL REQUERIMIENTO DE PAGO.

CONFORME AL ARTICULO 239 PARRAFO CUARTO DE LA LEY DE
INSTITUCIONES DE SEGUROS Y DE FIANZAS, LA INSTITUCIÓN DE FIANZAS
REALIZARÁ EL PAGO DE LAS CANTIDADES QUE LE SEAN RECLAMADAS,

5 ARA CONTRACTUAL 10-01
Contrato No, CNH-R02+1.03-14011 2017

HASTA POR EL. MONTO AFIANZADO, SIN NECESIDAD DE NOTIFICACIÓN
PREVÍA AL FIADO, AL SOLICITANTE, A SUS OBLIGADOS SOLIDARIOS O A SUS
CONTRAFIADORES, NI DE QUE ÉSTOS MUESTREN O NO PREVIAMENTE SU
CONFORMIDAD, QUEDANDO LA AFIANZADORA EXENTA DE LA OBLIGACIÓN
DE TENER QUE IMPUGNAR U OPONERSE A LA EJECUCIÓN DE LA FIANZA. LA
INSTITUCIÓN DE FIANZAS ESTARÁ OBLIGADA A EFECTUAR EL PAGO DE LAS
CANTIDADES QUE LE SEAN RECLAMADAS DE MANERA INMEDIATA AL
BENEFICIARIO, SIN NECESIDAD DE QUE DICHA OBLIGACIÓN QUEDE
SUPEDITADA A LA RECEPCIÓN POR PARTE DE LA INSTITUCIÓN, DE LAS
CANTIDADES NECESARIAS PARA HACER EL PAGO AL BENEFICIARIO.
INDEPENDIENTEMENTE DE LO ANTERIOR, EL FIADO, SOLICITANTE,
OBLIGADOS SOLIDARIOS (O CONTRAFIADORES, ESTARÁN OBLIGADOS A
PROVEER A LA INSTITUCIÓN LAS CANTIDADES NECESARIAS QUE ÉSTA LE
SOLICITE PARA HACER EL. PAGO DE LO QUE SE RECONOZCA AL BENEFICIARIO
O, EN SU CASO, A REEMBOLSAR A LA INSTITUCION LO QUE A ESTA LE
CORRESPONDA EN LOS TÉRMINOS DEL CONTRATO RESPECTIVO O DE LA LEY
DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, SIN QUE PUEDAN OPONERLE
LAS EXCEPCIONES QUE El. FIADO TUVIERA FRENTE A SU ACREEDOR,
INCLUYENDO LA DEL PAGO DE LO INDEBIDO, POR LO QUE NO SERAN
APLICABLES EN NINGÚN CASO, LOS ARTÍCULOS 2832 Y 2833 DEL. CÓDIGO
CIVIL FEDERAL, Y LOS CORRELATIVOS DEL, DISTRITO FEDERAL Y DE LOS
ESTADOS DE LA REPÚBLICA

LA INSTITUCIÓN DE FIANZAS SE COMPROMETE A PAGAR AL BENEFICIARIO,
CONFORME A LOS PÁRRAFOS PRECEDENTES, HASTA EL 100% DEL IMPORTE
GARANTIZADO MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE
DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS. El. ALCANCE TOTAL DE LA GARANTÍA SE PODRÁ REDUCIR
PROPORCIONALMENTE CON BASE EN LA INFORMACIÓN DE AVANCE EN EL
CUMPLIMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y DEL
INCREMENTO AL PROGRAMA MÍNIMO DE TRABAJO, EN TÉRMINOS DEL
ANEXO 5 DEL CONTRATO, Y DE LAS OBLIGACIÓNES A QUE SE REFIERE LA
CLAUSULA 4.7 DEL, MISMO.

LA INSTITUCIÓN DE FIANZAS ENTERARÁ AL BENEFICIARIO EL PAGO DE LA
CANTIDAD RECLAMADA BAJO LOS TÉRMINOS ESTIPULADOS EN ESTA
FIANZA, MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE DERIVE DEL
ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS,
AÚN Y CUANDO LA OBLIGACIÓN SE ENCUENTRE SUBJÚDICE, EN VIRTUD DE
PROCEDIMIENTO ANTE AUTORIDAD JUDICIAL. NO JUDICIAL O TRIBUNAL
ARBITRAL, SALVO QUE EXISTA SUSPENSIÓN DECRETADA POR AUTORIDAD
COMPETENTE.

,
EN CASO DE QUE EL PROCEDIMIENTO ADMINISTRATIVO, O ANTE AUTORIDAD
JUDICIAL O TRIBUNAL ARBITRAL RESULTE FAVORABLE A LOS INTERESES
DEL FIADO, Y LA INSTITUCIÓN DE FIANZAS HAYA PAGADO LA CANTIDA!

6 ÁREA CONTRACTUAL BG401 7

Ry
Conmato Na EXNM-MO24 IG

RECLAMADA. LE SERÁ DEVUELTO DICHO MONTO A LA INSTITUCIÓN DE
FIANZAS, A TRAVES DEL MECANISMO QUE ESTABLEZCA EL BENEFICIARIO
PARA DICHO EFECTO, EN UN PLAZO MÁXIMO DE SESENTA (60) DÍAS HÁBILES
CONTADOS A PARTIR DEL DÍA HÁBIL SIGUIENTE EN QUE SE ACREDITE QUE
LA RESOLUCIÓN FAVORABLE Al. FIADO HAYA CAUSADO EJECUTORIA

ESTA FIANZA ESTARÁ VIGENTE HASTA CIENTO OCHENTA (180) DÍAS
NATURALES DESPUÉS DE LA FECHA DE TERMINACIÓN DEL PERÍODO
INICIAL, PREVIA VERIFICACIÓN DE LA CNM DEL CUMPLIMIENTO TOTAL DÉ
LAS OBLIGACIONES DEL PERIODO CORRESPONDIENTE. SIN EMBARGO, DICHO
PLAZO SE SUSPENDERÁ. EN CASO DE QUE SE INTERPONGAN
PROCEDIMIENTOS JUDICIALES O ARBITRALES Y LOS RECURSOS LEGALES,
RELACIONADOS A LA OBLIGACIÓN GARANTIZADA HASTA QUE SE
PRONUNCIE RESOLUCIÓN DEFINITIVA QUE HAYA CAUSADO EJECUTORIA POR
AUTORIDAD O TRIBUNAL COMPETENTE

LA INSTITUCIÓN DE FIANZAS SE OBLIGA A ABSTENERSE DE OPONER A LA
CNH PARA EFECTOS DE PAGO DE ÉSTA FIANZA: LAS EXCEPCIONES
INHERENTES A LA OBLIGACIÓN PRINCIPAL O RELACIONADAS CON ELLA A
QUE SE REFIEREN LOS ARTÍCULOS 280, FRACCIÓN: VII, Y 289, SEGUNDO
PARRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, Y 2812
DEL CÓDIGO CIVIL FEDERAL; LA EXCEPCIÓN DE COMPENSACIÓN DEL
CRÉDITO QUE TENGA SU FIADO CONTRA El BENEFICIARIO, PARA LO CUAL
HACE EXPRESA RENUNCIA DE LA OPCIÓN QUÉ LE OTORGA EL ARTÍCULO 2813
DEL CÓDIGO CIVIL FEDERAL, EN LA INTELIGENCIA DE QUE SU FIADO HA
REALIZADO EN EL CONTRATO GARANTIZADO LA RENUNCIA EXPRESA AL
BENEFICIO DE COMPENSACIÓN EN TÉRMINOS DE LO QUE DISPONEN LOS
ARTÍCULOS 2197, EN RELACIÓN CON El. 2192 FRACCIÓN | DELCITADO CÓDIGO
Y 289, ÚLTIMO PARRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS.

ESTA FIANZA NO ES EXCLUYENTE DE LA EXIGIBILIDAD QUE EL
BENEFICIARIO HAGA VALER EN CONTRA DE NUESTRO FADO POR
CUALQUIER INCUMPLIMIENTO DERIVADO DEL CONTRATO QUE PUEDA
EXCEDER DEL VALOR CONSIGNADO EN ESTA PÓLIZA.

LAS OBLIGACIONES DERIVADAS DE ESTA FIANZA SE EXTINGUIRÁN
AUTOMÁTICAMENTE UNA VEZ TRANSCURRIDOS TRES (3) AÑOS CONTADOS A
PARTIR DE LA EXPIRACIÓN DE LA VIGENCIA DE LA FIANZA.

ESTA INSTITUCIÓN DE FIANZAS QUEDARÁ LIBERADA DE SU OBLIGACIÓN
FIADORA SIEMPRE Y CUANDO EL BENEFICIARIO SOLICITE EXPRESAMENTE Y
POR ESCRITO LA CANCELACIÓN DE LA PRESENTE GARANTÍA,
ACOMPAÑANDO DICHA SOLICITUD CON EL ACTA ADMINISTRATIVA DE

Eh ens de apto sn y al Comando el Periodo Adurend de Exploración 18 mundo de Pídica de Y imara ue apo.

E aque cuore de armes prradocons € ¡dicho perio
1 ÁREA CONTRACTUAL 0-01
Contrato No. CNH-R02-L03-80 411/2017

EXTINCIÓN DE DERECHOS Y OBLIGACIONES, O BIEN, CON EL FINIQUITO, Y EN
CASO DE EXISTIR SALDOS, LA CONSTANCIA DE LIQUIDACIÓN DE LOS
MISMOS, POR LO QUE SOLAMENTE PODRÁ SER CANCELADA PREVIO
CONSENTIMIENTO POR ESCRITO DEL BENEFICIARIO.

CUALQUIER CONTROVERSIA QUE SURJA DEBERÁ RESOLVERSE
EXCLUSIVAMENTE ANTE LOS TRIBUNALES FEDERALES DE MÉXICO, CON
SEDE EN LA CIUDAD DE MÉXICO, RENUNCIANDO A CUALQUIER OTRA
JURISDICCIÓN QUE PUDIERA TENER EL BENEFICIARIO O LA INSTITUCIÓN DE
FIANZAS.

8 ÁREA CONTRACTUAL B0-01

9
Q Y
Contrato No. CNH-R024,01+BG-01/2017

ANEXO 7

PROCEDIMIENTOS DE PROCURA DE BIENES Y
SERVICIOS

pon ARFA CONTRACTUAL PG+=01 y
Contrato No. CNH-K02-.03-8G-012017

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS
Sección 1. Principios Generales.

1.1, Para la procura de bienes y servicios, el Contratista deberá observar las reglas y bases
sobre la procura de blenes y servicios establecidos en este Anexo 7 para las
actividades llevadas a cabo al amparo de este Contrato, asi como a los lineamientos
emitidos por la Secretaria de Hucienda vigentes a la fecha de adjudicación del
Contrato, debiendo sujetarse a los principios de transparencia, economía y eficiencia,

Para efectos de este Anexo, en adición a las definiciones establecidas en cl Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

1,2. El Contratista deberá observar lo siguiente respecto a los adquisiciones y
contrataciones:

(a) Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología
para lu Medición del Contenido Nucional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos, así como pura los permisos en la
industria de Hidrocarburos, emitidos por la Secretaría de Economía vigentes;

(b) Contratar de preferencia a compañías locales, cuando éstas ofrezcan condiciones
equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad. y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guias sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscules aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico, y

(c) Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
¿onsumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materiales, equipo, maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad,
fechas de entrega y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico.

Sección 11. Del procedimiento para la contratación de proveedores de bienes y servicios.

13. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la
mejor calidad, precio, logística, garantias para los volúmenes de los bienes yf
servicios que se requieran a lo largo del proyecto. Para tal efecto, el Contratista

1

ÁREA CONTRACTUAL B6401
Contrato No UXMAMUE LAMA 1/20 7

deberá apegarse a lo señalado en el presente Ancxo. En operaciones mayores a
55,000,000 USD teinco millones de Dólares) el Contratista deberá presentar la
documentación necesaria para demostrar que la contratación de dichos bienes y/o
servicios fue pactada con base en Reglas de Mercado o, tratándose de tranmacciones
con partes relacionadas, con base en las Guias sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización para la Cooperación y el Desarrolla Económico.

. Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán

ser convenidos de forma integrada, siempre y cuando represente una mayor garantía
de suministro y un mayor beneficio esonómico asociado.

En su caso, las buses o pliego de requisitos de los terminos de referencia aplicables
a la contratación mediante concursos y licitaciones, deberán estublecer las
condiciones de naturaleza juridica, de capacidad económica, financiera, técnica, de
experiencia u otros que deban de cumplir los concursantes o licitantes para participar
en los mismos, El Contratista no deberá establecer requisitos que impidan y
dificulten la parucipación de empresas y que atenten contra la igualdad de los
postulantes.

. En cualquier caso los procesos de concurso o licitación que lleve u cabo el

Contratista, se deberán renlizar bajo los principios de transparencia, máxima
publicidad, igualdad, competitividad y sencillez, Asimismo, el Contratista podrá
prever distintos mecunismos de adjudicación. En los procesos de concurso U
licitación se deberán considerar criterios de desempate, mismos que se incluirán en
las hases del concurso 0 licitación correspondientes de conformidad con la
Normatividad Aplicable y las Mejores Prácticas de la Industria.

16. El Contratista podrá asignar directimente el contrato o adquisición, siempre y

cuando. en operaciones mayores a $5,000,000 USD (cinco millones de Dólares), el
Contratista remita al sistema del Fondo la documentación respecto de los Costos que
deriven de dicho contrato o adquisición donde se demuestre que dichos Costos se
determinaron con base un Reglas de Mercado o. tratándose de transacciones con
partes relacionadas, con base en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización para la Cooperación y el Desarrollo Económico y, en $u caso,
que los montos de contraprestaciones o murgen de utilidud de mercado son
razonables. Para lo amerior, se deborá considerar lo establecido en los numerales
1.15 y 1.16 del Anexo 4 y en los lineamientos emitidos por la Socretaría de Hucienda
vigentes a lo fecha de adjudicación del Contrato.

En el cuso de contratar bienes y/o servicios cuyos precios estén regulados por el

Estado y no exista otra opción de compra, el Contratista podrá realizar dichus
contrataciones sin necesidad de concursar o licitar y sin realizar estudios previos

J ÁREA CONTRACTUAL 0-01
Contrato No, CNH-R02-1.03-8G-01/2017

ANEXO 8

PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO > y
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y E :
DESARROLLO

Y

Q

AREA CONTRACTUAL BG-01
Comtrato Wo. ONE LAA 047

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO

E Procedimientos.

1.1 El Fondo constnuirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
llevar a cabo dicho registro Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva;

(b) Copin certificada del Contrato correspondiente, así como cualquier modificación al
mismo, e

(e) Instrumento público que acredite la personalidad del representante legal.

1,2 El Comentista deberá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición de
acuerdo 4 los lineamientos emitidos por «l mismo.

13 A mástardar tres (3) Dias Háblles después de haber cumplido todos los requisitos para
la insuripción del Contrato en el registro, el Fondo entregará una constancia de
inscripción al Contratista.

14 El Fondo podrá renlizar la inseripción del Comuato y. por ende, el pago de las
Contraprestaciónes en favor del Contratista a las que tenga derecho en virud del
presente Contrato, sólo si se cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no imcurrirán en responsabilidad
alguna en caso de que un Contrato mu pueda ser inscrito en el registro como
consecuencia de algún incumplimiento con los requisitos de inseripción,

1,5 El Fondo administrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por el Contratista conforme a lo establecido en los Anexos
3 y 4, El Fondo dará a conocer a través de su página de internet los medios, protocolos,
catálogos, formatos y demás especificaciones para poder cargar electrónicamente esta
información en dicho sistema informático, incluyendo la suscripción por medio de la
firma electrónica avanzada (FIEL).

16 Através del sistema mformático desarrollado para tal fin. el Fondo Heyaró un registro
de la producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los
Costos y demás elementos necesarios para la determinación de las Contraprestaciones.

Con base en la información proporcionada por el Contratista y la CNM, el Fondo
realizará el cálculo de las Contraprestaciones que correspondan al Estado. Lo anterior
será sin perjuicio de: (1) las facultades de verificación por parte de la Secretaría de
Hacienda, y (11) las facultades para la administración y supervisión técnica de los
Contratos de la CNH.

2 ÁREA CONTRACTUAL BG.0)
1,7

19

1,10

1,11

112

Contrato No. UNM-RO2-L.003-1407-01/2017

Previo al cálculo, el Fondo podrá realizar las consultas que considere pertinentes ante
la CNH o la Secretaría de Hacienda, a electo de verificar el efectivo cumplimiento de
las obligaciones contraídas por partes del Contratista.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para ello, mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información relativa al Contrato,
así como información sobre producción, — precios, Costos registrados,
Contraprestaciones, entre otros.

La información que el Contratista haya registrado y que, en su caso, previa validación
de la CNH, la Secretaria de Hacienda, el Servicio de Administración Tributaria o el
Fondo, en el ámbito de sus respectivas competencias, contenga el sistema informático,
se considerará como definitiva. Cuniquier información que el Contratista no haya
ingresado al sistema en los plazos establecidos en el Contrato y sus Anexos se tendrá
por no presentada,

El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

El Fondo establecerá las fechus de expedición de certificados de acuerdo con lo
establecida en el numeral 6 del Anexo 3, así como los horarios de recepción de
notificaciones y avisos previos, Lu entrega de los recursos y el pago de
Contraprestaciones en favor del Estado sólo podrán realizarse por medios electrónicos
y utilizando sistemas de pagos relevantes, en las cuentas y a través de los mecanismos
que para tal efecto publique el Fondo.

En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor,

El Contratista deberá entregar ul Fondo los reportes contables de beneficios
económicos elaborados de conformidad con la Normatividad Aplicable, considerando
para tal efecto los lineamientos que emita la Comisión Nacional Bancaria y de Valores
pura que empresas emisoras reporten, para efectos contables y financieros, los
Contratos y los beneficios esperados de los mismos.

3 AREA CONTRACTUAL 3601

do
QU
Conteo No. ONIROZA OGG A /2017

1 Formato de solicitud de inseripción al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo.

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC
MÉXICO, DISTRITO FEDERAL.

Ref. Solicitud de Inseripción
Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” o el Fideicomiso”), celebrado el 30 de septiembre del 2014 por
la Secreneía de Hacienda y Crédito Público, como Fideicomitente y Banco de México, como
fiduciario.

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren
aquí definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso

Al respecto, en los rénminos de lo previsto en la Cláusula Septima del Fidetvomiso, por este
medio solicitamos la inscripción del (Contrato! Asignación) que se describe en esta Solicitud
de Inseripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud
de Inseripción los siguientes documentos e información:

(1) Copia Certificada del (Contrato! Tltulo de Asignación), como Anexo A;

(11) El suscrito, [Nombre Completa del Represername Legal), [Cargo), en relación
con el Fideicomiso, certifico que: (1) las Personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadas
para suscribir en representación del [Contratista/ Asignatario] cualesquiera
documentos y notificaciones de conformidad en los términos y condiciones del
Fideicomiso; (11) la Firma autógrafa que aparece en esta ventificación al lado del
nombre de las Personas Autorizadas, es la firma con la que se ostentan; y (111) el
Fiduciario únicamente deberá reconocer como válida la documentación firmada
por las Personas Autorizadas, y

NOMBRE EFONO CORREO
ELECTRÓNICO
AAA AA E LIN
Aerea ví (ll

(111) Para efectos de las Contraprestaciones a Favor del Contratista que, en su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en ol Fideicomiso,
por este medio se informa que dichas exntidades deberán ser depositadas en la
cuenta []

En 4 ÁREA CONTRACTUAL M4

2 =—

e
Contrato No, CNH-K02-1.03-8G-441/2017

[Contratista]

Por: []
Cargo:
' Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por
los Contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones
que en su caso les correspondan.

3 AREA CONTRACTUAL BG-01

2
Contrato No. CNH-R02-.03-8G-01/2017

ANEXO 9

INVENTARIO DE ACTIVOS

ÁREA CONTRACTUAL BG-01 ) q
Contrato No. OXIDO 12017

INVENTARIO DE ACTIVOS

El presente inventario de Pozos y lineas de descarga podrá ser actualizado por la CNH
conforme a lo documentado por el Comratista durante la Etopa de Transición de Arranque

Al concluir dicha etapa, este inventario enfistará únicamente los Pozos y líneas de descarga
determinados útiles para las Actividades Petroleras

Descripción General del Inventario de Activos al 6 de diciembre de 2017

1) Pozos

| carios | camos: | seonesora | ososoriaio | Desameno [CERRADO |
| cartosia2 | earrosioz | .oncorzres | 2500000006 | Desareno [OPERANDO |
| cantos:103 | cartos-tos | onuosrer | 2coseroess | Desaoto [OPERANDO |
omo | creo: [cameos] seamos | pesca [SSA]
Ecsmcexe | cmo | ser | net | an Joao]
|asocososez | Dasaraio [OPERANDO |
| cartos-10r | cartos1o7 | onsrasassz | 2506027002 | Desarrato [CERRADO |
| carcos-10s | cartosios | oucowtezs | 2sorseoss7 | Desaroto [OPERANDO |
ETTRLTP BETA EAT pr IR!
A AA AAA
—-  ——- "Io
> Poe se | asa | im [eo]
| caros114 | | asosanasra | Desarolo [CERRADO |
| cartos1s | camos11s | «oscazaeo | asosrsru2s | cesaroto [TAPONADO |
| cartos.118 | camtos-195 | comsosorsos | 2sorsnozos | Desarroto [OPERANDO |
| caros. sir | cantos | cosorenses | asorenzrs | Denarrato [CERRADO |
Camara | emsreios | carreras. | armas | tcaeso [OPENOO
25 gray1ros is Jean 7
AAA
| cartos1z2 | camios122 | cosoenera | 260recor | Desanoso [OPERANDO |
| carcos.tzs | cantos.12s | ssearsasos | 2osrarazoz | Desamoto [OPERANDO |
| camosrar | cartosi1 | comeevosess | 2nooenze70 | mesero [OPERANDO |

1 AREA CONTRACTUAL HG+-0)

Carme Mr EIA Ad 1/24 7

csmoesa | comosro | sosa | sra | tm Joao |

Cesmosa | Parecen | pasen [OIDO
Cosmosaz | camosam | ompreosss | aegreza | Demancas [CERRADO SIMPOSIO |
Eomoras Eomoses | amas Fares Tung [onireza 1]
[omcss | conose | sas | sita mr [OE |
Lemos: | conos: | sones | Comte [SERLO]
a e a | as | es jamas

| se gorras | SO1T3TIS

A ej

BLANCO-1 88 BEDADAOT

a Pal ss | a La Juas
BA BEDIBS1S

|_eisacos | euros | ommssscan | osomssora | cuero [MPIAOO |
Comes Fomsemsaz | cesta [ormineo |
a | | ss | Jemio]
[caco | csoro1a | seseczes | 2senseo | penas [ore]
rcamctos | ecamios | -aenorass | sunezo | puras Torero 7
[ecacroos | ercacso1os | oneeressos | 25umerazs | nsamono JOPERANOO |]
[as mracoso | besercto [OPERANDO |]
es [as Je jamas 7]
canso sa | caos 010 | onararor | 2ssueas | ira CERADO
assim | care

| escanuo-12 |
| ercanutosa | emcanurosa | comemtoneza | as oroa7ros | mesarato [OPERANDO |
picapioa | prcapuro | omazasusao | 2590n37uón | mesarato [CERRADO |
| mcaputose | ecanuroro | susrsreasr | 2 esoseoas | Demarrero [TAPOMADO |
[escaneo | picamto 17 | aumssresto | 2emsosses | Icaro [POMO]
picacuoz | meaomios | emmerisico | 2soescoss | casarse [TAPOMACO 2]

3 AMIA CONTRACTUAL Mor ES

Contrato Na; ONIL 17

UERFA TRE OR

| ercaouzoz0s | ercameozos | -omsrazasoa | 2soas2aos2 | pesmrorio [OPERANDO |
A A —Á OPERANDO

[eemñaDo |

[ercaoio-aos | eramos | -omsrosizos | 26ssom068 | Desamowo [CERRADO |
a e e LEN
| eicapio<os | picamuto-dos | -osmsosesso | 25g2sogriz | mesarato [OPERANDO |
apoye | ropues lsueress Tosen | comen [eoees 7
[ecaouoz | eicaouios | -onuocgzsso | 25os121087 | Dosarrato [TAPONADO |

SABINITO SUR- | SABINITO SUR-

sacas | mer ema [520o

SANTA ANITA | SANTA ANITA

scr Y az | ego [132900]
PA IP Pe PA ET

ROSALIA-805 DA 91743742 25. 98800302 Desarrollo

A ÁNEA CONTRACTUAL 1G11

4
R
l/
Conv No ONTAROZ 103.001 0017

(b) Lineas de descarga

POZO PICADILLO 200
POZO PICADILLO:
PORO MNCABILLO 105
POZO CARLOS 103
POZO CAMS paz
POZO CARLOS 108
POZO PICADO a
POZO CARLOS 11%
POZO CARLOS 116
PUZO PICATMLLO 106
POZO MECADAL LO 108

3
S
=.
ES
“1 t2|

POZO PICADILLO 210
PZO MICADIL LO 107
POZO CARLOS 105

PORO MCADILLO 207
POZO MEADILLO 306
POZO MICADILLO 109
POZO CARLOS 114

POZO CARLOS 106
POZO CARLOS 6
MOZO PICADILLO 107
POZO CARLOS 131
MORO PICADO 010
POZO MICADILLO 101
POZO PICADML LO 208
POZO PICA LO 103
PLD CALMO 112
POZO MCADILLO 1145

M
POLO CARLOS 127

2
5
3
z

sac] 1] 2 [ina ne oescan
emcabrtos [4 | 3335 [LINEA DENESCARGA
ericabio ta |] + | 205 [lisa bebescarGa | orfRANDo |
pmevankeiasa | 2 | som [LINEA DEDESCAROA | OPERANDO:
evimogras2 | 3 | us6 [iimea be oescarda]| OPERANDO
CT O O NETO MITO
eco r | 1] rue fisennenescar
ua irene necia
LINEA DE DESCARGA | 110 DEFINITIVA
| 1857 [Lista DF DESCARGA | 140 DEFINITIVA
[3000 | LINEA DE DESCARGA [100 INYINITIVA

E
3
>
2
5
Z
>
E

E MOJARREÑAS 4
UNT PICADA
PICADO

EPICADILIA1 4
HIMCADILO 104
EPICAMLLO 1

Cro Jena or ves [vocera
CAD 1 Co Jorszar vescanca Jo pera]
ACI REZO CCC MET
Games | [ae Jesse [po semana]
[Tirso oscar omar |
encaró [aa [ina oroescanon | orina

57]

7]

7]

7]

AT]

7]

PICADIO 1 | ass [LINEA MIE DESCARGA | OPERANDO
Cine Jara ocusciaoa| oras
| 2432 [tira o Es CARIGA | OPERANDO /)

E PICADILLO 1

E PICAIMLLO 1

5 ARLA CONTRACTUAL 16-01
Canirato No. ONH-ROZ-03-9G-01/2017

| PozocaRtos iO > | caroswe [3 | tr [tiseanenescarca | 1/0 DEFINITIVA |
| Pozaricabiiozos [| imcamiacdos [5 [vos [rimnanenescarca] oreranDo |
razocias incas | 1] 00 fuesen |povemama]
| POzacaRLosiw6 | ercamuiol [| o [em JlimrabEDESCARGA| OPERANDO
|_zi00 Jivea pe pescar [510 DEFINITIVA
POZO CARLOS 12 [te [tira De DESCARGA | OPERANDO
POZO PICADILLO 12 [ Emeanmior | [asi [iria DE DESCARGA | OPERANDO
POZO CARLOS 131 [9x5 LINEA DE DESCARGA | 170 TEMPORAL
POZO CARLOS 212 PAY TEMPORAL
POZO CARLOS 107
POZO CARLOS 110
POZO PICADILLO 13
RZOMCADIOT
POZO PICADILLO
POZO PICADUTO 51
POZO MICADILLO 57
POZO PICADIELO 97
POZO PICADILLO 107
POZO PICADO 111
POZO MCADICIO VAT
POZO CAD TO 157
IILANCO VAT
POZO CARDOS 1
POZO CARLOS 113
7
| ESANTA AGIra 1 |

POZO CARLOS 202 ESANTA ANITA 1

POZO PICADILLO 221 FEICADILLO )
POZO CARLOS 125 EPICADILLO 4

| 056 |LiNrA DE DESCARGA | OPERANDO
6103 LINEA DE DESCARGA OPERAN!

| ns [Linea DE DESCARGA | OPERANDO

PIO DEFINITIVA
EXA DEFINITIVA
/0 DEFINITIVA
[LINEA DE DESCARGA | 1/0 DEFINITIVA

1/0 DEFINITIVA

1/0 DEFINITIVA
| 143 [LINALA DE DESCARGA | 1/0) DELINENVA
[4300 [Linea DE DESCAROA | 1/0 DEFINITIVA
[414 [LINEA DE DESCARGA | 6x0 DETINEIVA
Cua] ETT
[tin |

[tao |

[_1sos |

[4411 [LINEA DE DESCARGA [190 DEFINITIVA
|_a4sso_ |

Ea

-

10 DEFINITIVA
1/0 DEFINITIVA
FO DEFINITIVA
F/O TEMPORAI p

e,

14

2 3
S 3
ya a
> el
ES z
E]
Bl

E]
Z
>

b ÁREA CONTRACTUAL TG
Contrato No, CNH-RO03-1,03-80-0)2017

ANEXO 10

USO COMPARTIDO DE INFRAESTRUCTURA %

4

ÁREA CONTRACTUAL BG-01 A

q
1»)

2,

2.1

Contrato No. ONH-RO2-403-80-012017

USO COMPARTIDO DE INFRAESTRUCTURA

Disposiciones Generales.

Para efectos de este Anexo 16 se considerara que:

(u) El Contratista actós como prestador de servicio cuando utilice: (1)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le huya
sido transferida junto con el Area Contractual u (11) infraestructura que haya
desarrollado al amparo del Contrato para asistir a un tercero usuario —
contratista o asignatario —, a cumbio de un payo conforme lo establecido en
este Anexo 10

(b) — Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el
Contratista un contrato pura el uso compurtido de- (1) infraestructura
desarrollada con anterioridad a ln Fecha Efectiva y que haya sido transferida
al prestador de servicio junto con el Área Contractual o (14) infraestructura que
haya desarrollado al amparo del Contrato.

Como parte de la presentación del Plan de Desarrollo, en vaso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logistica
de Hidrocarburos sin procesar, fuera del Area Contractual, el Contratista tendrá la
obligución de levar a cabo un análisis de mercado a Fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá levar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de lu infraestructura, ésta será catalogada como
infriestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable al transporte y al
Almacenamiento, el Contratista no podrá realizar dichus actividades de imanera
directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infesestructura regulada y la construcción de la misma 5e retrasara
por no contar con las garantias de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por la CNH, el Contratista podrá proceder a la
construcción de la infraestructura plamenda originalmente en el Plan de Desarrollo
por su cuenta y al amparo del Contrato. Sin menoscabo de lo anterior, el Contratista
deberá poner a disposición dicha infraestructura cuando sea técnicamente posible,
vonforme a Jo establecido en los numerales 3 y 4 de este Anexo 10

2 AREA CONTRACTUAL 10-01

e dl
EN]

32

pe

Contrato No. CNEROZ-LOFDOA20rT

Las instalaciones que: (1) hayan sido desarrolladas con anterioridad a la Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Área Comractual o
(11) hayan sido desarrolladas al amparo del Contrato can el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo
£ual el Contratista deberá facilitar y compartir dicha infraestructura, conforme a lo
siguiente:

far El Contratista podrá pactar con algún tercero imteresado el accewo a las
instalaciones desarrolladas al amparo del Contrato para su uso compartido, en
cuyo cuso tendrá el carácter de prestador de servicio, a cambio de un pago que
no podrá ser mayor al determinado conforme a la metodología para el cálculo
de tarifas máximas establecida en el numeral 4 del presente Anexo,

1h) — En caso que algún tercero interesado no pueda alcanzar un acuerdo con pl
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con lox principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas
partes.

tey El uso compartido de infraestructura deberá ser no indebidamente

discriminatorio y estará sujeto a:

l, La disponibilidad de capacidad volumétrica de los sistemas y la
Eactibilidad técnica.

IL Los requisitos minimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable.

ll Los estándares minimos de seguridad a observar durante la realización de
las operaciones.

tw. La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usuario.

El Contratista y los terceros interesados deberán establecer los términos y condiciones
para su acceso, sujeto a los principios establecidos en el inciso (e) del numeral anterior
y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado, usi como garantizar,
entre otros aspectos, que tanto el Contratista como el Usuario, cuenten con las
cantidades y calidades de Hidrocarburos equivalentes a los entregados en el punto de
interconexión, sin menoscabo de los ajustes volumétricos en el punto de salida. pora
compensar pérdidas o ganancias en calidad.

Los terminos y condiciones deberán ser aprobados por la CNH, previo a su
suscripción.

ARLA CONTRACTUAL MG+401

pH »=

Eo
Comirato No ONEAROZ A AI 217

3,3 Los terceros interesados en el uso compartido de la infraestructura a que se refiere
este numeral (3) deberán presentar la solicitud correspondiente. Estas soliciuudes
estarán sujetas a las reglas de utilización de la capacidad, según se establezca en la
Normatividad Aplicable.

El Contratista permitirá el uso compartido de la infraestructura con base en los
términos y condiciones pactadas con el Usuario, las cuales se incluirán en el contrato
que firmen las partes.

34 En caso que existan impedimentos de carácter tecnico, de manera conjunta el
Contratista y el Usuario deberán llegar u un acuerdo de buena fe para solucionar
dichos impedimentos, Si el Contratista y el Usuario no lograran llegar a un acuerdo
para solucionar los impedimentos de zarácter técnico, cuniquiera de ellos podrá
solicitar la opinión de la CNH. la cual fijará su posicionamiento dentro de los treinta
(30) Díus posteriores contados a partir de la recepción de la solicitud referida. La
decisión de la CNH será vinculante pura ambas partes

35 En caso que el Contratista niegue el moceso 1 sus instalaciones a un Usuario y se
comprucbe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNM, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista debera acreditar
ante la CNH la falta de capacidad disponible a cualquier otra limitación técnica al
momento de negar el acceso,

3,6 En el supuesto que el Contratista atribuya la restricción ul uso compartido de la
infraestructura a causas de Caso Fortujto y Fuerza Mayor ésta deberá ser notificada a
la NM al Din siguiente a que ésta es actualice por los medios que la CNH determine.
El Contratista deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

3,7 En cnso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinara al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del
tercero operador que determine la CNH.

4,1 El Costo para el Usuario por el uso de la infraestructura compartida estará sujeto a lo
siguiente:

ta) El Costo para el Usuario será el resultado de multiplicar la tarifa unitaria
puctada por el volumen manejado en la infruestructura del prestador de
Servicio.

e 4
A AREA CONTRACTUAL 11601

Ra
42

43

Comoras No, ONHRODALOS 00

1) Latarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máxima detorminada conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relacionadas, la determinación de los
componentes de ln fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establecidas en el Anexo 4.

tey En caso de ser necesario, la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida pura permitir la interconexión como los
Costos de operación y mantenimiento asociados a dicho infruestructura
adicional para el manejo eficionte de volumen del Usuario en la infraestructura
existente

tdj La operación y mantenimiento de la infraestructura compartida. así como la
construcción e instalación de la infraestructura adicional requerida para la
interconexión, serán renlizadas y financiadas por el Contratista

En su caso, los Costos asociados a ln interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se detorminará conforme a la siguiente formula:

M,= +0, +A;

ARA A UA
Qox(1—1) 5 S 5) a es _ y" (e E)
Donde:

M, = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de
la infraestructura en el Periodo £

lo = Inversión realizada originalmente por el Contratista para desarrollar la
mtreestructura objeto del contrato para el uso compartido de la infraestructura.
en Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instaluda de la infraestructura asociada a la lo.

No = Vida contractual en Años que opera la infraestructura asociada a la 4,
contando a partir del Periodo en que se finaliza la construcción de dichn
infraestructura y hasta el final del Contrato del Contratista.

L,¿= Inversión adicional un infraestructura realizada por el Contratista para
prestar el servicio al Usuario, en Dólares.

Qa = Capacidad anusl de la infraestructura asociada a la /¿ En su Lnso, esta
capacidad anual considerará la capucidad incremental que brinde la /4 a la
infraestructura original asociada a /o.

N, = Vida contractual en Años que opera la infraestructura asociada a ly
contando a partir del Período en que se finaliza la construcción de dieta
infraestructura y hasta el final del Contrato del Contratista.

5 AREA CONTRACTUAL 44601
Contrato No. ONVROZ-L034001/2017

0 = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la lo, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Periodo £
A, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la /;, en Dólares por unidad de volumen munejada en dicha
infraestructura en el Periodo £
1 = Tasa impositiva igual a 30%.
Añicoalr” Fórmula del valor presente de una anualidad de N, periodos con un
rendimiento r.
1-(1+ry"

Anyr = HANA

r =Tasa de rentabilidad nominal, equivalente a 10,81%.

6 ÁREA CONTRACTUAL B041

4
24
